Exhibit 10.18

Berkadia Loan No. 01-0085683 & 01-0086643

ASSUMPTION AND RELEASE AGREEMENT

THIS ASSUMPTION AND RELEASE AGREEMENT (this “Agreement”) is entered into and
made effective as of the 27th day of February, 2015 (the “Effective Date”), by
and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company
(“LLC Original Borrower”), and W2007 EQUITY INNS REALTY, L.P., a Delaware
limited partnership (“LP Original Borrower”; LLC Original Borrower and LP
Original Borrower are individually and collectively, as the context may require,
referred to as “Original Borrower”), each with a mailing address at c/o Goldman
Sachs & Co., 200 West Street, New York, New York 10282, ARC HOSPITALITY
PORTFOLIO I OWNER, LLC, a Delaware limited liability company (“LLC New
Borrower”), ARC HOSPITALITY PORTFOLIO I BHGL OWNER, LLC, a Delaware limited
liability company (“BHGL New Borrower”), ARC HOSPITALITY PORTFOLIO I PXGL OWNER,
LLC, a Delaware limited liability company (“PXGL New Borrower”), ARC HOSPITALITY
PORTFOLIO I GBGL OWNER, LLC, a Delaware limited liability company (“GBGL New
Borrower”), ARC HOSPITALITY PORTFOLIO I NFGL OWNER, LLC, a Delaware limited
liability company (“NFGL New Borrower”), ARC HOSPITALITY PORTFOLIO I MBGL 1000
OWNER, LLC, a Delaware limited liability company (“MBGL 1000 New Borrower”), ARC
HOSPITALITY PORTFOLIO I MBGL 950 OWNER, LLC, a Delaware limited liability
company (“MBGL 950 New Borrower”), ARC HOSPITALITY PORTFOLIO I NTC OWNER, LP, a
Delaware limited partnership (“LP New Borrower”), ARC HOSPITALITY PORTFOLIO I
DLGL OWNER, LP, a Delaware limited partnership (“DLGL New Borrower”), and ARC
HOSPITALITY PORTFOLIO I SAGL OWNER, LP, a Delaware limited partnership (“SAGL
New Borrower”; LLC New Borrower, BHGL New Borrower, PXGL New Borrower, GBGL New
Borrower, NFGL New Borrower, MBGL 1000 New Borrower, MBGL 950 New Borrower, LP
New Borrower, DLGL New Borrower and SAGL New Borrower are individually and
collectively, as the context may require, referred to as “New Borrower”), each
with a mailing address at c/o American Realty Capital, 405 Park Avenue, New
York, New York 10022, U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES (“Lender”), with a mailing address at c/o Berkadia
Commercial Mortgage LLC, 323 Norristown Road, Suite 300, Ambler, Pennsylvania
19002 (“Berkadia”), WHITEHALL STREET GLOBAL REAL ESTATE LIMITED PARTNERSHIP
2007, a Delaware limited partnership (“Whitehall Street Global”), and WHITEHALL
PARALLEL GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007, a Delaware limited
partnership (“Whitehall Parallel Global”; Whitehall Street Global and Whitehall
Parallel Global are individually and collectively, as the context may require,
referred to as “Original Guarantor” and together with the Original Borrower, the
“Original Indemnitors”), each with a mailing address at c/o Goldman Sachs & Co.,
200 West Street, New York, New York 10282, and AMERICAN



--------------------------------------------------------------------------------

REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (“ARC OP”) and AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC., a
Maryland corporation (“ARC REIT”; together with Whitehall Street Global and
Whitehall Parallel Global, ARC OP and ARC REIT are individually and
collectively, as the context may require, referred to as “New Guarantor” and
together with the New Borrower, the “New Indemnitors”), each with a mailing
address at c/o American Realty Capital, 405 Park Avenue, New York, New York
10022.

RECITALS:

The following recitals are a material part of this Agreement:

A. German American Capital Corporation, a Maryland corporation (“Original
Lender”), made a real estate mortgage loan in the aggregate original principal
amount of $865,000,000.00 to Original Borrower, which Loan is evidenced by that
certain (i) Promissory Note A-1, dated April 11, 2014 (together with all
addenda, modifications, amendments, riders, exhibits and supplements thereto,
the “A-1 Note”), from Original Borrower in the original principal amount of
$519,000,000.00 (the “A-1 Loan”), and (ii) Promissory Note A-2, dated April 11,
2014 (together with all addenda, modifications, amendments, riders, exhibits and
supplements thereto, the “A-2 Note” and together with the A-1 Note, the “Note”),
from Original Borrower in the original principal amount of $346,000,000.00 (the
“A-2 Loan” and together with the A-1 Loan, the “Loan”). The Loan is further
evidenced, governed and/or secured by the following agreements and documents,
all executed and delivered, or caused to be executed and delivered, by Original
Borrower for the benefit of Original Lender:

1. that certain Loan Agreement, dated as of April 11, 2014, as amended by that
certain First Amendment to Loan Agreement, dated as of June 18, 2014
(collectively, and together with all addenda, modifications, amendments, riders,
exhibits and supplements thereto, the “Loan Agreement”);

2. those certain mortgages, deeds of trust, or deeds to secure debt identified
on Schedule II attached hereto and by this reference incorporated herein
(collectively, together with all addenda, modifications, amendments, riders,
exhibits and supplements thereto, the “Mortgage”), encumbering the real
properties described on Exhibit A-1 attached hereto and by this reference
incorporated herein or the Ground Leases described in Exhibit A-2 attached
hereto and by this reference incorporated herein, each as more particularly
described in the Mortgage;

3. those certain assignments of leases and rents identified on Schedule II
attached hereto (collectively, together with all addenda, modifications,
amendments, riders, exhibits and supplements thereto, the “Assignment of
Leases”);

4. that certain Assignment of Agreements (as defined in the Loan Agreement);

5. that certain Collateral Assignment of Interest Rate Protection Agreement,
dated as of April 11, 2014 (together with all addenda, modifications,
amendments, riders, exhibits and supplements thereto, the “Assignment of Rate
Cap Agreement”); and

 

2



--------------------------------------------------------------------------------

6. that certain Indemnification Agreement, dated as of April 11, 2014 (together
with all addenda, modifications, amendments, riders, exhibits and supplements
thereto, the “Indemnification Agreement”).

B. In connection with the Loan, Original Borrower and/or Original Guarantor also
executed and/or delivered, or caused to be executed and/or delivered, the
following agreements and documents for the benefit of Original Lender:

1. those certain UCC Financing Statements naming Original Borrower as debtor
therein, and Original Lender as secured party therein, and filed with the
appropriate recorder or clerk in which the Properties (as defined in the Loan
Agreement) are located and in the records of the Secretary of State of Delaware;
and

2. that certain Environmental Indemnity Agreement, dated as of April 11, 2014
(the “Original Environmental Indemnity”), executed by the Original Indemnitors;

3. that certain Guaranty of Recourse Obligations, dated as of April 11, 2014
(the “Original Guaranty”), executed by Original Guarantor;

4. that certain Cash Management Agreement, dated as of April 11, 2014, and that
certain Addendum to Cash Management Agreement, dated as of April 11, 2014
(collectively and together with all further addenda, modifications, amendments,
riders, exhibits and supplements thereto, the “Original Cash Management
Agreement”);

5. that certain Pledge and Security Agreement, dated as of April 11, 2014 (the
“Original Liquor Subsidiary Pledge”), executed by LLC Original Borrower and
Lender;

6. that certain Liquor License Agreement, dated as of April 11, 2014 (the
“Original Liquor License Agreement”), executed by W2007 EQN Kansas SPE, LLC, a
Kansas limited liability company, and LLC Original Borrower for the benefit of
Original Lender;

7. those certain Assignments of Management Agreements (as defined in the Loan
Agreement), each dated as of dated as of April 11, 2014 (the “Original
Assignment of Management Agreements”); and

8. that certain Contribution Agreement, dated as of April 11, 2014 (the
“Original Contribution Agreement”), executed by Original Borrower and Original
Lender; and

9. those certain Clearing Account Agreements (as defined in the Loan Agreement),
each dated as of dated as of April 11, 2014 (the “Original Clearing
Agreements”).

The agreements and documents set forth in Recital A and Recital B above are
hereinafter referred to collectively as the “Original Borrower’s Loan
Documents.”

C. Upon the Effective Date, New Borrower and/or New Guarantor are executing and
delivering, or are causing to be delivered, to Lender the following documents,
each dated as of the Effective Date:

 

3



--------------------------------------------------------------------------------

1. those certain UCC Financing Statements naming New Borrower as debtor therein,
and naming Lender, as secured party therein, to be filed in the Recorder’s
Office and the records of the Secretary of State of Delaware;

2. those certain Assignment and Assumption of Mortgage/Deed of Trust and
Assignment and Assumption of Leases, Rents and Hotel Revenues executed by
Original Borrower (as applicable), New Borrower (as applicable) and Lender as
identified on Schedule II attached hereto (collectively, the “Mortgage
Assumptions”);

3. that certain Environmental Indemnity Agreement from New Indemnitors in favor
of Lender (the “New Environmental Indemnity”);

4. that certain Guaranty of Recourse Obligations (the “New Guaranty”), executed
and delivered by each New Guarantor in favor of Lender;

5. that certain Payment Guaranty (the “Payment Guaranty”), executed and
delivered by ARC REIT in favor of Lender;

6. that certain Cash Management Agreement (the “CMA Agreement”), executed and
delivered by ARC Hospitality Portfolio I TRS Holdco, LLC, a Delaware limited
liability company (“TRS Holdco”), as account representative, New Borrower, each
New Operating Lessee (as defined below), Property Managing Entities (as defined
below), and Lender, together with that certain Addendum A to Cash Management
Agreement (the “CMA Addendum” and together with the CMA Agreement, the “Cash
Management Agreement”), executed and delivered by TRS Holdco, New Borrower, each
New Operating Lessee, Property Managing Entities, Wells Fargo Bank, National
Association (“Wells Fargo”), and Lender;

7. that certain Contribution Agreement (the “New Contribution Agreement”),
executed and delivered by New Borrower and Lender;

8. that certain Pledge and Security Agreement (the “New KS Liquor Subsidiary
Pledge”), executed and delivered by ARC Hospitality Portfolio I DEKS TRS, LLC, a
Delaware limited liability company (“DEKS TRS”), for the benefit of Lender;

9. that certain Liquor License Agreement (the “New KS Liquor License
Agreement”), executed by ARC Hospitality Portfolio I KS TRS, LLC, a Kansas
limited liability company (“KS Liquor Subsidiary”), DEKS TRS and LLC New
Borrower for the benefit of Lender;

10. that certain Pledge and Security Agreement (the “New TX Liquor Subsidiary
Pledge” and together the New KS Liquor Subsidiary Pledge, the “New Liquor
Subsidiary Pledge”), executed and delivered by ARC Hospitality Portfolio I TX
Holdings, LLC, a Delaware limited liability company (“TX Liquor Holdco”), for
the benefit of Lender;

11. that certain Liquor License Agreement (the “New TX Liquor License Agreement”
and together with the New KS Liquor License Agreement, the “New Liquor License
Agreement”), executed by ARC Hospitality Portfolio I TX Beverage Company, LLC, a
Delaware limited liability company (“TX Liquor Subsidiary”), ARC Hospitality
Portfolio I NTC TRS, LP, a Delaware limited partnership (“NTC TRS”), and LP New
Borrower for the benefit of Lender;

 

4



--------------------------------------------------------------------------------

12. that certain Assignment of Management Agreement and Subordination of
Management Fees (Operating Agreement) executed by LLC New Borrower, LP New
Borrower, DLGL New Borrower, SAGL New Borrower, ARC Hospitality Portfolio I TRS,
LLC, a Delaware limited liability company (“TRS LLC”), DEKS TRS, NTC TRS,
Lender, and American Realty Capital Hospitality Grace Portfolio, LLC, a Delaware
limited liability company (“ARC Manager”), as operator, for the benefit of
Lender (the “Crestline Operating Agreement Subordination”);

13. that certain Assignment of Management Agreement and Subordination of
Management Fees (Management Agreement) executed by LLC New Borrower, LP New
Borrower, DLGL New Borrower, SAGL New Borrower, TRS LLC, DEKS TRS, NTC TRS,
Lender, ARC Manager, as operator, and Crestline Hotels & Resorts, LLC, a
Delaware limited liability company (“Crestline”), as manager, for the benefit of
Lender (the “Crestline Management Agreement Subordination”);

14. that certain Subordination of Management Agreement (TX – Alcohol Management
and Services Agreement) executed by Crestline, as manager, for the benefit of
Lender, and acknowledged by TX Liquor Subsidiary (the “Crestline TX Alcohol
Management Agreement Subordination” and together with the Crestline Operating
Agreement Subordination and the Crestline Management Agreement Subordination,
the “Crestline Subordination”);

15. that certain Assignment of Management Agreement and Subordination of
Management Fees (Operating Agreement) executed by LLC New Borrower, ARC
Hospitality Portfolio I MISC TRS, LLC, a Delaware limited liability company
(“MISC TRS”), Lender, and ARC Manager, as operator, for the benefit of Lender
(the “Pillar Operating Agreement Subordination”);

16. that certain Assignment of Management Agreement and Subordination of
Management Fees (Management Agreement) executed by LLC New Borrower, MISC TRS,
Lender, ARC Manager, as operator, and Pillar Hotels & Resorts, L.P. (“Pillar”),
as manager, for the benefit of Lender (the “Pillar Management Agreement
Subordination” and together with the Pillar Operating Agreement Subordination,
the “Pillar Subordination”)

17. that certain Assignment of Management Agreement and Subordination of
Management Fees (Operating Agreement) executed by LLC New Borrower, MISC TRS,
Lender, and ARC Manager, as operator, for the benefit of Lender (the “Musselman
Operating Agreement Subordination”);

18. that certain Assignment of Management Agreement and Subordination of
Management Fees (Management Agreement) executed by LLC New Borrower, MISC TRS,
Lender, ARC Manager, as operator, and Musselman Hotels Management, L.L.C.
(“Musselman”), as manager, for the benefit of Lender (the “Musselman Management
Agreement Subordination” and together with the Musselman Operating Agreement
Subordination, the “Musselman Subordination”);

 

5



--------------------------------------------------------------------------------

19. that certain Assignment of Management Agreement and Subordination of
Management Fees (Operating Agreement) executed by LLC New Borrower, GBGL New
Borrower, BHGL New Borrower, LP New Borrower, NFGL New Borrower, ARC Hospitality
Portfolio I HIL TRS, LLC, a Delaware limited liability company (“HIL TRS”), ARC
Hospitality Portfolio I NTC HIL TRS, LP, a Delaware limited partnership (“NTC
HIL TRS”), Lender, and ARC Manager, as operator, for the benefit of Lender (the
“Hilton-Hampton Operating Agreement Subordination”);

20. that certain Assignment of Management Agreement and Subordination of
Management Fees (Management Agreement) executed by LLC New Borrower, GBGL New
Borrower, BHGL New Borrower, LP New Borrower, NFGL New Borrower, HIL TRS, NTC
HIL TRS, Lender, ARC Manager, as operator, and Hampton Inns Management LLC, a
Delaware limited liability company (“Hilton-Hampton”), as manager, for the
benefit of Lender (the “Hilton-Hampton Management Agreement Subordination” and
together with the Hilton-Hampton Operating Agreement Subordination, the
“Hilton-Hampton Subordination”);

21. that certain Assignment of Management Agreement and Subordination of
Management Fees (Operating Agreement) executed by LLC New Borrower, PXGL New
Borrower, LP New Borrower, HIL TRS, LLC, NTC HIL TRS, Lender, and ARC Manager,
as operator, for the benefit of Lender (the “Hilton-Homewood Operating Agreement
Subordination”);

22. that certain Assignment of Management Agreement and Subordination of
Management Fees (Management Agreement) executed by LLC New Borrower, PXGL New
Borrower, LP New Borrower, HIL TRS, NTC HIL TRS, Lender, ARC Manager, as
operator, and Homewood Suites Management LLC, a Delaware limited liability
company (“Hilton-Homewoood”), as manager, for the benefit of Lender (the
“Hilton-Homewood Management Agreement Subordination” and together with the
Hilton-Homewood Operating Agreement Subordination, the “Hilton-Homewood
Subordination”);

23. that certain Assignment of Management Agreement and Subordination of
Management Fees (Operating Agreement) executed by MBGL 1000 New Borrower, MBGL
950 New Borrower, LLC New Borrower, LP New Borrower, ARC Hospitality Portfolio I
MCK TRS, LLC, a Delaware limited liability company (“MCK TRS”), NTC TRS, Lender,
and ARC Manager, as operator, for the benefit of Lender (the “McKibbon Operating
Agreement Subordination”);

24. that certain Assignment of Management Agreement and Subordination of
Management Fees (Management Agreement) executed by MBGL 1000 New Borrower, MBGL
950 New Borrower, LLC New Borrower, LP New Borrower, MCK TRS, NTC TRS, Lender,
ARC Manager, as operator, and McKibbon Hotel Management, Inc. (“McKibbon”), as
manager, for the benefit of Lender (the “McKibbon Management Agreement
Subordination”) and together with the McKibbon Operating Agreement
Subordination, the “McKibbon Subordination”;

 

 

6



--------------------------------------------------------------------------------

25. that certain Assignment of Management Agreement and Subordination of
Management Fees (Operating Agreement) executed by LLC New Borrower, MISC TRS,
Lender, and ARC Manager, as operator, for the benefit of Lender (the
“Innventures Operating Agreement Subordination”);

26. that certain Assignment of Management Agreement and Subordination of
Management Fees (Management Agreement) executed by LLC New Borrower, MISC TRS,
Lender, ARC Manager, as operator, and InnVentures IVI, LP (“Innventures”), as
manager, for the benefit of Lender (the “Innventures Management Agreement
Subordination” and together with the Innventures Operating Agreement
Subordination, the “Innventures Subordination”);

27. that certain Assignment of Management Agreement and Subordination of
Management Fees (Operating Agreement) executed by LLC New Borrower, MISC TRS,
Lender, and ARC Manager, as operator, for the benefit of Lender (the “First
Hospitality Operating Agreement Subordination”);

28. that certain Assignment of Management Agreement and Subordination of
Management Fees (Management Agreement) executed by LLC New Borrower, MISC TRS,
Lender, ARC Manager, as operator, and First Hospitality Group, Inc. (“First
Hospitality” and together with ARC Manager, Crestline, Pillar, Musselman,
Hilton-Hampton, Hilton-Homewood, McKibbon, and Innventures, the “Property
Managing Entities”), as manager, for the benefit of Lender (the “First
Hospitality Management Agreement Subordination” and together with the First
Hospitality Operating Agreement Subordination, the “First Hospitality
Subordination”; the First Hospitality Subordination together with the Crestline
Subordination, the Pillar Subordination, the Musselman Subordination, the
Hilton-Hampton Subordination, the Hilton-Homewood Subordination, the McKibbon
Subordination, and the Innventures Subordination, is referred to as the
“Management Subordination”);

29. that certain Clearing Account Agreement executed by TRS Holdco, TRS LLC,
DEKS TRS, NTC TRS, ARC Manager, Crestline, Lender and Wells Fargo together with
that certain Addendum A to Clearing Account Agreement executed by TRS Holdco,
TRS LLC, DEKS TRS, NTC TRS, LLC New Borrower, LP New Borrower, DLGL New
Borrower, SAGL New Borrower, Lender and Wells Fargo (collectively, the
“Crestline Clearing Account Agreement”);

30. that certain Clearing Account Agreement executed by TRS Holdco, MISC TRS,
ARC Manager, Pillar, Lender and Wells Fargo together with that certain Addendum
A to Clearing Account Agreement executed by TRS Holdco, MISC TRS, LLC New
Borrower, Lender and Wells Fargo (collectively, the “Pillar Clearing Account
Agreement”);

31. that certain Clearing Account Agreement executed by TRS Holdco, MISC TRS,
ARC Manager, Musselman, Lender and Wells Fargo together with that certain
Addendum A to Clearing Account Agreement executed by TRS Holdco, MISC TRS, LLC
New Borrower, Lender and Wells Fargo (collectively, the “Musselman Clearing
Account Agreement”);

 

7



--------------------------------------------------------------------------------

32. that certain Clearing Account Agreement executed by TRS Holdco, HIL TRS, NTC
HIL TRS, ARC Manager, Hilton-Hampton, Hilton-Homewood, Lender and Wells Fargo
together with that certain Addendum A to Clearing Account Agreement executed by
TRS Holdco, HIL TRS, NTC HIL TRS, LLC New Borrower, BHGL New Borrower, PXGL New
Borrower, GBGL New Borrower, NFGL New Borrower, LP New Borrower, Lender and
Wells Fargo (collectively, the “Hilton Clearing Account Agreement”);

33. that certain Clearing Account Agreement executed by TRS Holdco, MCK TRS, NTC
TRS, ARC Manager, McKibbon, Lender and Wells Fargo together with that certain
Addendum A to Clearing Account Agreement executed by TRS Holdco, MCK TRS, NTC
TRS, LLC New Borrower, MBGL 1000 New Borrower, MBGL 950 New Borrower, LP New
Borrower, Lender and Wells Fargo (collectively, the “MkKibbon Clearing Account
Agreement”);

34. that certain Clearing Account Agreement executed by TRS Holdco, MISC TRS,
ARC Manager, Innventures, Lender and Wells Fargo together with that certain
Addendum A to Clearing Account Agreement executed by TRS Holdco, MISC TRS, LLC
New Borrower, Lender and Wells Fargo (collectively, the “Innventures Clearing
Account Agreement”);

35. that certain Clearing Account Agreement executed by TRS Holdco, MISC TRS,
ARC Manager, First Hospitality, Lender and Wells Fargo together with that
certain Addendum A to Clearing Account Agreement executed by TRS Holdco, MISC
TRS, LLC New Borrower, Lender and Wells Fargo (collectively, the “First
Hospitality Clearing Account Agreement”; the First Hospitality Clearing Account
Agreement together with the Crestline Clearing Account Agreement, the Pillar
Clearing Account Agreement, the Musselman Clearing Account Agreement, the Hilton
Clearing Account Agreement, the McKibbon Clearing Account Agreement, and the
Innventures Clearing Account Agreement, is referred to as the “New Clearing
Account Agreements”);

36. that certain Recognition Agreement (the “New Recognition Agreement”),
executed by and between W2007 Equity Inns Senior Mezz, LLC, a Delaware limited
liability company (“Qualified Preferred Equity Investor”), and Lender;

37. that certain Subordination Agreement executed by and among TRS LLC, HIL TRS,
MCK TRS, MISC TRS, DEKS TRS, NTC TRS, NTC HIL TRS (such entities referred to
herein, individually and collectively, as “New Operating Lessee”), New Borrower
and Lender (the “Operating Lease Subordination”);

38. that certain incumbency certificate of ARC REIT, ARC OP, each New Borrower
and each New Operating Lessee certifying as to the incumbency of each of ARC
REIT, ARC OP, each New Borrower and each New Operating Lessee, executed by an
authorized officer of ARC REIT, for the benefit of Lender;

39. those certain incumbency certificates of Whitehall Street Global, Whitehall
Parallel Global and Qualified Preferred Equity Investor executed by an
authorized officer of WH Advisors, L.L.C. 2007, a Delaware limited liability
company, as applicable, for the benefit of Lender;

 

8



--------------------------------------------------------------------------------

40. this Agreement.

The agreements and documents set forth in Recital A and Recital C above (except
for the incumbency certificates referred to as numbers 38-39), together with all
other documents evidencing, securing or otherwise pertaining to the Loan (other
than the documents and agreements set forth in Recital B), and such other
agreements and documents as Lender may reasonably require, are hereinafter
referred to collectively as the “Loan Documents”, and individually as a “Loan
Document”.

D. Original Lender assigned, sold and transferred its interest in the Loan and
the Original Borrower’s Loan Documents to Lender pursuant to certain assignment
documents including, without limitation, those certain assignments referenced in
the Mortgage Assumptions, and Lender is the current holder of all of Original
Lender’s interest in the Loan and Original Borrower’s Loan Documents.

E. Lender, as the holder of the Note and beneficiary under the Mortgage, has
been asked to consent to the transfer of the Properties to New Borrower (the
“Transfer”) and the assumption by New Borrower and New Guarantor of the
obligations of the Original Borrower and Original Guarantor, respectively, under
the Loan Documents (the “Assumption”).

F. Lender, acting by and through its servicer Berkadia, has agreed to consent to
the Transfer and Assumption subject to the terms and conditions stated below,
including, without limitation, the execution and delivery of the agreements and
documents set forth in Recital C above and such other documents and instruments
as may be reasonably required by Lender.

G. Unless the context requires otherwise, references in this Agreement to
Original Borrower’s Loan Documents shall be deemed to refer to such documents as
amended by this Agreement, and as such documents may be further amended,
modified, extended or replaced from time to time.

CONTRACTUAL PROVISIONS:

NOW, THEREFORE, in consideration of the Recitals, which are incorporated herein
as if set forth below in full as a substantive, contractual part of this
Agreement, and the mutual promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Acknowledgement of Debt.

(a) Lender, Original Borrower and New Borrower confirm and acknowledge that the
aggregate outstanding principal balance under the Note immediately prior to the
Effective Date is $801,100,768.45 and the balances of all reserve and escrow
accounts required under the Loan Documents are set forth on Schedule I, attached
hereto and by this reference incorporated herein. New Borrower declares and
acknowledges, for the specific reliance and benefit of Lender, that (i) New
Borrower has no claim, or to New Borrower’s knowledge, defense, or right of
offset of any kind or in any amount with respect to the Note, the Mortgage or
any of the other Loan Documents, and (ii) no amounts paid by New Borrower or
Original Borrower to Lender pursuant to or in connection with the execution and
delivery of this Agreement shall be applied to or set off against the principal
balance of the Note.

 

9



--------------------------------------------------------------------------------

(b) The parties acknowledge and agree that Lender shall continue to hold the
balances in escrow and reserve accounts, if any, in accordance with the terms of
the Loan Documents. Original Borrower and Original Guarantor covenant and agree
that the Lender has no further duty or obligation of any nature to Original
Borrower or Original Guarantor relating to such escrow and/or reserve balances,
all of which Original Borrower does hereby assign, transfer and convey to New
Borrower, and New Borrower hereby unconditionally accepts and assumes the same.
All escrow and reserve balances held by Lender in connection with the Loan
Documents shall, from and after the Effective Date, be solely for the account of
New Borrower.

(c) Berkadia, as the servicing agent on behalf of Lender, hereby confirms, as of
the Effective Date, that it has not issued to Original Borrower or Original
Guarantor any written notice of, and has no actual knowledge of, a default or an
Event of Default under the Original Borrower’s Loan Documents that has not been
cured and is continuing. For the purposes of this Section 1(c), the term “actual
knowledge” shall be limited to the actual knowledge of the undersigned, Gary A.
Routzahn.

2. Conditions Precedent; Consent to Transfer and Assumption; Consent to
Qualified Preferred Equity Investment; Consent to Operating Lease Agreements;
Consent to Management Agreement.

(a) Original Borrower and New Borrower, each individually, represents and
warrants to Lender as of the Effective Date that it has satisfied its respective
requirements in connection with the Assumption of the Loan, the Qualified
Preferred Equity Investment (as defined below), the execution of the Operating
Lease Agreements (as defined below), and the execution of the Management
Agreements (as defined below), as such requirements are set forth in the
Original Borrower’s Loan Documents and that certain conditional consent letter
issued by Berkadia on August 27, 2014 and executed by Original Borrower, LLC New
Borrower and LP New Borrower (the “Original Conditional Approval Letter”), as
affected by that certain conditional approval extension letter issued by
Berkadia on November 20, 2014 and executed by Original Borrower and New Borrower
(the “Conditional Approval Extension Letter”), as further affected by that
certain conditional approval letter issued by Berkadia on February 26, 2015 and
executed by Original Borrower and New Borrower (the “Modifications Conditional
Approval Letter” and together with the Original Conditional Approval Letter and
the Conditional Approval Extension Letter, the “Conditional Approval Letter”).
Lender hereby confirms receipt of the deliverables required in connection with
the Assumption of the Loan, the Qualified Preferred Equity Investment, the
execution of the Operating Lease Agreements, and the execution of the Management
Agreements, as such requirements are set forth in the Original Borrower’s Loan
Documents and the Conditional Approval Letter.

 

10



--------------------------------------------------------------------------------

(b) In reliance upon the representations, warranties and covenants set forth
herein by Original Borrower, Original Guarantor, New Borrower and New Guarantor,
Lender hereby consents to the Transfer and Assumption and waives its right to
accelerate the Loan pursuant to any provision of the Original Borrower’s Loan
Documents which might otherwise provide such right to Lender solely on account
of such Transfer and Assumption. Lender’s consent to the Transfer and Assumption
is not intended to be and shall not be construed as its consent to any
subsequent transfer or assumption which requires Lender’s consent pursuant to
the terms of the Mortgage or any other Loan Document.

(c) New Borrower hereby authorizes the Lender to file any and all UCC financing
statements and UCC financing statement amendments as Lender may deem necessary
from time to time including, without limitation, financing statements containing
the description “all assets of New Borrower” or “all personal property of New
Borrower” or similar language.

(d) Concurrently with the Lender’s consent to the Assumption, Lender consents to
the delivery of the Payment Guaranty by ARC REIT for the benefit of the Lender
as security for a portion of the Future PIP Reserve Account Deposit (as defined
in the Payment Guaranty) on the terms and conditions more particularly set forth
in the Payment Guaranty. New Borrower, ARC OP and ARC REIT hereby acknowledge
and agree that Lender’s consent to the delivery of the Payment Guaranty as
security for a portion of the Future PIP Reserve Account Deposit shall not be
deemed to be Lender’s consent or agreement to accept a payment guaranty for any
other Reserve Funds required to be deposited on or after the Effective Date by
Borrower, or any other party, with Lender or Deposit Bank under the terms of the
Loan Agreement or any of the other Loan Documents.

(e) Concurrently with the Lender’s consent to the Assumption, Lender consents to
a certain equity investment by W2007 Equity Inns Senior Mezz, LLC, a Delaware
limited liability company (the “Qualified Preferred Equity Investor”), in ARC
Hospitality Portfolio I Holdco LLC, a Delaware limited liability company (the
“Qualified Preferred Equity Investment”), the owner of indirect ownership
interests in New Borrower, which Qualified Preferred Equity Investment is
evidenced by that certain Amended and Restated Limited Liability Company
Agreement, dated as of the date hereof, executed by and among American Realty
Capital Hospitality Portfolio Member, LP, a Delaware limited partnership,
Qualified Preferred Equity Investor and William G. Popeo, as the initial special
member.

(f) Concurrently with the Lender’s consent to the Assumption, Lender consents to
those certain operating lease agreements identified on Schedule III attached
hereto and by this reference incorporated herein (collectively, the “Operating
Lease Agreements”).

(g) Concurrently with the Lender’s consent to the Assumption, Lender consents to
those certain management agreements identified on Schedule IV attached hereto
and by this reference incorporated herein (collectively, the “Management
Agreements”).

(h) Original Borrower, New Borrower and Lender hereby acknowledge that the Cap
Agreement (as defined in the Assignment of Rate Cap Agreement) has been novated
pursuant to a Novation Confirmation dated on or about the Effective Date
executed by SMBC Capital Markets, Inc., New Borrower and Original Borrower.

 

11



--------------------------------------------------------------------------------

3. Assumption of Obligations. As of the Effective Date, Original Borrower does
hereby assign, transfer and convey to New Borrower all of its right, title and
interest in and to the Loan Documents, and New Borrower hereby unconditionally
accepts and assumes Original Borrower’s right, title and interest in and to the
Loan Documents and agrees to comply with all covenants and obligations therein,
including, without limitation, the obligation to pay the unpaid balance due and
owing on the Loan and all interest thereon. Without limiting the foregoing, New
Borrower agrees to keep and observe all of the covenants, terms and conditions
required to be kept, observed and performed by Borrower pursuant to the Note,
the Mortgage and all of the other Loan Documents, to the same effect as if New
Borrower were the original maker of, and a party to, the Loan Documents
including, but not limited to, payment of all sums presently outstanding under
the Note. New Borrower hereby adopts, ratifies and confirms as of the Effective
Date all of the representations, warranties and covenants of Original Borrower
contained in the Loan Documents as if made by New Borrower as of the Effective
Date except to the extent such representations and warranties are matters which
by their nature can no longer be true and correct as a result of the passage of
time or apply only to the Original Borrower, Original Guarantor, or other facts
or circumstances that existed only at the execution of the Original Borrower’s
Loan Documents.

4. Limited Release of Original Borrower and Original Guarantor; Reaffirmation.

(a) In reliance upon the representations, warranties and covenants set forth
herein by Original Borrower and Original Guarantor, Lender hereby releases:
(i) Original Borrower from any and all liability for repayment of the principal
and interest under the terms of the Note, the Mortgage and the other Original
Borrower’s Loan Documents, and all other obligations under the Original
Borrower’s Loan Documents, to the extent such obligations arise from matters
first occurring from and after the Effective Date which are not caused by or
arise out of any acts of Original Borrower or its Affiliates (as defined in the
Loan Agreement); and (ii) Original Guarantor from any and all liability under
the Original Guaranty and the Original Environmental Indemnity to the extent
arising from matters first occurring from and after the Effective Date which are
not caused by or arise out of any acts of Original Guarantor or its Affiliates.
Lender hereby reserves all rights it may have against Original Borrower and
Original Guarantor for acts or omissions of or events caused by Original
Borrower or Original Guarantor, in each case, arising or occurring prior to the
Effective Date.

(b) The release of Original Borrower and Original Guarantor provided for in
Section 4(a) above shall be deemed withdrawn and shall have no effect to the
extent that this Agreement is held to be void or is determined to be
unenforceable in its entirety by any court in a final non-appealable order as a
result of any action or inaction by or on behalf of Original Borrower or
Original Guarantor, or if any representation or warranty by Original Borrower or
Original Guarantor made in connection with this Agreement is false or misleading
in any material respect when made. In all cases, Original Borrower and Original
Guarantor, as applicable, shall bear the burden of proof on the issue of the
time at which an act or event first occurred or an obligation first arose, which
is the subject of claimed liability under any of the Original Borrower’s Loan
Documents.

 

12



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained herein, and subject to
the release contained in Section 4(a) hereof, Original Borrower and Original
Guarantor do hereby ratify and confirm their respective obligations under the
Original Borrower’s Loan Documents to the extent arising or resulting from acts
or omissions of or events caused by Original Borrower or Original Guarantor, in
each case, arising or occurring prior to the Effective Date.

5. Representations.

(a) Each New Borrower represents and warrants to Berkadia and Lender that as of
the Effective Date:

(i) New Borrower is duly organized, validly existing and in good standing under
the laws of its state of formation or organization and is duly qualified and
authorized to conduct business in the state(s) in which the Properties are
located (as applicable), and has full power and authority to own, lease and
operate the Properties, and to conduct its affairs as now being conducted and as
proposed to be conducted;

(ii) New Borrower has full power and authority to enter into, execute, deliver
and carry out this Agreement and the Loan Documents to which it is a party, by
assumption or otherwise, and to perform its obligations hereunder and thereunder
and all such actions have been duly authorized by all necessary actions on its
part;

(iii) This Agreement and the other documents executed in connection herewith
have been duly executed and delivered by New Borrower. This Agreement and the
Loan Documents to which New Borrower is a party, by assumption or otherwise,
constitute legal, valid and binding obligations of New Borrower, enforceable
against New Borrower in accordance with their respective terms, subject to
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the rights of creditors generally;

(iv) New Borrower has received and reviewed copies of all of the Loan Documents;

(v) New Borrower nor, to New Borrower’s knowledge, any person owning an interest
in New Borrower (except that New Borrower’s knowledge shall not require any
investigation into ownership of issued shares of ARC REIT), is a country,
territory, individual or entity named on a list maintained by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”), or is a Specially
Designated National or Blocked Person under the programs administered by OFAC;

(vi) Except in connection with the Original Mezzanine Loan (as defined in the
Loan Agreement) and the Qualified Preferred Equity Investment (as defined in the
Loan Agreement), no equity interest in New Borrower has been pledged,
hypothecated or otherwise encumbered as security for any obligation, and none of
the capital contributed to New Borrower was made in the form of a loan;

 

13



--------------------------------------------------------------------------------

(vii) There is no litigation or other proceeding against New Borrower pending
or, to New Borrower’s knowledge, threatened in writing against New Borrower,
which, if adversely determined, is reasonably likely to materially and adversely
affect the financial condition of New Borrower or its ability to legally perform
its obligations under this Agreement and the other Loan Documents;

(viii) The execution, delivery and performance of this Agreement, and the
performance of New Borrower’s obligations under the Loan Documents, (A) does not
conflict with or result in a violation of New Borrower’s organizational
documents or any judgment, order or decree of any court or arbiter in any
proceeding to which New Borrower is a party, and (B) does not conflict with, or
constitute a material breach of, or constitute a material default under, any
contract, agreement or other instrument by which New Borrower is bound or to
which New Borrower is a party;

(ix) There is no bankruptcy, receivership or insolvency proceeding pending or
threatened against New Borrower; and

(x) No proceeding is pending for the dissolution or annulment of New Borrower,
and all license, income and franchise taxes due and payable by New Borrower have
been paid in full, unless the non-payment of such taxes could not be reasonably
expected to have a material adverse change in the financial condition,
operations or business of New Borrower.

(b) Each New Guarantor individually represents and warrants to Berkadia and
Lender that as of the Effective Date, solely with respect to itself:

(i) Such New Guarantor is duly organized, validly existing and in good standing
under the laws of the state of its formation and has full power and authority to
conduct its affairs as now being conducted and as proposed to be conducted;

(ii) This Agreement, the New Guaranty, the New Environmental Indemnity and the
other documents executed by such New Guarantor in connection herewith have been
duly executed and delivered by such New Guarantor. This Agreement, the New
Guaranty, the New Environmental Indemnity and such other documents constitute
such New Guarantor’s legal, valid and binding obligations, enforceable against
such New Guarantor in accordance with their respective terms, subject to
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the rights of creditors generally;

(iii) Such New Guarantor has received and reviewed copies of all of the Loan
Documents;

 

14



--------------------------------------------------------------------------------

(iv) Such New Guarantor nor, to such New Guarantor’s knowledge, any person
owning an interest in such New Guarantor (except that such New Guarantor’s
knowledge shall not require any investigation into ownership of issued shares of
ARC REIT), is a country, territory, individual or entity named on a list
maintained by OFAC, or is a Specially Designated National or Blocked Person
under the programs administered by OFAC;

(v) There is no litigation or other proceeding against such New Guarantor
pending or, to such New Guarantor’s knowledge, threatened in writing against
such New Guarantor, which, if adversely determined, is reasonably likely to
materially and adversely affect the financial condition of such New Guarantor or
its ability to legally perform its obligations under this Agreement and the
other Loan Documents to which such New Guarantor is a party;

(vi) Such New Guarantor has full power and authority to enter into, execute,
deliver and perform this Agreement and the New Guaranty, the New Environmental
Indemnity and the other documents executed by such New Guarantor in connection
herewith and such execution, delivery and performance (A) have been duly and
validly authorized by all necessary actions on the part of such New Guarantor,
(B) does not conflict with or result in a violation of such New Guarantor’s
organizational documents or any judgment, order or decree of any court or
arbiter in any proceeding to which such New Guarantor is a party, and (C) does
not conflict with, or constitute a material breach of, or constitute a material
default under, any contract, agreement or other instrument by which such New
Guarantor is bound or to which such New Guarantor is a party;

(vii) There is no bankruptcy, receivership or insolvency proceeding pending or
threatened against such New Guarantor; and

(viii) No proceeding is pending for the dissolution or annulment of such New
Guarantor, and all license, income and franchise taxes due and payable by such
New Guarantor have been paid in full, unless the non-payment of such taxes could
not be reasonably expected to have a material adverse change in the financial
condition, operations or business of New Guarantor.

(c) Each Original Borrower represents and warrants to Berkadia and Lender that
as of the Effective Date:

(i) Contemporaneously with the execution and delivery hereof, Original Borrower
has conveyed and transferred the Properties to New Borrower;

(ii) Contemporaneously with the execution and delivery hereof, Original Borrower
has assigned and transferred to New Borrower the Tenant Leases (as hereinafter
defined), and Original Borrower has retained no rights therein or thereto;

(iii) Original Borrower has not received a security instrument or security
agreement from New Borrower encumbering the Properties to secure the payment of
any sums due Original Borrower or obligations to be performed by New Borrower;

 

15



--------------------------------------------------------------------------------

(iv) There exist no defenses, offsets or counterclaims by Original Borrower to
this Agreement or the Original Borrower’s Loan Documents;

(v) There is no Event of Default by Original Borrower under the provisions of
Original Borrower’s Loan Documents executed or assumed by Original Borrower,
nor, to Original Borrower’s knowledge, are there any conditions which with the
giving of notice or the passage of time or both may constitute an Event of
Default by Original Borrower under the provisions of the Original Borrower’s
Loan Documents;

(vi) The Original Borrower’s Loan Documents are in full force and effect;

(vii) There are no mechanics’ liens or liens for delinquent taxes or assessments
encumbering the Properties except Permitted Encumbrances (as defined in the Loan
Agreement);

(viii) To Original Borrower’s knowledge, there are no pending or threatened
condemnation or annexation proceedings affecting the Properties, or any
agreements to convey any portion of the Properties or any rights thereto not
disclosed in this Agreement, including, without limitation, to any governmental
agency;

(ix) The certified rent roll for the Properties provided to Lender on or about
the date hereof, is a true, complete and accurate list of all tenant leases
(“Tenant Leases” or individually a “Tenant Lease”) affecting the Properties as
of the Effective Date hereof;

(x) There is no litigation or other proceeding against Original Borrower or the
Properties pending or overtly threatened, by written communication to Original
Borrower, wherein an unfavorable decision might reasonably result in a material
adverse change in the financial condition of Original Borrower or its ability to
legally perform its obligations under this Agreement and the Original Borrower’s
Loan Documents;

(xi) There is no bankruptcy, receivership or insolvency proceeding pending or,
to Original Borrower’s knowledge, threatened in writing against Original
Borrower;

(xii) No proceeding is pending for the dissolution or annulment of Original
Borrower, and all license, income and franchise taxes due and payable by
Original Borrower have been paid in full; and

 

16



--------------------------------------------------------------------------------

(xiii) Original Borrower has full power and authority to enter into, execute,
deliver and perform this Agreement and such execution, delivery and performance
(A) have been duly and validly authorized by all necessary actions on the part
of Original Borrower, (B) does not conflict with or result in a violation of
Original Borrower’s organizational documents or any judgment, order or decree of
any court or arbiter in any proceeding to which Original Borrower is a party,
and (C) does not conflict with, or constitute a material breach of, or
constitute a material default under, any contract, agreement or other instrument
by which Original Borrower is bound or to which Original Borrower is a party.

(d) Each Original Guarantor represents and warrants to Berkadia and Lender that
as of the Effective Date:

(i) As of the Effective Date, there is no Event of Default or, to Original
Guarantor’s knowledge, event which with the passage of time or the giving of
notice, or both, would constitute an Event of Default under the Original
Borrower’s Loan Documents executed or assumed by Original Guarantor;

(ii) The Original Borrower’s Loan Documents executed by Original Guarantor are
in full force and effect;

(iii) There is no litigation or other proceeding against Original Guarantor
pending or overtly threatened, by written communication to Original Guarantor,
wherein an unfavorable decision might reasonably result in a material adverse
change in the financial condition of Original Guarantor or its ability to
legally perform its obligations under this Agreement;

(iv) Original Guarantor has the full power and authority to enter into this
Agreement and perform its obligations hereunder. The execution, delivery and
performance of this Agreement and the other documents contemplated herein by
Original Guarantor (A) have been duly and validly authorized by all necessary
action on the part of Original Guarantor, (B) does not conflict with or result
in a violation of Original Guarantor’s organizational documents or any judgment,
order or decree of any court or arbiter in any proceeding to which Original
Guarantor is a party, and (C) does not conflict with, or constitute a material
breach of, or constitute a material default under, any contract, agreement or
other instrument by which Original Guarantor is bound or to which Original
Guarantor is a party;

(v) There is no bankruptcy, receivership or insolvency proceeding pending or, to
Original Guarantor’s knowledge, threatened in writing against Original
Guarantor; and

(vi) No proceeding is pending for the dissolution or annulment of Original
Guarantor, and all license, income and franchise taxes due and payable by
Original Guarantor have been paid in full.

 

17



--------------------------------------------------------------------------------

6. Financial Information.

(a) New Borrower hereby represents and warrants to Lender that all information
and materials regarding New Borrower and its affiliates provided by or on behalf
of New Borrower to Berkadia were true and correct in all material respects as of
the date of delivery thereof and remain materially true and correct as of the
Effective Date.

(b) Each New Guarantor hereby represents and warrants to Lender, solely as to
itself, that all information and materials regarding such New Guarantor and its
affiliates provided by or on behalf of such New Guarantor to Berkadia were true
and correct in all material respects as of the date of delivery thereof and
remain materially true and correct as of the Effective Date.

7. Addresses. Lender, New Borrower and New Guarantor agree that all notice
provisions contained in the Loan Documents are hereby modified to amend the
notice address for Lender, New Borrower and New Guarantor, and that from and
after the Effective Date, the notice addresses for Lender, New Borrower and New
Guarantor, respectively, are as follows:

If to Lender:

U.S. Bank National Association, as Trustee for the Registered Holders of

EQTY 2014-INNS Mortgage Trust, Commercial Mortgage Pass-Through Certificates

c/o Berkadia Commercial Mortgage LLC

323 Norristown Road, Suite 300

Ambler, PA 19002

Attention: Client Relations Manager for

Loan Nos. 01-0085683 & 01-0086643

Facsimile No.: (215) 328-3832

If to New Borrower:

c/o American Realty Capital

405 Park Avenue

New York, New York 10022

Facsimile No.: (212) 421-5799

If to New Guarantor:

Whitehall Street Global Real Estate Limited Partnership 2007 and Whitehall
Parallel Global Real Estate Limited Partnership 2007

c/o Goldman Sachs & Co.

200 West Street

New York, New York 10282

Attention: Chief Financial Officer

Facsimile No.: (212) 357-5505

And

 

18



--------------------------------------------------------------------------------

American Realty Capital Hospitality Operating Partnership, L.P. and

American Realty Capital Hospitality Trust, Inc.

c/o American Realty Capital

405 Park Avenue

New York, New York 10022

Facsimile No.: (212) 421-5799

with a copy to:

Goldman Sachs Realty Management, L.P.

6011 Connection Drive

Irving, Texas 7039

Attention: Investment Management

Facsimile No.: (972) 368-3699

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Attention: Anthony J. Colletta, Esq.

Facsimile No. (212) 291-9029

with a copy to:

Goodwin Procter LLP

53 State Street

Boston, MA 02109

Attn: Samuel L. Richardson, Esq.

Facsimile No.: (617) 523-1231

8. Release of Berkadia and Lender. Original Borrower, New Borrower, Original
Guarantor and New Guarantor hereby each, as to its own Claims only,
unconditionally and irrevocably releases and forever discharges Berkadia and
Lender and their respective successors, assigns, agents, directors, officers,
employees, and attorneys (collectively, the “Indemnitees”) from all Claims, as
defined below, and each, as to its own Claims only, agrees to indemnify the
Indemnitees, hold the Indemnitees harmless, and defend the Indemnitees with
counsel reasonably acceptable to the Indemnitees from and against any and all
claims, losses, causes of action, costs and expenses of every kind or character
in connection with the Claims and/or the transfer of the Properties in
connection with this Agreement (excluding any Claims arising out of or resulting
from the gross negligence, illegal acts, bad faith or willful misconduct of any
of the Indemnitees). As used in this Agreement, the term “Claims” shall mean any
and all possible claims, demands, actions, costs, expenses and liabilities
whatsoever, known or unknown, at law or in equity, originating in whole or in
part on or before the Effective Date, which each of Original Borrower, New
Borrower, Original Guarantor or New Guarantor or any

 

19



--------------------------------------------------------------------------------

of their respective directors, partners, principals, affiliates, members,
shareholders, officers, agents, employees or successors, may now or hereafter
have against the Indemnitees, if any, and irrespective of whether any such
Claims arise out of contract, tort, violation of laws, or regulations, or
otherwise in connection with the Loan or any of the Loan Documents (other than
the Assumption Agreement) or the Original Borrower’s Loan Documents, including,
without limitation, any contracting for, charging, taking, reserving, collecting
or receiving interest in excess of the highest lawful rate applicable thereto
and any loss, cost or damage, of any kind or character, arising out of or in any
way connected with or in any way resulting from the acts, actions or omissions
of any of the Indemnitees (excluding any claims, demands, actions, costs,
expenses and liabilities arising out of or resulting from the gross negligence,
illegal acts, bad faith or willful misconduct of any of the Indemnitees),
including any requirement that the Loan Documents or Original Borrower’s Loan
Documents be modified as a condition to the transactions contemplated by this
Agreement. Original Borrower, New Borrower, Original Guarantor and each New
Guarantor agree that Berkadia and Lender have no fiduciary or similar
obligations to Original Borrower, New Borrower, Original Guarantor or New
Guarantor or any of them and that their relationship is strictly that of
creditor and debtor. This release is accepted by Berkadia and Lender pursuant to
this Agreement and shall not be construed as an admission of liability on the
part of either of them. Original Borrower, New Borrower, Original Guarantor and
each New Guarantor hereby represents and warrants, each as to itself only, that
it is the current legal and beneficial owner of all Claims, if any, applicable
to it and released hereby by such party and has not assigned, pledged or
contracted to assign or pledge any such Claim to any other person.

9. Confirmation of Waivers. New Borrower, without limiting the generality of its
obligations under the Loan Documents, hereby confirms and ratifies the
submission to jurisdiction and waivers set forth in the Loan Documents.

10. Binding Effect. This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, successors, permitted assigns and
representatives.

11. Ratification. Lender and New Borrower hereby ratify and affirm all of the
Loan Documents and all of its or the other’s, as applicable, respective rights,
agreements, obligations, priorities, reservations, promises and waivers as made
and agreed and contained therein and as assumed pursuant to this Agreement by
New Borrower, all of which shall remain in full force and effect.

12. No Impairment of Lien; No Satisfaction. Nothing set forth herein shall
affect the priority or extent of the lien of the Mortgage or any of the other
Loan Documents, nor, except as expressly set forth herein, release or change the
liability of any party who may now be or after the Effective Date, become
liable, primarily or secondarily, under the Loan Documents. This Agreement does
not, and shall not be construed to, constitute the creation of new indebtedness
or the satisfaction, discharge or extinguishment of the debt secured by the Loan
Documents.

 

20



--------------------------------------------------------------------------------

13. Third Party Beneficiary Status of Berkadia. New Borrower, Original Borrower,
Original Guarantor and New Guarantor hereby each acknowledges and agrees that
Berkadia, its successors and assigns, are all intended third party beneficiaries
of this Agreement.

14. Bankruptcy Remote Single Purpose Entities. New Borrower is currently a
bankruptcy-remote single purpose entity and will take all necessary company
action (including, but not limited to, revising and filing charter and control
documents in form, substance and structure as may be reasonably required by
Lender) in order for the New Borrower to continue as a bankruptcy-remote single
purpose entity.

15. Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws. For the avoidance of doubt, New Borrower shall comply with the
requirements of Section 4.32 of the Loan Agreement.

16. Fees. Original Borrower, New Borrower and Lender have agreed that,
simultaneously with the execution hereof, all fees, costs, and charges arising
in connection with the execution of this Agreement, including without
limitation, all reasonable attorneys’ fees, title company fees, title insurance
premiums, recording costs, assumption and/or transfer fees and other closing
costs incurred by Lender in connection with this Agreement, will be paid as of
the Effective Date, and that Lender shall have no obligation whatsoever for
payment thereof. New Borrower acknowledges and agrees that none of the fees,
costs, and charges paid in connection with the execution of this Agreement shall
be applied to or set off against the principal balance of the Note.

17. Miscellaneous.

(a) Choice of Law. The validity and enforcement of this Agreement and the other
Loan Documents, to the extent they involve the creation, perfection, assignment,
modification and enforcement of liens and security interests against property
located in the state, commonwealth or district in which the Properties are
located, are intended to be governed by the laws of the state, commonwealth or
district in which the Properties are located. All other aspects of the
transaction contemplated by this Agreement and the indebtedness evidenced by the
Note, and the Loan Documents shall be governed by and construed in accordance
with the laws of the State of New York pursuant to Section 5-1401 of the New
York General Obligations Law.

(b) Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

(c) Modifications. No change or modification of this Agreement shall be valid
unless the same is in writing and signed by all parties hereto.

(d) Complete Agreement. This Agreement and the Loan Documents represent the
complete agreement among the parties with regard to the items set forth herein,
and there are no representations, covenants, warranties, agreements or
conditions, oral or written, between the parties not set forth in this Agreement
and the Loan Documents.

 

21



--------------------------------------------------------------------------------

(e) Headings, Schedules and Exhibits. The Article and/or Section headings in
this Agreement are included herein for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose. The Schedules and
Exhibits annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.

(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when taken together shall be deemed an original, but all of which
shall together constitute one and the same instrument.

(g) Joint and Several Liability. If New Borrower consists of more than one
person or entity, each is jointly and severally liable to perform the
obligations of New Borrower hereunder, and all representations, warranties,
covenants and agreements made by New Borrower are joint and several.

18. Supremacy Clause. It is hereby agreed that the terms and conditions of the
Mortgage, the Note and other Loan Documents, as modified by this Agreement,
shall remain in full force and effect and shall be binding upon New Borrower. It
is understood and agreed that in the event there are any conflicting or omitted
provisions or variations between the terms, conditions, rights, or remedies in
the Mortgage, the Note or any other Loan Document (other than this Agreement)
and the terms of this Agreement, those terms, conditions, rights or remedies
which are most favorable to Lender shall remain in full force and effect and
shall prevail. A default under the terms and conditions of this Agreement shall
constitute a default under the terms and conditions of the Mortgage, the Note
and other Loan Documents.

19. Waiver of Trial by Jury. ORIGINAL BORROWER, NEW BORROWER, ORIGINAL GUARANTOR
AND NEW GUARANTOR EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

20. Further Assurances. Original Borrower, Original Guarantor, New Borrower and
New Guarantor shall cooperate with Lender and shall execute and deliver, or
cause to be executed and delivered, all such other documents and instruments,
and shall take all such other action that Lender may request from time to time
in order to accomplish and satisfy the provisions and purposes of this
Agreement, including such confirmations and/or corrective instruments as Lender
reasonably may require, provided that such documents, instruments or actions
shall not increase the liabilities or obligations of Original Borrower, Original
Guarantor, New Borrower or New Guarantor under this Agreement of any of the
other Loan Documents.

 

22



--------------------------------------------------------------------------------

21. Modification to Loan Documents. From and after the Effective Date, New
Borrower and Lender hereby agree that the Loan Documents are hereby amended as
follows:

 

(a) Schedule I of the Loan Agreement is hereby deleted in its entirety and
replaced with that certain schedule of Individual Properties and Allocated Loan
Amounts attached hereto as Exhibit B.

 

(b) Schedule I-M1 of the Loan Agreement is hereby deleted in its entirety and
replaced with that certain schedule of Original Mezzanine Loan Allocated Loan
Amounts attached hereto as Exhibit C.

 

(c) Schedule II of the Loan Agreement is hereby deleted in its entirety and
replaced with that certain schedule of Required Repairs attached hereto as
Exhibit D and by this reference incorporated herein. Lender acknowledges that
the Required Repairs that appear on Schedule II to the Loan Agreement but not on
Exhibit D attached hereto have been completed as required pursuant to the Loan
Agreement.

 

(d) Schedule III to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain Organizational Chart of New Borrower attached hereto
as Exhibit E and by this reference incorporated herein.

 

(e) Schedule VI to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain schedule of Intellectual Property/Websites attached
hereto as Exhibit F and by this reference incorporated herein.

 

(f) Schedule VIII to the Loan Agreement is hereby amended to include the
additional documents pertaining to the Ground Leases listed on that certain
exhibit of additional Ground Lease documents attached hereto as Exhibit A-2.

 

(g) Schedule XI to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain Rent Roll attached hereto as Exhibit G and by this
reference incorporated herein.

 

(h) Schedule XII to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain schedule of Franchise Agreements attached hereto as
Exhibit H and by this reference incorporated herein.

 

(i) Schedule XIII to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain schedule of Property Accounts and Property Account
Banks attached hereto as Exhibit I and by this reference incorporated herein.

 

(j) Schedule XV to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain schedule of Closing Date Managers attached hereto as
Exhibit J.

 

23



--------------------------------------------------------------------------------

(k) Schedule XVII to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain schedule of Expiring Franchise Properties attached
hereto as Exhibit K and by this reference incorporated herein.

 

(l) Schedule XVIII to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain Scheduled PIP attached hereto as Exhibit L and by
this reference incorporated herein.

 

(m) Schedule XXI to the Loan Agreement is hereby deleted in its entirety and
replaced with that certain PIP Work Other Than Scheduled PIP attached hereto as
Exhibit M and by this reference incorporated herein

 

(n) The defined term “Title Insurance Policy” as provided in Section 1.1 of the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:

“Title Insurance Policy” shall mean, with respect to each Individual Property,
an ALTA mortgagee title insurance policy in the form acceptable to Lender issued
with respect to such Individual Property and insuring the Lien of the Mortgage
encumbering such Individual Property, as amended or dated-down.

 

(o) Except as provided herein, all references in the Loan Documents to the
defined term “LLC Borrower” shall mean, collectively, LLC New Borrower, BHGL New
Borrower, PXGL New Borrower, GBGL New Borrower, NFGL New Borrower, MBGL 1000 New
Borrower and MBGL 950 New Borrower, each as defined in this Agreement.

 

(p) All references in the Loan Documents to the defined term “LP Borrower” shall
mean, collectively, LP New Borrower, DLGL New Borrower and SAGL New Borrower,
each as defined in this Agreement.

 

(q) For the purpose of Section 6.14 of the Loan Agreement, all references to
“Account Representative” shall mean LLC New Borrower on behalf of Borrower, or
the designee of a TRS Lessee.

 

(r) All references in the Loan Documents to the defined term “Liquor Subsidiary”
shall mean ARC Hospitality Portfolio I KS TRS, LLC, a Kansas limited liability
company, ARC Hospitality Portfolio I TX Beverage Company, LLC, a Delaware
limited liability company, and/or ARC Hospitality Portfolio I Concessions, LLC,
a Delaware limited liability company, as may be then applicable.

 

(s) The term “ARC Hospitality” as defined in Section 4.14.2(b) of the Loan
Agreement shall mean American Realty Capital Hospitality Properties, LLC or
American Realty Capital Hospitality Grace Portfolio, LLC, a Delaware limited
liability company, a wholly-owned subsidiary of American Realty Capital
Hospitality Properties, LLC.

 

(t) Section 10.4(b) of the Loan Agreement is hereby modified by deleting “CT
Corporation System, 111 Eighth Avenue, New York, New York 10011” and replacing
it with “Corporation Service Company, 1180 Avenue of the Americas, Suite 210,
New York, New York 10036-8401”.

 

24



--------------------------------------------------------------------------------

(u) The defined term “Clearing Account” as provided in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

Clearing Accounts” shall mean the Eligible Accounts maintained at the Clearing
Account Bank by the Individual Borrowers or a TRS Lessee in their respective
names and shall include the Clearing Accounts, the Aggregate DACA Accounts and
the Sub-DACA Accounts, each as defined in that certain Cash Management
Agreement, dated as of February 27, 2015.

 

(v) The second sentence of Section 6.1 of the Loan Agreement is hereby deleted
in its entirety and replaced with the following:

Without in any way limiting the foregoing, if Borrower or Manager receives any
Gross Revenue from the Properties or any other amount which would be included in
the Operating Income of the Properties, then (i) such amounts shall be deemed to
be collateral for the Obligations and shall be held in trust for the benefit,
and as the property, of Lender, (ii) such amounts shall not be commingled with
any other funds or property of Borrower or Manager, and (iii) Borrower or
Manager, as applicable shall deposit such amounts in the applicable Property
Account or Clearing Account on a daily basis.

 

(w) The defined term “Base Management Fees” as provided in Section 1.1 of the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:

shall mean the base property management fees (i.e. based on a fixed percentage
of revenues and not on the basis of any override or profit participation) for
property management (as opposed to asset management) services provided to the
Individual Properties and actually payable to Manager under the Management
Agreements, but such fees, for any Manager, shall not exceed four percent
(4.0%) of the monthly Adjusted Operating Income for the Individual Properties
managed by such Manager and all such fees payable to all Managers in the
aggregate shall not exceed four percent (4.0%) of the monthly Adjusted Operating
Income for the Properties; provided, however, that any portion of the Base
Management Fees in excess of three percent (3%) (the “Subordinated Portion of
the Base Management Fees”) shall be payable only to the extent that (1) no
Triggering Period has occurred and is then continuing; and (2) there is
sufficient Available Cash to pay such amount (which amount will then be paid out
of such Available Cash and from no other source) for the Individual

 

25



--------------------------------------------------------------------------------

Properties managed by such Manager. Notwithstanding anything to the contrary
contained herein, if the Subordinated Portion of the Base Management Fees shall
be due to Managers pursuant to the terms set forth herein, such Subordinated
Portion of the Base Management Fees shall accrue but shall not be payable to the
Managers until such time as (x) the Borrower has reserved in the Future PIP
Reserve Account a cash deposit in an amount equal to all outstanding Future PIP
Reserve Funds guaranteed by that certain Payment Guaranty (PIP Reserve Funds),
dated on or about February 27, 2015, by American Realty Capital Hospitality
Trust, Inc., a Maryland corporation, for the benefit of Lender (the “Guaranteed
PIP Funds”), or (y) Borrower shall have completed all PIP Work and paid all
Approved Future PIP Expenses in connection with the Guaranteed PIP Funds with
the Future PIP Reserve Funds in accordance with the Loan Documents or as
otherwise agreed to by Lender.

 

(x) The defined term “Qualified IPO” as provided in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

shall mean transfers of direct or indirect ownership interests in the direct
owner of the most junior Mezzanine Borrower pursuant to (i) an initial public
offering directly or indirectly involving such entity which is listed on the New
York Stock Exchange or another nationally or internationally recognized stock
exchange or is quoted on a national quotation system, or (ii) the listing of
American Realty Capital Hospitality Trust, Inc.’s common stock on the New York
Stock Exchange or another nationally or internationally recognized stock
exchange.

 

(y) Section 7.2(g)(iv) of the Loan Agreement is hereby deleted in its entirety.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Assumption and Release
Agreement as of the day and year first above written.

 

ORIGINAL BORROWER:

 

W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company

By:  WNT Mezz I, LLC, its Manger By: /s/ Greg Fay Name:  Greg Fay Title: Manager

W2007 EQUITY INNS REALTY, L.P.,

a Delaware limited partnership

By: W2007 Equity Inns Realty Gen-Par, LLC, a Delaware limited liability company,
its General Partner By: /s/ Greg Fay Name:  Greg Fay Title: Manager

[Signatures continue on next page]



--------------------------------------------------------------------------------

NEW BORROWER:

 

ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company

By: /s/ Jonathan Mehlman Name: Jonathan Mehlman Title: CEO and President
ARC HOSPITALITY PORTFOLIO I BHGL OWNER, LLC, a Delaware limited liability
company By: /s/ Jonathan Mehlman Name: Jonathan Mehlman Title: CEO and President
ARC HOSPITALITY PORTFOLIO I PXGL OWNER, LLC, a Delaware limited liability
company By: /s/ Jonathan Mehlman Name: Jonathan Mehlman Title: CEO and President

[Signatures continue on next page]



--------------------------------------------------------------------------------

ARC HOSPITALITY PORTFOLIO I GBGL OWNER, LLC, a Delaware limited liability
company By: /s/ Jonathan Mehlman Name: Jonathan Mehlman Title: CEO and President
ARC HOSPITALITY PORTFOLIO I NFGL OWNER, LLC, a Delaware limited liability
company By: /s/ Jonathan Mehlman Name: Jonathan Mehlman Title: CEO and President
ARC HOSPITALITY PORTFOLIO I MBGL 1000 OWNER, LLC, a Delaware limited liability
company By: /s/ Jonathan Mehlman Name: Jonathan Mehlman Title: CEO and President
ARC HOSPITALITY PORTFOLIO I MBGL 950 OWNER, LLC, a Delaware limited liability
company By: /s/ Jonathan Mehlman Name: Jonathan Mehlman Title: CEO and President

[Signatures continue on next page]



--------------------------------------------------------------------------------

ARC HOSPITALITY PORTFOLIO I NTC OWNER, LP, a Delaware limited partnership By: 
ARC Hospitality Portfolio I NTC Owner GP, LLC, a Delaware limited liability
company By: /s/ Jonathan Mehlman Name: Jonathan Mehlman Title: CEO and President
ARC HOSPITALITY PORTFOLIO I DLGL OWNER, LP, a Delaware limited partnership By:
ARC Hospitality Portfolio I NTC Owner GP, LLC, a Delaware limited liability
company By: /s/ Jonathan Mehlman Name: Jonathan Mehlman Title: CEO and President
ARC HOSPITALITY PORTFOLIO I SAGL OWNER, LP, a Delaware limited partnership By:
ARC Hospitality Portfolio I NTC Owner GP, LLC, a Delaware limited liability
company By: /s/ Jonathan Mehlman Name: Jonathan Mehlman Title: CEO and President

[Signatures continue on next page]



--------------------------------------------------------------------------------

LENDER:

 

U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES

By: KeyBank National Association Its:

Master Servicer

 

By: Berkadia Commercial Mortgage LLC, a Delaware limited liability company Its:
Subservicer By: /s/ Gary A. Routzahn Name: Gary A. Routzahn Authorized
Representative

[Signatures continue on next page]



--------------------------------------------------------------------------------

ORIGINAL GUARANTOR: WHITEHALL STREET GLOBAL REAL ESTATE LIMITED PARTNERSHIP
2007, a Delaware limited partnership By: WH Advisors, L.L.C. 2007, a Delaware
limited liability company, its General Partner By: /s/ Peter Weidman Name: 
Peter Weidman Title: Vice President WHITEHALL PARALLEL GLOBAL REAL ESTATE
LIMITED PARTNERSHIP 2007, a Delaware limited partnership By:

WH Advisors, L.L.C. 2007, a Delaware limited liability company, its General
Partner

 

By: /s/ Peter Weidman Name:  Peter Weidman Title: Vice President

[Signatures continue on next page]



--------------------------------------------------------------------------------

NEW GUARANTOR: AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership By: American Realty Capital Hospitality Trust,
Inc., a Maryland corporation, its general partner By: /s/ Jonathan Mehlman
Name:  Jonathan Mehlman Title: CEO and President AMERICAN REALTY CAPITAL
HOSPITALITY TRUST, INC., a Maryland corporation By: /s/ Jonathan Mehlman Name:
Jonathan Mehlman Title: CEO and President

[Signatures continue on next page]



--------------------------------------------------------------------------------

WHITEHALL STREET GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007, a Delaware limited
partnership By: WH Advisors, L.L.C. 2007, a Delaware limited liability company,
its General Partner By: /s/ Peter Weidman Name: Peter Weidman Title: Vice
President WHITEHALL PARALLEL GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007, a
Delaware limited partnership By: WH Advisors, L.L.C. 2007, a Delaware limited
liability company, its General Partner By: /s/ Peter Weidman Name: Peter Weidman
Title Vice President



--------------------------------------------------------------------------------

SCHEDULE I

Reserve Balances

Immediately prior to the Effective Date:

 

Tax Account:

$ 310,574.59   

Insurance Account:

$ 0.00   

Required Repairs Account:

$ 139,174.88   

Scheduled PIP Reserve Account

$ 0.00   

Ground Rent Account:

$ 0.00   

FF&E Reserve Account:

$ 0.00   

Casualty and Condemnation Account:

$ 0.00   

Cash Collateral Account

$ 0.00   

Total Balance of Accounts:

$ 449,749.47   



--------------------------------------------------------------------------------

SCHEDULE II

Mortgage, Assignment of Leases and Mortgage Assumptions

1. Courtyard Asheville, One Buckstone Place, Asheville, NC 28805

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I NTC OWNER, LP, a Delaware limited
partnership, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED
HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES.

2. Courtyard Athens Downtown, 166 North Finley Street, Athens, GA 30601

a. DEED TO SECURE DEBT, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED TO SECURE DEBT, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.



--------------------------------------------------------------------------------

3. Courtyard Bowling Green Convention Center, 1010 Wilkinson Trace, Bowling
Green, KY 42104

a. MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND SECURITY
AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, to GERMAN AMERICAN CAPITAL CORPORATION, a
Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by and among
W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, ARC
HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company, and
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

4. Courtyard Chicago Elmhurst/Oakbrook Area, 370 North IL Route 83, Elmhurst, Il
60126

a. MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND SECURITY
AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, to GERMAN AMERICAN CAPITAL CORPORATION, a
Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by and among
W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, ARC
HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company, and
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.



--------------------------------------------------------------------------------

5. Courtyard Gainesville, 3700 SW 42nd Street, Gainesville, FL 32608

a. AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.

6. Courtyard Jacksonville Airport Northeast, 14668 Duval Road, Jacksonville, FL
32218

a. AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.



--------------------------------------------------------------------------------

7. Courtyard Knoxville Cedar Bluff, 216 Langley Place, Knoxville, TN 37922

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY
INNS REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN
CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

8. Courtyard Lexington South/Hamburg Place, 1951 Pleasant Ridge, Lexington, KY
40509

a. MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND SECURITY
AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, to GERMAN AMERICAN CAPITAL CORPORATION, a
Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by and among
W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, ARC
HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company, and
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

9. Courtyard Louisville Downtown, 100 South Second Street, Louisville, KY40202

a. MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND SECURITY
AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, to GERMAN AMERICAN CAPITAL CORPORATION, a
Maryland corporation, as assigned to Lender.



--------------------------------------------------------------------------------

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by and among
W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, ARC
HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company, and
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

10. Courtyard Mobile, 1000 West I-65 Service Road, Mobile, AL 36609

a. LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I MBGL 1000 OWNER, LLC, a Delaware
limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

11. Courtyard Orlando Altamonte Springs/Maitland, 1750 Pembrook Drive, Orlando,
FL 32810

a. AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.



--------------------------------------------------------------------------------

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.

12. Courtyard Sarasota Bradenton Airport, 850 University Parkway, Sarasota, FL
34234

a. AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.

13. Courtyard Tallahassee North/I-10 Capital Circle, 1972 Raymond Diehl Road,
Tallahassee, FL 32308

a. AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.



--------------------------------------------------------------------------------

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.

14. Embassy Suites Orlando International Drive/Jamaican Court, 8250 Jamaican
Court, Orlando, FL 32819

a. AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.

15. Fairfield Inn & Suites Atlanta Vinings, 2450 Paces Ferry Road, Atlanta , GA
30339

a. DEED TO SECURE DEBT, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.



--------------------------------------------------------------------------------

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED TO SECURE DEBT, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

16. Hampton Inn & Suites Nashville/Franklin (Cool Springs), 7141 South Springs
Drive, Franklin, TN 37067

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY
INNS REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN
CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

17. Hampton Inn & Suites Boynton Beach, 1475 West Gateway Boulevard, Boynton
Beach, FL 33426

a. AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.



--------------------------------------------------------------------------------

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.

18. Hampton Inn Albany – Wolf Road (Airport), 10 Ulenski Drive, Albany, NY 12005

a. MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND SECURITY
AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, to GERMAN AMERICAN CAPITAL CORPORATION, a
Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by and among
W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, ARC
HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company, and
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

19. Hampton Inn Baltimore/Glen Burnie, 6617 Ritchie Highway, Glen Burnie, MD
21061

a. LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.



--------------------------------------------------------------------------------

c. ASSIGNMENT AND ASSUMPTION OF LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT
AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of
the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I GBGL OWNER, LLC, a Delaware
limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

20. Hampton Inn Beckley, 110 Harper Park Drive, Beckley, WV 25801

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

21. Hampton Inn Birmingham/Mountain Brook, 2731 US Highway 280, Birmingham, AL
35223

a. LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.



--------------------------------------------------------------------------------

c. ASSIGNMENT AND ASSUMPTION OF LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I BHGL OWNER, LLC, a Delaware
limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

22. Hampton Inn Boca Raton, 1455 Yamato Road, Boca Raton, FL 33431

a. AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.

23. Hampton Inn Boston/Peabody, 59 Newbury Street Route 1 North, Peabody, MA
01960

a. MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND SECURITY
AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, to GERMAN AMERICAN CAPITAL CORPORATION, a
Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by and among
W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, ARC
HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company, and
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.



--------------------------------------------------------------------------------

24. Hampton Inn Charleston – Airport/Coliseum, 4701 Saul White Boulevard North,
Charleston, SC 29418

a. MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT
AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company,
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

25. Hampton Inn Chattanooga-Airport/I-75, 7013 Shallowford Road, Chattanooga, TN
37421

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY
INNS REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN
CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.



--------------------------------------------------------------------------------

26. Hampton Inn Chicago/Gurnee, 5550 Grand Avenue, Gurnee, IL 60031

a. MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND SECURITY
AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, to GERMAN AMERICAN CAPITAL CORPORATION, a
Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by and among
W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, ARC
HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company, and
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

27. Hampton Inn Cleveland/Westlake, 29690 Detroit Road, Westlake, OH 44145

a. OPEN-END MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND
SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF OPEN-END MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company,
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.



--------------------------------------------------------------------------------

28. Hampton Inn and Suites Colorado Springs Air Force Academy I-25 North, 7245
Commerce Center Drive, Colorado Springs, CO 80919

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.

29. Hampton Inn Columbia – I-26 Airport, 1094 Chris Drive, West Columbia, SC
29169

a. MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT
AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company,
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

30. Hampton Inn Columbus – Airport, 5585 Whitesville Road, Columbus, GA 31904

a. DEED TO SECURE DEBT, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.



--------------------------------------------------------------------------------

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED TO SECURE DEBT, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

31. Hampton Inn Columbus/Dublin, 3920 Tuller Road, Dublin, OH 43017

a. OPEN-END MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND
SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF OPEN-END MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company,
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

32. Hampton Inn Deerfield Beach, 660 West Hillsboro Boulevard, Deerfield Beach,
FL 33441

a. AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.



--------------------------------------------------------------------------------

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.

33. Hampton Inn Detroit/Madison Heights/South Troy, 32420 Stephenson Highway,
Madison Heights, MI 48071

a. MORTGAGE, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, to GERMAN AMERICAN CAPITAL CORPORATION, a
Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES AND RENTS, dated as of April 11, 2014, from W2007 EQUITY
INNS REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN
CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

c. ASSIGNMENT AND ASSUMPTION OF MORTGAGE, dated as of the date hereof, by and
among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, ARC
HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company, and
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

d. ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES AND RENTS, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

34. Hampton Inn Detroit/Northville, 20600 Haggerty Road, Northville, MI 48167

a. MORTGAGE, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, to GERMAN AMERICAN CAPITAL CORPORATION, a
Maryland corporation, as assigned to Lender.



--------------------------------------------------------------------------------

b. ASSIGNMENT OF LEASES AND RENTS, dated as of April 11, 2014, from W2007 EQUITY
INNS REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN
CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

c. ASSIGNMENT AND ASSUMPTION OF MORTGAGE, dated as of the date hereof, by and
among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, ARC
HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company, and
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

d. ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES AND RENTS, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

35. Hampton Inn Fayetteville I-95, 1922 Cedar Creek Road, Fayetteville, NC 28312

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I NTC OWNER, LP, a Delaware limited
partnership, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED
HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES.

36. Hampton Inn Charlotte/Gastonia, 1859 Remount Road, Gastonia, NC 28054

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.



--------------------------------------------------------------------------------

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I NTC OWNER, LP, a Delaware limited
partnership, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED
HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES.

37. Hampton Inn Grand Rapids – North, 500 Center Drive, Grand Rapids, MI 49544

a. MORTGAGE, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, to GERMAN AMERICAN CAPITAL CORPORATION, a
Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES AND RENTS, dated as of April 11, 2014, from W2007 EQUITY
INNS REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN
CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

c. ASSIGNMENT AND ASSUMPTION OF MORTGAGE, dated as of the date hereof, by and
among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, ARC
HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company, and
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

d. ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES AND RENTS, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

38. Hampton Inn Kansas City/Overland Park, 10591 Metcalf Frontage Road, Overland
Park, KS 66212

a. MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT
AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.



--------------------------------------------------------------------------------

c. ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company,
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

39. Hampton Inn Kansas City – Airport, 11212 North Newark Circle, Kansas City,
MO 64153

a. FUTURE ADVANCES DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF FUTURE ADVANCES DEED OF TRUST, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.

40. Hampton Inn Memphis-Poplar, 5320 Poplar Avenue, Memphis, TN 38119

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY
INNS REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN
CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.



--------------------------------------------------------------------------------

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

41. Hampton Inn Morgantown, 1053 Van Voorhis Road, Morgantown, WV 26505

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

42. Hampton Inn Norfolk-Naval Base, 8501 Hampton Boulevard, Norfolk, VA 23505

a. LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT
AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of
the date hereof, by and among



--------------------------------------------------------------------------------

W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, ARC
HOSPITALITY PORTFOLIO I NFGL OWNER, LLC, a Delaware limited liability company,
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

43. Hampton Inn Palm Beach Gardens, 4001 RCA Boulevard, Palm Beach Gardens, FL
33410

a. AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.

44. Hampton Inn Pickwick Dam at Shiloh Falls, 90 Old South Road, Counce, TN
38326

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY
INNS REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN
CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.



--------------------------------------------------------------------------------

45. Hampton Inn Scranton at Montage Mountain, 22 Montage Mountain Road,
Scranton, PA 18507

a. OPEN-END MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND
SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF OPEN-END MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, ARC
HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company, and
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

46. Hampton Inn St. Louis/Westport, 2454 Old Dorsett Road, Maryland Heights, MO
63043

a. FUTURE ADVANCES DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF FUTURE ADVANCES DEED OF TRUST, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.



--------------------------------------------------------------------------------

47. Hampton Inn State College, 1101 East College Avenue, State College, PA 16801

a. OPEN-END MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND
SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF OPEN-END MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company,
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

48. Hampton Inn West Palm Beach Florida Turnpike, 2025 Vista Parkway, West Palm
Beach, FL 33411

a. AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.



--------------------------------------------------------------------------------

49. Holiday Inn Charleston Mt. Pleasant, 250 Johnny Dodds Boulevard, Mount
Pleasant, SC 29464

a. MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT
AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company,
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

50. Holiday Inn Express and Suites: Kendall East-Miami, 11520 SW 88th Street,
Miami, FL 33176

a. AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.



--------------------------------------------------------------------------------

51. Homewood Suites by Hilton Boston – Peabody, 57 Newbury Street, Boston, MA
01960

a. MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND SECURITY
AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, to GERMAN AMERICAN CAPITAL CORPORATION, a
Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by and among
W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, ARC
HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company, and
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

52. Homewood Suites by Hilton Chicago – Downtown, 40 East Grand Avenue, Chicago,
IL 60611

a. MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND SECURITY
AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, to GERMAN AMERICAN CAPITAL CORPORATION, a
Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by and among
W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, ARC
HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company, and
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

53. Homewood Suites by Hilton Hartford/Windsor Locks, 65 Ella Grasso Turnpike,
Windsor Locks, CT 06096

a. OPEN-END MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.



--------------------------------------------------------------------------------

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF OPEN-END MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

54. Homewood Suites by Hilton Memphis-Germantown, 7855 Wolf River Boulevard,
Germantown, TN 38138

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY
INNS REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN
CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

55. Homewood Suites by Hilton Phoenix – Biltmore, 2001 East Highland Avenue,
Phoenix, AZ 85016

a. LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.



--------------------------------------------------------------------------------

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT
AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of
the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I PXGL OWNER, LLC, a Delaware
limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

56. Hyatt Place Albuquerque/Uptown, 6901 Arvada North East, Albuquerque, NM
87110

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND SECURITY
AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, to GERMAN AMERICAN CAPITAL CORPORATION, a
Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company,
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

57. Hyatt Place Baltimore/BWI Airport, 940 International Drive, Linthicum
Heights, MD 21090

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.



--------------------------------------------------------------------------------

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

58. Hyatt Place Baton Rouge/I-10, 6080 Bluebonnet Boulevard, Baton Rouge, LA
70809

a. MULTIPLE INDEBTEDNESS MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUE, AND SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY
INNS REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN
CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF MULTIPLE INDEBTEDNESS MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

59. Hyatt Place Birmingham/Hoover, 2980 John Hawkins Parkway, Birmingham, AL
35244

a. MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT
AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.



--------------------------------------------------------------------------------

c. ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company,
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

60. Hyatt Place Cincinnati Blue Ash, 11435 Reed Hartman Highway, Blue Ash, OH
45241

a. OPEN-END MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND
SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF OPEN-END MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company,
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

61. Hyatt Place Columbus/Worthington, 7490 Vantage Drive, Columbus, OH 43235

a. OPEN-END MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND
SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF OPEN-END MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company,
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.



--------------------------------------------------------------------------------

62. Hyatt Place Indianapolis/Keystone, 9104 Keystone Crossing, Indianapolis, IN
46240

a. MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT
AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company,
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

63. Hyatt Place Kansas City/Overland Park/Metcalf, 6801 West 112th Street,
Overland Park, KS 66211

a. MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT
AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company,
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.



--------------------------------------------------------------------------------

64. Hyatt Place Las Vegas, 4520 Paradise Road, Las Vegas, NV 89109

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

65. Hyatt Place Memphis/Wolfchase Galleria, 7905 Giacosa Place, Memphis, TN
38133

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY
INNS REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN
CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.



--------------------------------------------------------------------------------

66. Hyatt Place Miami Airport—West/Doral, 3655 NW 82nd Avenue, Miami, FL 33166

a. AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.

67. Hyatt Place Minneapolis Airport-South, 7800 International Drive,
Bloomington, MN 55425

a. MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT
AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company,
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

68. Hyatt Place Nashville/Franklin/Cool Springs, 650 Bakers Bridge Avenue,
Franklin, TN 37067

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY
INNS REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN
CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.



--------------------------------------------------------------------------------

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

69. Hyatt Place Richmond/Innsbrook, 4100 Cox Road, Glen Allen, VA 23060

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

70. Hyatt Place Tampa Airport/Westshore, 4811 West Main Street, Tampa
Airport/Westshore, FL 33607

a. AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.



--------------------------------------------------------------------------------

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.

71. Residence Inn Tampa North/I-75 Fletcher, 13420 North Telecom Parkway, Tampa,
FL 33637

a. AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.

72. Residence Inn Boise Downtown, 1401 Lusk Avenue, Boise, ID 83706

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.



--------------------------------------------------------------------------------

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

73. Residence Inn Chattanooga Downtown, 215 Chestnut Street, Chattanooga, TN
37402

a. FEE AND LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF FEE AND LEASEHOLD DEED OF TRUST, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.

74. Residence Inn Fort Myers, 2960 Colonial Boulevard, Fort Myers, FL 33912

a. AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.



--------------------------------------------------------------------------------

c. ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.

75. Residence Inn Knoxville Cedar Bluff, 215 Langley Place at North Peters Road,
Knoxville, TN 37922

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY
INNS REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN
CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

76. Residence Inn Lexington South/Hamburg Place, 2688 Pink Pigeon Parkway,
Lexington, KY 40509

a. MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND SECURITY
AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, to GERMAN AMERICAN CAPITAL CORPORATION, a
Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.



--------------------------------------------------------------------------------

c. ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by and among
W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, ARC
HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company, and
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

77. Residence Inn Los Angeles LAX/El Segundo, 2135 East El Segundo Boulevard, El
Segundo, CA 90245

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I NTC OWNER, LP, a Delaware limited
partnership, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED
HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES.

78. Residence Inn Macon, 3900 Sheraton Drive, Macon, GA 31210

a. DEED TO SECURE DEBT, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.



--------------------------------------------------------------------------------

c. ASSIGNMENT AND ASSUMPTION OF DEED TO SECURE DEBT, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

79. Residence Inn Mobile, 950 West I-65 Service Road S., Mobile , AL 36609

a. LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I MBGL 950 OWNER, LLC, a Delaware
limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

80. Residence Inn Portland Downtown/Lloyd Center, 1710 NE Multnomah Street,
Portland, OR 97232

a. LINE OF CREDIT INSTRUMENT, DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, AND SECURITY AGREEMENT AND FINANCING STATEMENT, dated as of
April 11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF LINE OF CREDIT INSTRUMENT, DEED OF TRUST,
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND SECURITY AGREEMENT AND
FINANCING STATEMENT AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUES, dated as



--------------------------------------------------------------------------------

of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware
limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware
limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

81. Residence Inn San Diego Rancho Bernardo, 12011 Scripps Highlands Drive, San
Diego, CA 92131

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I NTC OWNER, LP, a Delaware limited
partnership, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED
HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES.

82. Residence Inn Sarasota Bradenton, 1040 University Parkway, Sarasota, FL
34234

a. AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.



--------------------------------------------------------------------------------

83. Residence Inn Savannah Midtown, 5710 White Bluff Road, Savannah, GA 31405

a. DEED TO SECURE DEBT, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED TO SECURE DEBT, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

84. Residence Inn Tallahassee North/I-10 Capital Circle, 1880 Raymond Diehl
Road, Tallahassee, FL 32308

a. AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.



--------------------------------------------------------------------------------

85. Residence Inn Tampa Sabal Park/Brandon, 9719 Princess Palm Avenue, Tampa, FL
33619

a. AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.

86. SpringHill Suites Grand Rapids North, 450 Center Drive, Grand Rapids, MI
49544

a. MORTGAGE, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, to GERMAN AMERICAN CAPITAL CORPORATION, a
Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES AND RENTS, dated as of April 11, 2014, from W2007 EQUITY
INNS REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN
CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

c. ASSIGNMENT AND ASSUMPTION OF MORTGAGE, dated as of the date hereof, by and
among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, ARC
HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company, and
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

d. ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES AND RENTS, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.



--------------------------------------------------------------------------------

87. SpringHill Suites Lexington Near the University of Kentucky, 863 S.
Broadway, Lexington, KY 40504

a. MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND SECURITY
AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, to GERMAN AMERICAN CAPITAL CORPORATION, a
Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by and among
W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, ARC
HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company, and
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

88. SpringHill Suites San Diego Rancho Bernardo, 12032 Scripps Highlands Drive,
San Diego, CA 92131

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I NTC OWNER, LP, a Delaware limited
partnership, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED
HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES.



--------------------------------------------------------------------------------

89. Courtyard Dallas Medical/Market Center, 2150 Market Center Blvd., Dallas, TX
75207

a. LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND
SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
L.P., a Delaware limited partnership, to GERMAN AMERICAN CAPITAL CORPORATION, a
Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

c. ASSIGNMENT AND ASSUMPTION OF LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership, ARC
HOSPITALITY PORTFOLIO I DLGL OWNER, LP, a Delaware limited partnership, and U.S.
BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

90. Fairfield Inn & Suites Dallas Medical/Market Center, 2110 Market Center
Boulevard at Stemmons, Dallas, TX 75207

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND SECURITY
AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY, L.P., a
Delaware limited partnership, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland
corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership, ARC
HOSPITALITY PORTFOLIO I NTC OWNER, LP, a Delaware limited partnership, and U.S.
BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

91. Hampton Inn Dallas – Addison, 4505 Beltway Drive, Addison, TX 75001

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND SECURITY
AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY, L.P., a
Delaware limited partnership, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland
corporation, as assigned to Lender.



--------------------------------------------------------------------------------

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership, ARC
HOSPITALITY PORTFOLIO I NTC OWNER, LP, a Delaware limited partnership, and U.S.
BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

92. Hilton Garden Inn Austin/Round Rock, 2310 North IH35, Round Rock, TX 78681

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND SECURITY
AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY, L.P., a
Delaware limited partnership, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland
corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership, ARC
HOSPITALITY PORTFOLIO I NTC OWNER, LP, a Delaware limited partnership, and U.S.
BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

93. Homewood Suites by Hilton San Antonio – Northwest, 4323 Spectrum One, San
Antonio, TX 78230

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND SECURITY
AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY, L.P., a
Delaware limited partnership, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland
corporation, as assigned to Lender.



--------------------------------------------------------------------------------

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership, ARC
HOSPITALITY PORTFOLIO I NTC OWNER, LP, a Delaware limited partnership, and U.S.
BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

94. SpringHill Suites Austin Round Rock, 2960 Hoppe Trail, Round Rock, TX 78681

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND SECURITY
AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY, L.P., a
Delaware limited partnership, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland
corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership, ARC
HOSPITALITY PORTFOLIO I NTC OWNER, LP, a Delaware limited partnership, and U.S.
BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

95. SpringHill Suites Houston Hobby Airport, 7922 Mosley Road, Houston, TX 77061

a. DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND SECURITY
AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY, L.P., a
Delaware limited partnership, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland
corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.



--------------------------------------------------------------------------------

c. ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership, ARC
HOSPITALITY PORTFOLIO I NTC OWNER, LP, a Delaware limited partnership, and U.S.
BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

96. SpringHill Suites San Antonio Medical Center, 3636 NW Loop 410, San Antonio,
TX 78201

a. LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND
SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
L.P., a Delaware limited partnership, to GERMAN AMERICAN CAPITAL CORPORATION, a
Maryland corporation, as assigned to Lender.

b. ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April 11, 2014,
from W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

c. ASSIGNMENT AND ASSUMPTION OF LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership, ARC
HOSPITALITY PORTFOLIO I SAGL OWNER, LP, a Delaware limited partnership, and U.S.
BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.



--------------------------------------------------------------------------------

SCHEDULE III

Operating Lease Agreements

 

Lease #

  

Lessor

  

Lessee

  

Property Name

  

Property Address

  

City/St/Zip

001

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I TRS, LLC, a Delaware limited liability company   
Hyatt Place Birmingham/Hoover    2980 John Hawkins Parkway    Birmingham, AL
35244

002

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I TRS, LLC, a Delaware limited liability company   
Embassy Suites Orlando International Drive/Jamaican Court    8250 Jamaican Court
   Orlando, FL 32819

003

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I TRS, LLC, a Delaware limited liability company   
Hyatt Place Miami Airport—West/Doral    3655 NW 82nd Avenue    Miami, FL 33166

004

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I TRS, LLC, a Delaware limited liability company   
Hyatt Place Tampa Airport/Westshore    4811 West Main Street    Tampa
Airport/Westshore, FL 33607

005

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I TRS, LLC, a Delaware limited liability company   
Fairfield Inn & Suites Atlanta Vinings    2450 Paces Ferry Road    Atlanta , GA
30339

006

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I TRS, LLC, a Delaware limited liability company   
Homewood Suites by Hilton Chicago-Downtown    40 East Grand Avenue    Chicago,
IL 60611

007

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I TRS, LLC, a Delaware limited liability company   
Hyatt Place Indianapolis/Keystone    9104 Keystone Crossing    Indianapolis, IN
46240

008

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I TRS, LLC, a Delaware limited liability company   
Hyatt Place Baton Rouge/I-10    6080 Bluebonnet Boulevard    Baton Rouge, LA
70809

009

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I TRS, LLC, a Delaware limited liability company   
Hyatt Place Baltimore/BWI Airport    940 International Drive    Linthicum
Heights, MD 21090

010

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I TRS, LLC, a Delaware limited liability company   
Hyatt Place Albuquerque/Uptown    6901 Arvada North East    Albuquerque, NM
87110

011

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I TRS, LLC, a Delaware limited liability company   
Hyatt Place Cincinnati Blue Ash    11435 Reed Hartman Highway    Blue Ash, OH
45241

012

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I TRS, LLC, a Delaware limited liability company   
Hyatt Place Columbus/Worthington    7490 Vantage Drive    Columbus, OH 43235

013

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I TRS, LLC, a Delaware limited liability company   
Hyatt Place Memphis/Wolfchase Galleria    7905 Giacosa Place    Memphis, TN
38133

014

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I TRS, LLC, a Delaware limited liability company   
Hyatt Place Nashville/Franklin/Cool Springs    650 Bakers Bridge Avenue   
Franklin, TN 37067



--------------------------------------------------------------------------------

Lease #

  

Lessor

  

Lessee

  

Property Name

  

Property Address

  

City/St/Zip

015

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I TRS, LLC, a Delaware limited liability company   
Hyatt Place Richmond/Innsbrook    4100 Cox Road    Glen Allen, VA 23060

016

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MISC TRS, LLC, a Delaware limited liability
company    Courtyard Lexington South/Hamburg Place    1951 Pleasant Ridge   
Lexington, KY 40509

017

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MISC TRS, LLC, a Delaware limited liability
company    Courtyard Louisville Downtown    100 South Second Street   
Louisville, KY40202

018

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MISC TRS, LLC, a Delaware limited liability
company    Residence Inn Lexington South/Hamburg Place    2688 Pink Pigeon
Parkway    Lexington, KY 40509

019

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MISC TRS, LLC, a Delaware limited liability
company    SpringHill Suites Lexington Near the University of Kentucky    863 S.
Broadway    Lexington, KY 40504

020

   ARC Hospitality Portfolio I BHGL Owner, LLC, a Delaware limited liability
company    ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited
liability company    Hampton Inn Birmingham/Mountain Brook    2731 US Highway
280    Birmingham, AL 35223

021

   ARC Hospitality Portfolio I PXGL Owner, LLC, a Delaware limited liability
company    ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited
liability company    Homewood Suites by Hilton Phoenix-Biltmore    2001 East
Highland Avenue    Phoenix, AZ 85016

022

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability
company    Hampton Inn Colorado Springs Air Force Academy    7245 Commerce
Center Drive    Colorado Springs, CO 80919

023

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability
company    Homewood Suites by Hilton Hartford/Windsor Locks    65 Ella Grasso
Turnpike    Windsor Locks, CT 06096

024

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability
company    Hampton Inn & Suites Boynton Beach    1475 West Gateway Boulevard   
Boynton Beach, FL 33426

025

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability
company    Hampton Inn Boca Raton    1455 Yamato Road    Boca Raton, FL 33431

026

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability
company    Hampton Inn Boca Raton – Deerfield Beach    660 West Hillsboro
Boulevard    Deerfield Beach, FL 33441

027

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability
company    Hampton Inn Palm Beach Gardens    4001 RCA Boulevard    Palm Beach
Gardens, FL 33410

028

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability
company    Hampton Inn West Palm Beach Florida Turnpike    2025 Vista Parkway   
West Palm Beach, FL 33411



--------------------------------------------------------------------------------

Lease #

  

Lessor

  

Lessee

  

Property Name

  

Property Address

  

City/St/Zip

029

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability
company    Hampton Inn Chicago/Gurnee    5550 Grand Avenue    Gurnee, IL 60031

030

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability
company    Hampton Inn Kansas City/Overland Park    10591 Metcalf Frontage Road
   Overland Park, KS 66212

031

   ARC Hospitality Portfolio I GBGL Owner, LLC, a Delaware limited liability
company    ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited
liability company    Hampton Inn Baltimore/Glen Burnie    6617 Ritchie Highway
   Glen Burnie, MD 21061

032

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability
company    Hampton Inn Detroit/Madison Heights/South Troy    32420 Stephenson
Highway    Madison Heights, MI 48071

033

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability
company    Hampton Inn Detroit/Northville    20600 Haggerty Road    Northville,
MI 48167

034

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability
company    Hampton Inn St. Louis/Westport    2454 Old Dorsett Road    Maryland
Heights, MO 63043

035

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability
company    Hampton Inn Albany-Wolf Road (Airport)    10 Ulenski Drive    Albany,
NY 12005

036

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability
company    Hampton Inn Cleveland/Westlake    29690 Detroit Road    Westlake, OH
44145

037

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability
company    Hampton Inn Columbus/Dublin    3920 Tuller Road    Dublin, OH 43017

038

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability
company    Hampton Inn Scranton at Montage Mountain    22 Montage Mountain Road
   Scranton, PA 18507

039

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability
company    Hampton Inn Kansas City-Airport    11212 North Newark Circle   
Kansas City, MO 64153

040

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability
company    Hampton Inn State College    1101 East College Avenue    State
College, PA 16801

041

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability
company    Hampton Inn Charleston-Airport/Coliseum    4701 Saul White Boulevard
North    Charleston, SC 29418

042

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability
company    Hampton Inn Columbia—I-26 Airport    1094 Chris Drive    West
Columbia, SC 29169



--------------------------------------------------------------------------------

Lease #

  

Lessor

  

Lessee

  

Property Name

  

Property Address

  

City/St/Zip

043

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability
company    Hampton Inn Memphis-Poplar    5320 Poplar Avenue    Memphis, TN 38119

044

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability
company    Hampton Inn Pickwick Dam—at Shiloh Falls    90 Old South Road   
Counce, TN 38326

045

   ARC Hospitality Portfolio I NFGL Owner, LLC, a Delaware limited liability
company    ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited
liability company    Hampton Inn Norfolk-Naval Base    8501 Hampton Boulevard   
Norfolk, VA 23505

046

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability
company    Hampton Inn Beckley    110 Harper Park Drive    Beckley, WV 25801

047

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability
company    Hampton Inn Morgantown    1053 Van Voorhis Road    Morgantown, WV
26505

048

   ARC Hospitality Portfolio I MBGL 1000 Owner, LLC, a Delaware limited
liability company    ARC Hospitality Portfolio I MCK TRS, LLC, a Delaware
limited liability company    Courtyard Mobile    1000 West I-65 Service Road   
Mobile, AL 36609

049

   ARC Hospitality Portfolio I MBGL 950 Owner, LLC, a Delaware limited liability
company    ARC Hospitality Portfolio I MCK TRS, LLC, a Delaware limited
liability company    Residence Inn Mobile    950 West I-65 Service Road S.   
Mobile , AL 36609

050

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MCK TRS, LLC, a Delaware limited liability
company    Courtyard Gainesville    3700 SW 42nd Street    Gainesville, FL 32608

051

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MCK TRS, LLC, a Delaware limited liability
company    Courtyard Orlando Altamonte Springs/Maitland    1750 Pembrook Drive
   Orlando, FL 32810

052

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MCK TRS, LLC, a Delaware limited liability
company    Courtyard Sarasota Bradenton Airport    850 University Parkway   
Sarasota, FL 34234

053

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MCK TRS, LLC, a Delaware limited liability
company    Courtyard Tallahassee North/I-10 Capital Circle    1972 Raymond Diehl
Road    Tallahassee, FL 32308

054

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MCK TRS, LLC, a Delaware limited liability
company    Holiday Inn Express and Suites: Kendall East-Miami    11520 SW 88th
Street    Miami, FL 33176

055

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MCK TRS, LLC, a Delaware limited liability
company    Residence Inn Fort Myers    2960 Colonial Boulevard    Fort Myers, FL
33912

056

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MCK TRS, LLC, a Delaware limited liability
company    Residence Inn Sarasota Bradenton    1040 University Parkway   
Sarasota, FL 34234



--------------------------------------------------------------------------------

Lease #

  

Lessor

  

Lessee

  

Property Name

  

Property Address

  

City/St/Zip

057

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MCK TRS, LLC, a Delaware limited liability
company    Residence Inn Tallahassee North/I-10 Capital Circle    1880 Raymond
Diehl Road    Tallahassee, FL 32308

058

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MCK TRS, LLC, a Delaware limited liability
company    Residence Inn Tampa Sabal Park/Brandon    9719 Princess Palm Avenue
   Tampa, FL 33619

059

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MCK TRS, LLC, a Delaware limited liability
company    Residence Inn Tampa North/I-75 Fletcher    13420 North Telecom
Parkway    Tampa, FL 33637

060

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MCK TRS, LLC, a Delaware limited liability
company    Courtyard Athens Downtown    166 North Finley Street    Athens, GA
30601

061

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MCK TRS, LLC, a Delaware limited liability
company    Residence Inn Macon    3900 Sheraton Drive    Macon, GA 31210

062

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MCK TRS, LLC, a Delaware limited liability
company    Residence Inn Savannah Midtown    5710 White Bluff Road    Savannah,
GA 31405

063

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MCK TRS, LLC, a Delaware limited liability
company    Courtyard Knoxville Cedar Bluff    216 Langley Place    Knoxville, TN
37922

064

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MCK TRS, LLC, a Delaware limited liability
company    Residence Inn Chattanooga Downtown    215 Chestnut Street   
Chattanooga, TN 37402

065

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MCK TRS, LLC, a Delaware limited liability
company    Residence Inn Knoxville Cedar Bluff    215 Langley Place at North
Peters Road    Knoxville, TN 37922

066

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MISC TRS, LLC, a Delaware limited liability
company    Courtyard Jacksonville Airport Northeast    14668 Duval Road   
Jacksonville, FL 32218

067

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MISC TRS, LLC, a Delaware limited liability
company    Residence Inn Boise Downtown    1401 Lusk Avenue    Boise, ID 83706

068

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MISC TRS, LLC, a Delaware limited liability
company    Courtyard Chicago Elmhurst/Oakbrook Area    370 North IL Route 83   
Elmhurst, Il 60126

069

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I TRS, LLC, a Delaware limited liability company   
Courtyard Bowling Green Convention Center    1010 Wilkinson Trace    Bowling
Green, KY 42104

070

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MISC TRS, LLC, a Delaware limited liability
company    Hampton Inn Boston/Peabody    59 Newbury Street Route 1 North   
Peabody, MA 01960



--------------------------------------------------------------------------------

Lease #

  

Lessor

  

Lessee

  

Property Name

  

Property Address

  

City/St/Zip

071

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MISC TRS, LLC, a Delaware limited liability
company    Homewood Suites by Hilton Boston-Peabody    57 Newbury Street   
Boston, MA 01960

072

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MISC TRS, LLC, a Delaware limited liability
company    Hampton Inn Grand Rapids-North    500 Center Drive    Grand Rapids,
MI 49544

073

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MISC TRS, LLC, a Delaware limited liability
company    SpringHill Suites Grand Rapids North    450 Center Drive    Grand
Rapids, MI 49544

074

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MISC TRS, LLC, a Delaware limited liability
company    Hyatt Place Minneapolis Airport-South    7800 International Drive   
Bloomington, MN 55425

075

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MISC TRS, LLC, a Delaware limited liability
company    Hyatt Place Las Vegas    4520 Paradise Road    Las Vegas, NV 89109

076

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MISC TRS, LLC, a Delaware limited liability
company    Residence Inn Portland Downtown/Lloyd Center    1710 NE Multnomah
Street    Portland, OR 97232

077

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MISC TRS, LLC, a Delaware limited liability
company    Holiday Inn Charleston Mt. Pleasant    250 Johnny Dodds Boulevard   
Mount Pleasant, SC 29464

078

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I MISC TRS, LLC, a Delaware limited liability
company    Hampton Inn & Suites Nashville/Franklin (Cool Springs)    7141 South
Springs Drive    Franklin, TN 37067

079

   ARC Hospitality Portfolio I NTC Owner, LP, a Delaware limited partnership   
ARC Hospitality Portfolio I NTC TRS, LP, a Delaware limited partnership   
Residence Inn Los Angeles LAX/El Segundo    2135 East El Segundo Boulevard    El
Segundo, CA 90245

080

   ARC Hospitality Portfolio I NTC Owner, LP, a Delaware limited partnership   
ARC Hospitality Portfolio I NTC TRS, LP, a Delaware limited partnership   
Residence Inn San Diego Rancho Bernardo/Scripps Poway    12011 Scripps Highlands
Drive    San Diego, CA 92131

081

   ARC Hospitality Portfolio I NTC Owner, LP, a Delaware limited partnership   
ARC Hospitality Portfolio I NTC TRS, LP, a Delaware limited partnership   
SpringHill Suites San Diego Rancho Bernardo/Scripps Poway    12032 Scripps
Highlands Drive    San Diego, CA 92131

082

   ARC Hospitality Portfolio I NTC Owner, LP, a Delaware limited partnership   
ARC Hospitality Portfolio I NTC TRS, LP, a Delaware limited partnership   
Fairfield Inn & Suites Dallas Medical/Market Center    2110 Market Center
Boulevard at Stemmons    Dallas, TX 75207

083

   ARC Hospitality Portfolio I NTC Owner, LP, a Delaware limited partnership   
ARC Hospitality Portfolio I NTC TRS, LP, a Delaware limited partnership   
SpringHill Suites Austin Round Rock    2960 Hoppe Trail    Round Rock, TX 78681

084

   ARC Hospitality Portfolio I SAGL Owner, LP, a Delaware limited partnership   
ARC Hospitality Portfolio I NTC TRS, LP, a Delaware limited partnership   
SpringHill Suites San Antonio Medical Center/Northwest    3636 NW Loop 410   
San Antonio, TX 78201



--------------------------------------------------------------------------------

Lease #

  

Lessor

  

Lessee

  

Property Name

  

Property Address

  

City/St/Zip

085

   ARC Hospitality Portfolio I NTC Owner, LP, a Delaware limited partnership   
ARC Hospitality Portfolio I NTC TRS, LP, a Delaware limited partnership   
Courtyard Asheville    One Buckstone Place    Asheville, NC 28805

086

   ARC Hospitality Portfolio I NTC Owner, LP, a Delaware limited partnership   
ARC Hospitality Portfolio I NTC HIL TRS, LP, a Delaware limited partnership   
Hampton Inn Charlotte/Gastonia    1859 Remount Road    Gastonia, NC 28054

087

   ARC Hospitality Portfolio I NTC Owner, LP, a Delaware limited partnership   
ARC Hospitality Portfolio I NTC HIL TRS, LP, a Delaware limited partnership   
Hampton Inn Dallas -Addison    4505 Beltway Drive    Addison, TX 75001

088

   ARC Hospitality Portfolio I NTC Owner, LP, a Delaware limited partnership   
ARC Hospitality Portfolio I NTC HIL TRS, LP, a Delaware limited partnership   
Homewood Suites by Hilton San Antonio-Northwest    4323 Spectrum One    San
Antonio, TX 78230

089

   ARC Hospitality Portfolio I NTC Owner, LP, a Delaware limited partnership   
ARC Hospitality Portfolio I NTC HIL TRS, LP, a Delaware limited partnership   
Hampton Inn Fayetteville I-95 10/25/2007    1922 Cedar Creek Road   
Fayetteville, NC 28312

090

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I DEKS TRS, LLC, a Delaware limited liability
company    Hyatt Place Kansas City/Overland Park/Metcalf    6801 West 112th
Street    Overland Park, KS 66211

091

   ARC Hospitality Portfolio I DLGL Owner, LP, a Delaware limited partnership   
ARC Hospitality Portfolio I NTC TRS, LP, a Delaware limited partnership   
Courtyard Dallas Medical/Market Center    2150 Market Center Blvd.    Dallas, TX
75207

092

   ARC Hospitality Portfolio I NTC Owner, LP, a Delaware limited partnership   
ARC Hospitality Portfolio I NTC TRS, LP, a Delaware limited partnership   
Hilton Garden Inn Austin/Round Rock    2310 North IH35    Round Rock, TX 78681

093

   ARC Hospitality Portfolio I NTC Owner, LP, a Delaware limited partnership   
ARC Hospitality Portfolio I NTC TRS, LP, a Delaware limited partnership   
SpringHill Suites Houston Hobby Airport    7922 Mosley Road    Houston, TX 77061

094

   ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company
   ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware limited liability
company    Hampton Inn Columbus-Airport Hampton Inn Chattanooga-Airport/I-75
Homewood Suites by Hilton Memphis-Germantown    5585 Whitesville Road 7013
Shallowford Road 7855 Wolf River Boulevard    Columbus, GA 31904 Chattanooga, TN
37421 Germantown, TN 38138



--------------------------------------------------------------------------------

SCHEDULE IV

Management Agreements

 

HOTEL NAME

  

AGREEMENT TYPE

  

SIGNATORY 1

  

SIGNATORY 2

Courtyard Asheville    Operator Agreement    ARC Hospitality Portfolio I NTC
TRS, LP    American Realty Capital Hospitality Grace Portfolio, LLC   
Management Agreement    American Realty Capital Hospitality Grace Portfolio, LLC
   McKibbon Hotel Management, Inc. Courtyard Athens Downtown    Operator
Agreement    ARC Hospitality Portfolio I MCK TRS, LLC    American Realty Capital
Hospitality Grace Portfolio, LLC    Management Agreement    American Realty
Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel Management, Inc.
Courtyard Bowling Green Convention Center    Operator Agreement    ARC
Hospitality Portfolio I TRS, LLC    American Realty Capital Hospitality Grace
Portfolio, LLC    Management Agreement    American Realty Capital Hospitality
Grace Portfolio, LLC    Crestline Hotels & Resorts, LLC Courtyard Chicago
Elmhurst/Oakbrook Area    Operator Agreement    ARC Hospitality Portfolio I MISC
TRS, LLC    American Realty Capital Hospitality Grace Portfolio, LLC   
Management Agreement    American Realty Capital Hospitality Grace Portfolio, LLC
   First Hospitality Group, Inc. Courtyard Dallas Medical/Market Center   
Operator Agreement    ARC Hospitality Portfolio I NTC TRS, LP    American Realty
Capital Hospitality Grace Portfolio, LLC    Management Agreement    American
Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels & Resorts,
LLC    Liquor-Related Agreement – Operator Agreement    ARC Hospitality
Portfolio I NTC TRS, LP    ARC Hospitality Portfolio I TX Beverage Company, LLC
   Liquor-Related Agreement – Management Agreement    ARC Hospitality Portfolio
I TX Beverage Company, LLC    Crestline Hotels & Resorts, LLC Courtyard
Gainesville    Operator Agreement    ARC Hospitality Portfolio I MCK TRS, LLC   
American Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement
   American Realty Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel
Management, Inc. Courtyard Jacksonville Airport Northeast    Operator Agreement
   ARC Hospitality Portfolio I MISC TRS, LLC    American Realty Capital
Hospitality Grace Portfolio, LLC    Management Agreement    American Realty
Capital Hospitality Grace Portfolio, LLC    Pillar Hotels and Resorts, LP
Courtyard Knoxville Cedar Bluff    Operator Agreement    ARC Hospitality
Portfolio I MCK TRS, LLC    American Realty Capital Hospitality Grace Portfolio,
LLC    Management Agreement    American Realty Capital Hospitality Grace
Portfolio, LLC    McKibbon Hotel Management, Inc.



--------------------------------------------------------------------------------

HOTEL NAME

  

AGREEMENT TYPE

  

SIGNATORY 1

  

SIGNATORY 2

Courtyard Lexington South/Hamburg Place

   Operator Agreement    ARC Hospitality Portfolio I MISC TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Musselman Hotels
Management, LLC

Courtyard Louisville Downtown

   Operator Agreement    ARC Hospitality Portfolio I MISC TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Musselman Hotels
Management, LLC

Courtyard Mobile

   Operator Agreement    ARC Hospitality Portfolio I MCK TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel
Management, Inc.

Courtyard Orlando Altamonte Springs/Maitland

   Operator Agreement    ARC Hospitality Portfolio I MCK TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel
Management, Inc.

Courtyard Sarasota Bradenton Airport

   Operator Agreement    ARC Hospitality Portfolio I MCK TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel
Management, Inc.

Courtyard Tallahassee North/I-10 Capital Circle

   Operator Agreement    ARC Hospitality Portfolio I MCK TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel
Management, Inc.

Embassy Suites Orlando International Drive/Jamaican Court

   Operator Agreement    ARC Hospitality Portfolio I TRS, LLC    American Realty
Capital Hospitality Grace Portfolio, LLC    Management Agreement    American
Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels & Resorts,
LLC

Fairfield Inn & Suites Atlanta Vinings

   Operator Agreement    ARC Hospitality Portfolio I TRS, LLC    American Realty
Capital Hospitality Grace Portfolio, LLC    Management Agreement    American
Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels & Resorts,
LLC

Fairfield Inn & Suites Dallas Medical/Market Center

   Operator Agreement    ARC Hospitality Portfolio I NTC TRS, LP    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels &
Resorts, LLC



--------------------------------------------------------------------------------

HOTEL NAME

  

AGREEMENT TYPE

  

SIGNATORY 1

  

SIGNATORY 2

Hampton Inn & Suites Boynton Beach

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC

Hampton Inn Colorado Springs Air Force Academy

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC

Hampton Inn & Suites Nashville/Franklin (Cool Springs)

   Operator Agreement    ARC Hospitality Portfolio I MISC TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Pillar Hotels and
Resorts, LP

Hampton Inn Albany-Wolf Road (Airport)

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC

Hampton Inn Baltimore/Glen Burnie

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC

Hampton Inn Beckley

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC

Hampton Inn Birmingham/Mountain Brook

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC

Hampton Inn Boca Raton

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC

Hampton Inn Boca Raton – Deerfield Beach

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC



--------------------------------------------------------------------------------

HOTEL NAME

  

AGREEMENT TYPE

  

SIGNATORY 1

  

SIGNATORY 2

Hampton Inn Boston/Peabody

   Operator Agreement    ARC Hospitality Portfolio I MISC TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Pillar Hotels and
Resorts, LP

Hampton Inn Charleston-Airport/Coliseum

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC

Hampton Inn Charlotte/Gastonia

   Operator Agreement    ARC Hospitality Portfolio I NTC HIL TRS, LP    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC

Hampton Inn Chattanooga-Airport/I-75

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC

Hampton Inn Chicago/Gurnee

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC

Hampton Inn Cleveland/Westlake

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC

Hampton Inn Columbia—I-26 Airport

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC

Hampton Inn Columbus/Dublin

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC

Hampton Inn Columbus-Airport

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC



--------------------------------------------------------------------------------

HOTEL NAME

  

AGREEMENT TYPE

  

SIGNATORY 1

  

SIGNATORY 2

Hampton Inn Dallas -Addison

   Operator Agreement    ARC Hospitality Portfolio I NTC HIL TRS, LP    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC

Hampton Inn Detroit/Madison Heights/South Troy

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC

Hampton Inn Detroit/Northville

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC

Hampton Inn Fayetteville I-95 10/25/2007

   Operator Agreement    ARC Hospitality Portfolio I NTC HIL TRS, LP    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC

Hampton Inn Grand Rapids-North

   Operator Agreement    ARC Hospitality Portfolio I MISC TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Pillar Hotels and
Resorts, LP

Hampton Inn Kansas City/Overland Park

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC

Hampton Inn Kansas City-Airport

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC

Hampton Inn Memphis-Poplar

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC

Hampton Inn Morgantown

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC



--------------------------------------------------------------------------------

HOTEL NAME

  

AGREEMENT TYPE

  

SIGNATORY 1

  

SIGNATORY 2

Hampton Inn Norfolk-Naval Base

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC

Hampton Inn Palm Beach Gardens

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC

Hampton Inn Pickwick Dam—at Shiloh Falls

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC

Hampton Inn Scranton at Montage Mountain

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC

Hampton Inn St. Louis/Westport

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC

Hampton Inn State College

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC

Hampton Inn West Palm Beach Florida Turnpike

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC

Hilton Garden Inn Austin/Round Rock

   Operator Agreement    ARC Hospitality Portfolio I NTC TRS, LP    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels &
Resorts, LLC    Liquor-Related Agreement – Operator Agreement    ARC Hospitality
Portfolio I NTC TRS, LP    ARC Hospitality Portfolio I TX Beverage Company, LLC
   Liquor-Related Agreement – Management Agreement    ARC Hospitality Portfolio
I TX Beverage Company, LLC    Crestline Hotels & Resorts, LLC



--------------------------------------------------------------------------------

HOTEL NAME

  

AGREEMENT TYPE

  

SIGNATORY 1

  

SIGNATORY 2

Holiday Inn Charleston Mt. Pleasant

   Operator Agreement    ARC Hospitality Portfolio I MISC TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Pillar Hotels and
Resorts, LP

Holiday Inn Express and Suites: Kendall East-Miami

   Operator Agreement    ARC Hospitality Portfolio I MCK TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel
Management, Inc.

Homewood Suites by Hilton Boston-Peabody

   Operator Agreement    ARC Hospitality Portfolio I MISC TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Pillar Hotels and
Resorts, LP

Homewood Suites by Hilton Chicago-Downtown

   Operator Agreement    ARC Hospitality Portfolio I TRS, LLC    American Realty
Capital Hospitality Grace Portfolio, LLC    Management Agreement    American
Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels & Resorts,
LLC

Homewood Suites by Hilton Hartford/Windsor Locks

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Homewood Suties
Management LLC

Homewood Suites by Hilton Memphis-Germantown

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Homewood Suties
Management LLC

Homewood Suites by Hilton Phoenix-Biltmore

   Operator Agreement    ARC Hospitality Portfolio I HIL TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Homewood Suties
Management LLC

Homewood Suites by Hilton San Antonio-Northwest

   Operator Agreement    ARC Hospitality Portfolio I NTC HIL TRS, LP    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Homewood Suties
Management LLC

Hyatt Place Albuquerque/Uptown

   Operator Agreement    ARC Hospitality Portfolio I TRS, LLC    American Realty
Capital Hospitality Grace Portfolio, LLC    Management Agreement    American
Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels & Resorts,
LLC



--------------------------------------------------------------------------------

HOTEL NAME

  

AGREEMENT TYPE

  

SIGNATORY 1

  

SIGNATORY 2

Hyatt Place Baltimore/BWI Airport

   Operator Agreement    ARC Hospitality Portfolio I TRS, LLC    American Realty
Capital Hospitality Grace Portfolio, LLC    Management Agreement    American
Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels & Resorts,
LLC    Liquor Related Agreement—Occupancy Agreement    Crestline Hotels &
Resorts, LLC    Crestline Hotels & Resorts, Inc.-Baltimore

Hyatt Place Baton Rouge/I-10

   Operator Agreement    ARC Hospitality Portfolio I TRS, LLC    American Realty
Capital Hospitality Grace Portfolio, LLC    Management Agreement    American
Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels & Resorts,
LLC

Hyatt Place Birmingham/Hoover

   Operator Agreement    ARC Hospitality Portfolio I TRS, LLC    American Realty
Capital Hospitality Grace Portfolio, LLC    Management Agreement    American
Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels & Resorts,
LLC

Hyatt Place Cincinnati Blue Ash

   Operator Agreement    ARC Hospitality Portfolio I TRS, LLC    American Realty
Capital Hospitality Grace Portfolio, LLC    Management Agreement    American
Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels & Resorts,
LLC    F&B Tenancy Agreement    ARC Hospitality Portfolio I TRS, LLC   
Crestline Hotels Ohio BevCo, LLC

Hyatt Place Columbus/Worthington

   Operator Agreement    ARC Hospitality Portfolio I TRS, LLC    American Realty
Capital Hospitality Grace Portfolio, LLC    Management Agreement    American
Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels & Resorts,
LLC    F&B Tenancy Agreement    ARC Hospitality Portfolio I TRS, LLC   
Crestline Hotels Ohio BevCo, LLC

Hyatt Place Indianapolis/Keystone

   Operator Agreement    ARC Hospitality Portfolio I TRS, LLC    American Realty
Capital Hospitality Grace Portfolio, LLC    Management Agreement    American
Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels & Resorts,
LLC

Hyatt Place Kansas City/Overland Park/Metcalf

   Operator Agreement    ARC Hospitality Portfolio I DEKS TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels &
Resorts, LLC    Liquor Related Agreement—F&B Management Agreement    ARC
Hospitality Portfolio I KS TRS, LLC    American Realty Capital Hospitality Grace
Portfolio, LLC    Liquor Related Agreement—Sub-Management Agreement    American
Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels & Resorts,
LLC

Hyatt Place Las Vegas

   Operator Agreement    ARC Hospitality Portfolio I MISC TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Pillar Hotels and
Resorts, LP



--------------------------------------------------------------------------------

HOTEL NAME

  

AGREEMENT TYPE

  

SIGNATORY 1

  

SIGNATORY 2

Hyatt Place Memphis/Wolfchase Galleria

   Operator Agreement    ARC Hospitality Portfolio I TRS, LLC    American Realty
Capital Hospitality Grace Portfolio, LLC    Management Agreement    American
Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels & Resorts,
LLC

Hyatt Place Miami Airport—West/Doral

   Operator Agreement    ARC Hospitality Portfolio I TRS, LLC    American Realty
Capital Hospitality Grace Portfolio, LLC    Management Agreement    American
Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels & Resorts,
LLC

Hyatt Place Minneapolis Airport-South

   Operator Agreement    ARC Hospitality Portfolio I MISC TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    First Hospitality
Group, Inc.

Hyatt Place Nashville/Franklin/Cool Springs

   Operator Agreement    ARC Hospitality Portfolio I TRS, LLC    American Realty
Capital Hospitality Grace Portfolio, LLC    Management Agreement    American
Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels & Resorts,
LLC

Hyatt Place Richmond/Innsbrook

   Operator Agreement    ARC Hospitality Portfolio I TRS, LLC    American Realty
Capital Hospitality Grace Portfolio, LLC    Management Agreement    American
Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels & Resorts,
LLC

Hyatt Place Tampa Airport/Westshore

   Operator Agreement    ARC Hospitality Portfolio I TRS, LLC    American Realty
Capital Hospitality Grace Portfolio, LLC    Management Agreement    American
Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels & Resorts,
LLC

Residence Inn Boise Downtown

   Operator Agreement    ARC Hospitality Portfolio I MISC TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Innventures IVI, LP

Residence Inn Chattanooga Downtown

   Operator Agreement    ARC Hospitality Portfolio I MCK TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel
Management, Inc.



--------------------------------------------------------------------------------

HOTEL NAME

  

AGREEMENT TYPE

  

SIGNATORY 1

  

SIGNATORY 2

Residence Inn Fort Myers

   Operator Agreement    ARC Hospitality Portfolio I MCK TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel
Management, Inc.

Residence Inn Knoxville Cedar Bluff

   Operator Agreement    ARC Hospitality Portfolio I MCK TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel
Management, Inc.

Residence Inn Lexington South/Hamburg Place

   Operator Agreement    ARC Hospitality Portfolio I MISC TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Musselman Hotels
Management, LLC

Residence Inn Los Angeles LAX/El Segundo

   Operator Agreement    ARC Hospitality Portfolio I NTC TRS, LP    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels &
Resorts, LLC

Residence Inn Macon

   Operator Agreement    ARC Hospitality Portfolio I MCK TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel
Management, Inc.

Residence Inn Mobile

   Operator Agreement    ARC Hospitality Portfolio I MCK TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel
Management, Inc.

Residence Inn Portland Downtown/Lloyd Center

   Operator Agreement    ARC Hospitality Portfolio I MISC TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Innventures IVI, LP

Residence Inn San Diego Rancho Bernardo/Scripps Poway

   Operator Agreement    ARC Hospitality Portfolio I NTC TRS, LP    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels &
Resorts, LLC



--------------------------------------------------------------------------------

HOTEL NAME

  

AGREEMENT TYPE

  

SIGNATORY 1

  

SIGNATORY 2

Residence Inn Sarasota Bradenton

   Operator Agreement    ARC Hospitality Portfolio I MCK TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel
Management, Inc.

Residence Inn Savannah Midtown

   Operator Agreement    ARC Hospitality Portfolio I MCK TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel
Management, Inc.

Residence Inn Tallahassee North/I-10 Capital Circle

   Operator Agreement    ARC Hospitality Portfolio I MCK TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel
Management, Inc.

Residence Inn Tampa North/I-75 Fletcher

   Operator Agreement    ARC Hospitality Portfolio I MCK TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel
Management, Inc.

Residence Inn Tampa Sabal Park/Brandon

   Operator Agreement    ARC Hospitality Portfolio I MCK TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel
Management, Inc.

SpringHill Suites Austin Round Rock

   Operator Agreement    ARC Hospitality Portfolio I NTC TRS, LP    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels &
Resorts, LLC    Liquor-Related Agreement – Operator Agreement    ARC Hospitality
Portfolio I NTC TRS, LP    ARC Hospitality Portfolio I TX Beverage Company, LLC
   Liquor-Related Agreement – Management Agreement    ARC Hospitality Portfolio
I TX Beverage Company, LLC    Crestline Hotels & Resorts, LLC

SpringHill Suites Grand Rapids North

   Operator Agreement    ARC Hospitality Portfolio I MISC TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Pillar Hotels and
Resorts, LP

SpringHill Suites Houston Hobby Airport

   Operator Agreement    ARC Hospitality Portfolio I NTC TRS, LP    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels &
Resorts, LLC    Liquor-Related Agreement – Operator Agreement    ARC Hospitality
Portfolio I NTC TRS, LP    ARC Hospitality Portfolio I TX Beverage Company, LLC
   Liquor-Related Agreement – Management Agreement    ARC Hospitality Portfolio
I TX Beverage Company, LLC    Crestline Hotels & Resorts, LLC



--------------------------------------------------------------------------------

HOTEL NAME

  

AGREEMENT TYPE

  

SIGNATORY 1

  

SIGNATORY 2

SpringHill Suites Lexington Near the University of Kentucky

   Operator Agreement    ARC Hospitality Portfolio I MISC TRS, LLC    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Musselman Hotels
Management, LLC

SpringHill Suites San Antonio Medical Center/Northwest

   Operator Agreement    ARC Hospitality Portfolio I NTC TRS, LP    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels &
Resorts, LLC    Liquor-Related Agreement – Operator Agreement    ARC Hospitality
Portfolio I NTC TRS, LP    ARC Hospitality Portfolio I TX Beverage Company, LLC
   Liquor-Related Agreement – Management Agreement    ARC Hospitality Portfolio
I TX Beverage Company, LLC    Crestline Hotels & Resorts, LLC

SpringHill Suites San Diego Rancho Bernardo/Scripps Poway

   Operator Agreement    ARC Hospitality Portfolio I NTC TRS, LP    American
Realty Capital Hospitality Grace Portfolio, LLC    Management Agreement   
American Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels &
Resorts, LLC



--------------------------------------------------------------------------------

EXHIBIT A-1

Legal Description of Real Property

(see attached)



--------------------------------------------------------------------------------

EXHIBIT A-2

Description of Ground Leases

AMENDMENT TO SCHEDULE VIII

ADDITIONAL GROUND LEASE DOCUMENTS

 

Property

  

Additional Ground Lease Documents

Hampton Inn

Birmingham (Mountain Brook), AL

  

•       Consent of Landlord by S&S Associates LLC and New Owners, Vestavia LLC
as Tenants in Common

 

•       Assignment and Assumption of Ground Lease, dated February 27, 2015, by
W2007 Equity Inns Realty, LLC in favor of ARC Hospitality Portfolio I BHGL
Owner, LLC

 

•       Unconditional & Irrevocable Guaranty, by American Realty Capital
Hospitality Trust, Inc. in favor of S&S Associates LLC and New Owners, Vestavia
LLC as Tenants in Common

Homewood Suites,

Phoenix, AZ

  

•       Assignment and Assumption of Ground Lease, dated February 27, 2015, by
W2007 Equity Inns Realty, LLC in favor of ARC Hospitality Portfolio I PXGL
Owner, LLC

Hampton Inn,

Norfolk, VA

  

•       Ground Lease Consent to Assignment and Sublease and Estoppel, dated as
of January 21, 2015, between Glenwood Square Shopping Center Associates, L.L.C.
and ARC Hospitality Portfolio I NFGL Owner, LLC

 

•       Assignment and Assumption of Ground Lease, dated February 27, 2015, by
W2007 Equity Inns Realty, LLC in favor of ARC Hospitality Portfolio I NFGL
Owner, LLC

 

•       Guaranty of Lease, made as of the [27th day of February 2015], by
American Realty Capital Hospitality Operating Partnership, L.P., in favor of
Glenwood Square Shopping Center Associates, L.L.C.



--------------------------------------------------------------------------------

Courtyard,

Dallas, TX

•       Consent to Assignment, Sublease, Management Agreement, Sub-Management
Agreement, Concession Agreement and Alcohol Services Agreement and Amendment to
Ground Lease, dated as of [February 27, 2015] by Istar Dallas GL LLP, W2007
Equity Inns Realty, LP, ARC Hospitality Portfolio I DLGL Owner, LP, American
Realty Capital Hospitality Grace Portfolio, LLC, Crestline Hotels & Resorts, LLC
and ARC Hospitality Portfolio I TX Beverage Company, LLC

 

•       Guaranty of Lease dated February 27, 2015 by American Realty Capital
Hospitality Trust, Inc. to Istar Dallas GL LLP

 

•       Assignment and Assumption of Ground Lease, dated February 27, 2015, by
W2007 Equity Inns Realty, LP in favor of ARC Hospitality Portfolio I DLGL Owner,
LP

Residence Inn,

Mobile, AL

•       Assignment and Assumption of Ground Lease, dated February 27, 2015, by
W2007 Equity Inns Realty, LLC in favor of ARC Hospitality Portfolio I MGBL 950
Owner, LLC

Courtyard,

Mobile, AL

•       Assignment and Assumption of Ground Lease, dated February 27, 2015, by
W2007 Equity Inns Realty, LLC in favor of ARC Hospitality Portfolio I MGBL 1000
Owner, LLC

Springhill Suites,

San Antonio, TX

•       Consent to Assignment and Assumption of Lease, made and entered into as
of the 31st day of December, 2014, by and between Crossroads Mall Partners, Ltd,
W2007 Equity Inns Realty, L.P. and ARC Hospitality Portfolio I SAGL Owner, LP

 

•       Assignment and Assumption of Ground Lease, dated February 27, 2015, by
W2007 Equity Inns Realty, LP in favor of ARC Hospitality Portfolio I SAGL Owner,
LP

 

•       Guaranty, dated as of [February 27, 2015], by American Realty Capital
Hospitality Trust, Inc. in favor of Crossroads Mall Partners, Ltd.

 



--------------------------------------------------------------------------------

•       Consent to Sublease dated as of January 27, 2015 by and between
Crossroads Mall Partners, Ltd, ARC Hospitality Portfolio I SAGL Owner, LP, and
ARC Hospitality Portfolio I NTC TRS, LP

Hampton Inn,

Baltimore (Glen Burnie), MD

•       Lease Assignment and Assumption Agreement, dated [February 27, 2015], by
Governor Plaza Associates, Federal Realty Investment Trust, W2007 Equity Inns
Realty, LLC, ARC Hospitality Portfolio I GBGL Owner, LLC, ARC Hospitality
Portfolio I HIL TRS, LLC, and American Realty Capital Hospitality Trust, Inc.

 

•       Assignment and Assumption of Ground Lease, dated [February 27, 2015], by
W2007 Equity Inns Realty, LLC in favor of ARC Hospitality Portfolio I GBGL
Owner, LLC

 

•       Guaranty, dated as of [February 27, 2015], by American Realty Capital
Hospitality Trust, Inc. in favor of Governor Plaza Associates and Federal Realty
Investment Trust



--------------------------------------------------------------------------------

EXHIBIT B

Individual Properties and Allocated Loan Amounts

 

Individual Property Name

   Allocated Loan
Amount  

Hampton Inn Morgantown

     9,039,931   

Hampton Inn Beckley

     11,063,797   

Hyatt Place Richmond Innsbrook

     5,329,512   

Hampton Inn Norfolk-Naval Base

     2,563,563   

Fairfield Inn & Suites by Marriott Dallas Medical Market Center

     6,447,614   

Courtyard by Marriott Dallas Medical Market Center

     12,480,502   

SpringHill Suites by Marriott Austin Round Rock

     5,801,747   

Hilton Garden Inn Austin Round Rock

     8,432,772   

SpringHill Suites by Marriott San Antonio Medical Center Northwest

     3,912,806   

SpringHill Suites by Marriott Houston Hobby Airport

     7,825,612   

Hampton Inn Dallas-Addison

     6,678,755   

Homewood Suites by Hilton San Antonio-Northwest

     9,782,015   

Hampton Inn & Suites Nashville Franklin Cool Springs

     13,964,670   

Courtyard by Marriott Knoxville Cedar Bluff

     7,555,764   

Residence Inn by Marriott Chattanooga Downtown

     7,420,839   

Residence Inn by Marriott Knoxville Cedar Bluff

     6,948,604   

Hyatt Place Nashville Franklin Cool Springs

     10,119,326   

Hyatt Place Memphis Wolfchase Galleria

     6,948,604   

Homewood Suites by Hilton Memphis-Germantown

     5,127,125   

Hampton Inn Memphis-Poplar

     8,635,158   

Hampton Inn Pickwick Dam at Shiloh Falls

     1,416,706   

Hampton Inn Chattanooga Airport I-75

     2,986,031   

Hampton Inn Columbia I-26 Airport

     3,642,957   

Hampton Inn Charleston-Airport Coliseum

     2,493,889   

Holiday Inn Charleston Mount Pleasant

     7,150,990   

Hampton Inn Scranton at Montage Mountain

     7,690,688   

Hampton Inn State College

     7,825,612   

Residence Inn by Marriott Portland Downtown Lloyd Center

     21,925,207   

Hyatt Place Columbus Worthington

     5,801,747   

Hyatt Place Cincinnati Blue Ash

     4,587,428   

Hampton Inn Columbus Dublin

     7,623,226   



--------------------------------------------------------------------------------

Hampton Inn Cleveland-Westlake

  8,365,310   

Hampton Inn Albany-Wolf Road (Airport)

  11,198,721   

Hyatt Place Las Vegas

  12,345,578   

Hyatt Place Albuquerque Uptown

  10,119,326   

Courtyard by Marriott Asheville

  8,635,158   

Hampton Inn Fayetteville I-95

  3,527,940   

Hampton Inn Charlotte-Gastonia

  6,881,142   

Hampton Inn St. Louis Westport

  5,194,587   

Hampton Inn Kansas City-Airport

  6,341,444   

Hyatt Place Minneapolis Airport-South

  8,230,385   

SpringHill Suites by Marriott Grand Rapids North

  7,285,915   

Hampton Inn Grand Rapids-North

  8,095,461   

Hampton Inn Detroit Madison Heights South Troy

  8,230,385   

Hampton Inn Detroit Northville

  6,071,596   

Hyatt Place Baltimore BWI Airport

  6,746,217   

Hampton Inn Baltimore Glen Burnie

  1,821,479   

Homewood Suites by Hilton Boston-Peabody

  6,206,520   

Hampton Inn Boston Peabody

  9,107,394   

Hyatt Place Baton Rouge I-10

  7,690,688   

Residence Inn by Marriott Lexington South Hamburg Place

  8,230,385   

SpringHill Suites by Marriott Lexington Near the University of Kentucky

  9,647,091   

Courtyard by Marriott Louisville Downtown

  18,214,787   

Courtyard by Marriott Lexington South Hamburg Place

  9,444,704   

Courtyard by Marriott Bowling Green Convention Center

  7,758,150   

Hyatt Place Kansas City Overland Park Metcalf

  5,464,436   

Hampton Inn Kansas City Overland Park

  2,493,889   

Hyatt Place Indianapolis Keystone

  7,758,150   

Courtyard by Marriott Chicago Elmhurst Oakbrook Area

  7,285,915   

Homewood Suites by Hilton Chicago Downtown

  44,784,930   

Hampton Inn Chicago Gurnee

  7,758,150   

Residence Inn by Marriott Boise Downtown

  5,869,209   

Fairfield Inn & Suites by Marriott Atlanta Vinings

  6,206,520   

Residence Inn by Marriott Macon

  3,710,420   

Residence Inn by Marriott Savannah Midtown

  5,262,050   

Courtyard by Marriott Athens Downtown

  6,004,134   

Hampton Inn Columbus-Airport

  1,703,143   



--------------------------------------------------------------------------------

Embassy Suites by Hilton Orlando—International Drive Jamaican Court

  14,032,132   

Residence Inn by Marriott Tampa North I-75 Fletcher

  6,408,907   

Courtyard by Marriott Orlando Altamonte Springs Maitland

  8,905,007   

Courtyard by Marriott Sarasota Bradenton Airport

  5,936,671   

Residence Inn by Marriott Sarasota Bradenton

  6,948,604   

Courtyard by Marriott Jacksonville Airport Northeast

  3,467,113   

Hampton Inn Palm Beach Gardens

  14,167,057   

Hampton Inn Boca Raton-Deerfield Beach

  9,107,394   

Hampton Inn & Suites Boynton Beach

  19,496,568   

Hampton Inn Boca Raton

  9,714,553   

Courtyard by Marriott Gainesville

  8,365,310   

Residence Inn by Marriott Tampa Sabal Park Brandon

  8,095,461   

Holiday Inn Express & Suites Kendall East

  6,611,293   

Hyatt Place Tampa Airport Westshore

  11,738,418   

Hyatt Place Miami Airport-West Doral

  12,682,889   

Homewood Suites by Hilton Hartford Windsor Locks

  7,758,150   

Hampton Inn Colorado Springs Central Air Force Academy

  2,068,103   

Residence Inn by Marriott Los Angeles LAX El Segundo

  24,728,758   

SpringHill Suites by Marriott San Diego Rancho Bernardo Scripps Poway

  14,167,057   

Residence Inn by Marriott San Diego Rancho Bernardo Scripps Poway

  16,821,306   

Homewood Suites by Hilton Phoenix-Biltmore

  11,603,494   

Residence Inn by Marriott Mobile

  4,506,694   

Courtyard by Marriott Mobile

  3,575,495   

Hyatt Place Birmingham Hoover

  6,543,831   

Hampton Inn Birmingham Mountain Brook

  5,869,209   

Residence Inn by Marriott Tallahassee North I-10 Capital Circle

  6,948,604   

Courtyard by Marriott Tallahassee North I-10 Capital Circle

  7,285,915   

Residence Inn by Marriott Ft Myers

  5,801,747   

Hampton Inn West Palm Beach Florida Turnpike

  11,873,343   



--------------------------------------------------------------------------------

EXHIBIT C

Original Mezzanine Loan Allocated Loan Amounts

 

Individual Property Name

   Allocated Loan
Amount  

Hampton Inn Morgantown

     1,160,037   

Hampton Inn Beckley

     1,419,747   

Hyatt Place Richmond Innsbrook

     683,903   

Hampton Inn Norfolk-Naval Base

     328,966   

Fairfield Inn & Suites by Marriott Dallas Medical Market Center

     827,382   

Courtyard by Marriott Dallas Medical Market Center

     1,601,544   

SpringHill Suites by Marriott Austin Round Rock

     744,502   

Hilton Garden Inn Austin Round Rock

     1,082,124   

SpringHill Suites by Marriott San Antonio Medical Center Northwest

     502,106   

SpringHill Suites by Marriott Houston Hobby Airport

     1,004,212   

Hampton Inn Dallas-Addison

     857,043   

Homewood Suites by Hilton San Antonio-Northwest

     1,255,264   

Hampton Inn & Suites Nashville Franklin Cool Springs

     1,791,998   

Courtyard by Marriott Knoxville Cedar Bluff

     969,584   

Residence Inn by Marriott Chattanooga Downtown

     952,270   

Residence Inn by Marriott Knoxville Cedar Bluff

     891,671   

Hyatt Place Nashville Franklin Cool Springs

     1,298,549   

Hyatt Place Memphis Wolfchase Galleria

     891,671   

Homewood Suites by Hilton Memphis-Germantown

     657,932   

Hampton Inn Memphis-Poplar

     1,108,095   

Hampton Inn Pickwick Dam at Shiloh Falls

     181,797   

Hampton Inn Chattanooga Airport I-75

     383,178   

Hampton Inn Columbia I-26 Airport

     467,478   

Hampton Inn Charleston-Airport Coliseum

     320,025   

Holiday Inn Charleston Mount Pleasant

     917,642   

Hampton Inn Scranton at Montage Mountain

     986,898   

Hampton Inn State College

     1,004,212   

Residence Inn by Marriott Portland Downtown Lloyd Center

     2,813,524   

Hyatt Place Columbus Worthington

     744,502   

Hyatt Place Cincinnati Blue Ash

     588,676   

Hampton Inn Columbus Dublin

     978,241   

Hampton Inn Cleveland-Westlake

     1,073,467   



--------------------------------------------------------------------------------

Hampton Inn Albany-Wolf Road (Airport)

  1,437,061   

Hyatt Place Las Vegas

  1,584,230   

Hyatt Place Albuquerque Uptown

  1,298,549   

Courtyard by Marriott Asheville

  1,108,095   

Hampton Inn Fayetteville I-95

  452,718   

Hampton Inn Charlotte-Gastonia

  883,014   

Hampton Inn St. Louis Westport

  666,589   

Hampton Inn Kansas City-Airport

  813,758   

Hyatt Place Minneapolis Airport-South

  1,056,153   

SpringHill Suites by Marriott Grand Rapids North

  934,956   

Hampton Inn Grand Rapids-North

  1,038,839   

Hampton Inn Detroit Madison Heights South Troy

  1,056,153   

Hampton Inn Detroit Northville

  779,130   

Hyatt Place Baltimore BWI Airport

  865,700   

Hampton Inn Baltimore Glen Burnie

  233,739   

Homewood Suites by Hilton Boston-Peabody

  796,444   

Hampton Inn Boston Peabody

  1,168,694   

Hyatt Place Baton Rouge I-10

  986,898   

Residence Inn by Marriott Lexington South Hamburg Place

  1,056,153   

SpringHill Suites by Marriott Lexington Near the University of Kentucky

  1,237,950   

Courtyard by Marriott Louisville Downtown

  2,337,389   

Courtyard by Marriott Lexington South Hamburg Place

  1,211,979   

Courtyard by Marriott Bowling Green Convention Center

  995,555   

Hyatt Place Kansas City Overland Park Metcalf

  701,217   

Hampton Inn Kansas City Overland Park

  320,025   

Hyatt Place Indianapolis Keystone

  995,555   

Courtyard by Marriott Chicago Elmhurst Oakbrook Area

  934,956   

Homewood Suites by Hilton Chicago Downtown

  5,746,968   

Hampton Inn Chicago Gurnee

  995,555   

Residence Inn by Marriott Boise Downtown

  753,159   

Fairfield Inn & Suites by Marriott Atlanta Vinings

  796,444   

Residence Inn by Marriott Macon

  476,135   

Residence Inn by Marriott Savannah Midtown

  675,246   

Courtyard by Marriott Athens Downtown

  770,473   

Hampton Inn Columbus-Airport

  218,554   



--------------------------------------------------------------------------------

Embassy Suites by Hilton Orlando—International Drive Jamaican Court

  1,800,655   

Residence Inn by Marriott Tampa North I-75 Fletcher

  822,415   

Courtyard by Marriott Orlando Altamonte Springs Maitland

  1,142,723   

Courtyard by Marriott Sarasota Bradenton Airport

  761,816   

Residence Inn by Marriott Sarasota Bradenton

  891,671   

Courtyard by Marriott Jacksonville Airport Northeast

  444,913   

Hampton Inn Palm Beach Gardens

  1,817,969   

Hampton Inn Boca Raton-Deerfield Beach

  1,168,694   

Hampton Inn & Suites Boynton Beach

  2,501,872   

Hampton Inn Boca Raton

  1,246,607   

Courtyard by Marriott Gainesville

  1,073,467   

Residence Inn by Marriott Tampa Sabal Park Brandon

  1,038,839   

Holiday Inn Express & Suites Kendall East

  848,386   

Hyatt Place Tampa Airport Westshore

  1,506,317   

Hyatt Place Miami Airport-West Doral

  1,627,515   

Homewood Suites by Hilton Hartford Windsor Locks

  995,555   

Hampton Inn Colorado Springs Central Air Force Academy

  265,387   

Residence Inn by Marriott Los Angeles LAX El Segundo

  3,173,286   

SpringHill Suites by Marriott San Diego Rancho Bernardo Scripps Poway

  1,817,969   

Residence Inn by Marriott San Diego Rancho Bernardo Scripps Poway

  2,158,572   

Homewood Suites by Hilton Phoenix-Biltmore

  1,489,003   

Residence Inn by Marriott Mobile

  578,316   

Courtyard by Marriott Mobile

  458,821   

Hyatt Place Birmingham Hoover

  839,729   

Hampton Inn Birmingham Mountain Brook

  753,159   

Residence Inn by Marriott Tallahassee North I-10 Capital Circle

  891,671   

Courtyard by Marriott Tallahassee North I-10 Capital Circle

  934,956   

Residence Inn by Marriott Ft Myers

  744,502   

Hampton Inn West Palm Beach Florida Turnpike

  1,523,621   



--------------------------------------------------------------------------------

EXHIBIT D

Required Repairs

NONE.



--------------------------------------------------------------------------------

EXHIBIT E

Organizational Chart of New Borrower

 

LOGO [g905819dsp917.jpg]



--------------------------------------------------------------------------------

LOGO [g905819dsp918.jpg]



--------------------------------------------------------------------------------

EXHIBIT F

Intellectual Property/Websites

 

Borrower

  

Asset Name

  

Domain Name

  

Hosting

Expiration

Date

   Domain
Expiration
Date     

Account
Holder

ARC Hospitality Portfolio I Owner, LLC

   Homewood Suites Chicago    www.homewoodsuiteschicago.com    4/10/2016     
4/10/2016       First Hospitality

ARC Hospitality Portfolio I Owner, LLC

   Embassy Suites Orlando    www.orlandoembassysuites.com         9/30/2016   
   Hilton

ARC Hospitality Portfolio I Owner, LLC

   Hampton Inn Charleston    www.hamptoninncharlestonairport.com        
4/19/2015       Hilton

ARC Hospitality Portfolio I NTC Owner, LP

   Residence Inn San Diego    www.residenceinnhotelsandiego.com   
Month-to-Month      2/10/2015       Huntington

ARC Hospitality Portfolio I NTC Owner, LP

   SpringHill Suites San Diego    www.springhillsandiegohotel.com   
Month-to-Month      2/10/2015       Huntington

ARC Hospitality Portfolio I NTC Owner, LP

   Fairfield Inn & Suites Dallas    www.fairfieldinndallashotel.com   
Month-to-Month      1/4/2015       Huntington

ARC Hospitality Portfolio I DLGL Owner, LP

   Courtyard Dallas    www.courtyarddallashotel.com    Month-to-Month     
1/4/2015       Huntington

ARC Hospitality Portfolio I Owner, LLC

   Holiday Inn Charleston Mt. Pleasant    www.himtpleasant.com    12/31/2015   
  4/30/2017       Pillar



--------------------------------------------------------------------------------

EXHIBIT G

Rent Roll

ENN Rent Roll

 

Asset

  

PMC

  

Lease

   In or
Noticed
of
Default   

Annual Amount

Residence Inn Los Angeles

   Huntington Pacific Hotels    ATM Cash Dispenser    No    based on # of
transactions

Embassy Suites Orlando

   Hilton    Plaza Resort Gift Shop    No    1,061

Hampton Inn Knoxville

   Hilton    Parking Agreement    No    18,000

Embassy Suites Orlando

   Hilton    Avis Budget    No    3,600

Courtyard Houston I-10 (ENN)

   Huntington Hospitality Management    Parking Agreement    No    21,000

Embassy Suites Orlando

   Hilton    Sterling Shuttle    No    1,200

Courtyard Louisville

   Musselman Hotels    Riverside 307 Parking spaces    No    299,000 (YTD’13)

Fairfield Inn Atlanta Vinings

   LinGate    Cell Tower    No    Immaterial

Hampton Inn Baltimore

   Hilton    Cell Tower    No    Immaterial

Hampton Inn Knoxville

   Hilton    Cell Tower    No    Immaterial

Hyatt Place Las Vegas

   Pillar    Cell Tower    No    Immaterial

Hyatt Place Tampa Airport/Westshore

   Pillar    Cell Tower    No    Immaterial

SpringHill Suites San Diego

   Huntington    Cell Tower    No    Immaterial

 

115



--------------------------------------------------------------------------------

EXHIBIT H

Franchise Agreements

SCHEDULE XII

FRANCHISE AGREEMENTS

 

No.

  

Brand

  

Asset Name and Address

  

Franchisor

   Expiration  

1.

  

Courtyard

  

Courtyard Asheville

One Buckstone Place

Asheville, NC 28805

   Marriott International, Inc.      2/27/2030   

2.

  

Courtyard

  

Courtyard Athens Downtown

166 North Finley Street

Athens, GA 30601

   Marriott International, Inc.      2/27/2030   

3.

  

Courtyard

  

Courtyard Bowling Green Convention Center

1010 Wilkinson Trace

Bowling Green, KY 42104

   Marriott International, Inc.      2/27/2030   

4.

  

Courtyard

  

Courtyard Chicago Elmhurst/Oakbrook Area

370 North IL Route 83

Elmhurst, IL 60126

   Marriott International, Inc.      2/27/2030   

5.

  

Courtyard

  

Courtyard Dallas Medical/Market Center

2150 Market Center Blvd.

Dallas, TX 75207

   Marriott International, Inc.      2/27/2030   

6.

  

Courtyard

  

Courtyard Gainesville

3700 SW 42nd Street

Gainesville, FL 32608

   Marriott International, Inc.      2/27/2030   

7.

  

Courtyard

  

Courtyard Jacksonville Airport Northeast

14668 Duval Road

Jacksonville, FL 32218

   Marriott International, Inc.      2/27/2030   

8.

  

Courtyard

  

Courtyard Knoxville Cedar Bluff

216 Langley Place

Knoxville, TN 37922

   Marriott International, Inc.      2/27/2030   

 

   Schedule XIII-1    Loan Agreement



--------------------------------------------------------------------------------

No.

  

Brand

  

Asset Name and Address

  

Franchisor

   Expiration  

9.

  

Courtyard

  

Courtyard Lexington South/Hamburg Place

1951 Pleasant Ridge

Lexington, KY 40509

   Marriott International, Inc.      2/27/2030   

10.

  

Courtyard

  

Courtyard Louisville Downtown

100 South Second Street

Louisville, KY40202

   Marriott International, Inc.      2/27/2030   

11.

  

Courtyard

  

Courtyard Mobile

1000 West I-65 Service Road

Mobile, AL 36609

   Marriott International, Inc.      2/27/2030   

12.

  

Courtyard

  

Courtyard Orlando Altamonte Springs/Maitland

1750 Pembrook Drive

Orlando, FL 32810

   Marriott International, Inc.      2/27/2030   

13.

  

Courtyard

  

Courtyard Sarasota Bradenton Airport

850 University Parkway

Sarasota, FL 34234

   Marriott International, Inc.      2/27/2030   

14.

  

Courtyard

  

Courtyard Tallahassee North/I-10 Capital Circle

1972 Raymond Diehl Road

Tallahassee, FL 32308

   Marriott International, Inc.      2/27/2030   

15.

   Embassy Suites   

Embassy Suites Orlando International Drive/Jamaican Court

8250 Jamaican Court

Orlando, FL 32819

   Embassy Suites Franchise LLC      2/27/2030   

16.

   Fairfield Inn & Suites   

Fairfield Inn & Suites Atlanta Vinings

2450 Paces Ferry Road

Atlanta , GA 30339

   Marriott International, Inc.      2/27/2030   

17.

   Fairfield Inn & Suites   

Fairfield Inn & Suites Dallas Medical/Market Center

2110 Market Center Boulevard at Stemmons

Dallas, TX 75207

   Marriott International, Inc.      2/27/2030   

 

   Schedule XIII-2    Loan Agreement



--------------------------------------------------------------------------------

No.

  

Brand

  

Asset Name and Address

  

Franchisor

   Expiration  

18.

   Hampton Inn & Suites   

Hampton Inn & Suites Boynton Beach1475

West Gateway Boulevard

Boynton Beach, FL 33426

   Hampton Inns Franchise LLC      2/27/2030   

19.

   Hampton Inn   

Hampton Inn Colorado Springs Air Force Academy

7245 Commerce Center Drive

Colorado Springs, CO 80919

   Hampton Inns Franchise LLC      10/31/2017   

20.

   Hampton
Inn & Suites   

Hampton Inn & Suites Nashville/Franklin (Cool Springs)

7141 South Springs Drive

Franklin, TN 37067

   Hampton Inns Franchise LLC      2/27/2030   

21.

   Hampton Inn   

Hampton Inn Albany-Wolf Road (Airport)

10 Ulenski Drive

Albany, NY 12005

   Hampton Inns Franchise LLC      2/27/2030   

22.

   Hampton Inn   

Hampton Inn Baltimore/Glen Burnie

6617 Ritchie Highway

Glen Burnie, MD 21061

   Hampton Inns Franchise LLC      2/27/2030   

23.

   Hampton Inn   

Hampton Inn Beckley

110 Harper Park Drive

Beckley, WV 25801

   Hampton Inns Franchise LLC      2/27/2030   

24.

   Hampton Inn   

Hampton Inn Birmingham/Mountain Brook

2731 US Highway 280

Birmingham, AL 35223

   Hampton Inns Franchise LLC      2/27/2030   

25.

   Hampton Inn   

Hampton Inn Boca Raton

1455 Yamato Road

Boca Raton, FL 33431

   Hampton Inns Franchise LLC      2/27/2030   

26.

   Hampton Inn   

Hampton Inn Boca Raton – Deerfield Beach

660 West Hillsboro Boulevard

Deerfield Beach, FL 33441

   Hampton Inns Franchise LLC      2/27/2030   

 

   Schedule XIII-3    Loan Agreement



--------------------------------------------------------------------------------

No.

  

Brand

  

Asset Name and Address

  

Franchisor

   Expiration  

27.

   Hampton Inn   

Hampton Inn Boston/Peabody

59 Newbury Street Route 1 North

Peabody, MA 01960

   Hampton Inns Franchise LLC      2/27/2030   

28.

   Hampton Inn   

Hampton Inn Charleston-Airport/Coliseum

4701 Saul White Boulevard North

Charleston, SC 29418

   Hampton Inns Franchise LLC      10/31/2017   

29.

   Hampton Inn   

Hampton Inn Charlotte/Gastonia

1859 Remount Road

Gastonia, NC 28054

   Hampton Inns Franchise LLC      2/27/2030   

30.

   Hampton Inn   

Hampton Inn Chattanooga-Airport/I-75

7013 Shallowford Road

Chattanooga, TN 37421

   Hampton Inns Franchise LLC      10/31/2017   

31.

   Hampton Inn   

Hampton Inn Chicago/Gurnee

5550 Grand Avenue

Gurnee, IL 60031

   Hampton Inns Franchise LLC      2/27/2030   

32.

   Hampton Inn   

Hampton Inn Cleveland/Westlake

29690 Detroit Road

Westlake, OH 44145

   Hampton Inns Franchise LLC      2/27/2030   

33.

   Hampton Inn   

Hampton Inn Columbia—I-26 Airport

1094 Chris Drive

West Columbia, SC 29169

   Hampton Inns Franchise LLC      2/27/2030   

34.

   Hampton Inn   

Hampton Inn Columbus/Dublin

3920 Tuller Road

Dublin, OH 43017

   Hampton Inns Franchise LLC      2/27/2030   

35.

   Hampton Inn   

Hampton Inn Columbus-Airport

5585 Whitesville Road

Columbus, GA 31904

   Hampton Inns Franchise LLC      10/31/2017   

36.

   Hampton Inn   

Hampton Inn Dallas -Addison

4505 Beltway Drive

Addison, TX 75001

   Hampton Inns Franchise LLC      2/27/2030   

 

   Schedule XIII-4    Loan Agreement



--------------------------------------------------------------------------------

No.

  

Brand

  

Asset Name and Address

  

Franchisor

   Expiration  

37.

   Hampton Inn   

Hampton Inn Detroit/Madison Heights/South Troy

32420 Stephenson Highway

Madison Heights, MI 48071

   Hampton Inns Franchise LLC      2/27/2030   

38.

   Hampton Inn   

Hampton Inn Detroit/Northville

20600 Haggerty Road

Northville, MI 48167

   Hampton Inns Franchise LLC      2/27/2030   

39.

   Hampton Inn   

Hampton Inn Fayetteville I-95 10/25/2007

1922 Cedar Creek Road

Fayetteville, NC 28312

   Hampton Inns Franchise LLC      12/31/2016   

40.

   Hampton Inn   

Hampton Inn Grand Rapids-North

500 Center Drive

Grand Rapids, MI 49544

   Hampton Inns Franchise LLC      2/27/2030   

41.

   Hampton Inn   

Hampton Inn Kansas City/Overland Park

10591 Metcalf Frontage Road

Overland Park, KS 66212

   Hampton Inns Franchise LLC      2/27/2030   

42.

   Hampton Inn   

Hampton Inn Kansas City-Airport

11212 North Newark Circle

Kansas City, MO 64153

   Hampton Inns Franchise LLC      2/27/2030   

43.

   Hampton Inn   

Hampton Inn Memphis-Poplar

5320 Poplar Avenue

Memphis, TN 38119

   Hampton Inns Franchise LLC      2/27/2030   

44.

   Hampton Inn   

Hampton Inn Morgantown

1053 Van Voorhis Road

Morgantown, WV 26505

   Hampton Inns Franchise LLC      2/27/2030   

45.

   Hampton Inn   

Hampton Inn Norfolk-Naval Base

8501 Hampton Boulevard

Norfolk, VA 23505

   Hampton Inns Franchise LLC      2/27/2030   

46.

   Hampton Inn   

Hampton Inn Palm Beach Gardens

4001 RCA Boulevard

Palm Beach Gardens, FL 33410

   Hampton Inns Franchise LLC      2/27/2030   

 

   Schedule XIII-5    Loan Agreement



--------------------------------------------------------------------------------

No.

  

Brand

  

Asset Name and Address

  

Franchisor

   Expiration  

47.

   Hampton Inn   

Hampton Inn Pickwick Dam—at Shiloh Falls

90 Old South Road

Counce, TN 38326

   Hampton Inns Franchise LLC      2/27/2030   

48.

   Hampton Inn   

Hampton Inn Scranton at Montage Mountain

22 Montage Mountain Road

Scranton, PA 18507

   Hampton Inns Franchise LLC      2/27/2030   

49.

   Hampton Inn   

Hampton Inn St. Louis/Westport

2454 Old Dorsett Road

Maryland Heights, MO 63043

   Hampton Inns Franchise LLC      2/27/2030   

50.

   Hampton Inn   

Hampton Inn State College

1101 East College Avenue

State College, PA 16801

   Hampton Inns Franchise LLC      2/27/2030   

51.

   Hampton Inn   

Hampton Inn West Palm Beach Florida Turnpike

2025 Vista Parkway

West Palm Beach, FL 33411

   Hampton Inns Franchise LLC      2/27/2030   

52.

   Hilton Garden Inn   

Hilton Garden Inn Austin/Round Rock

2310 North IH35

Round Rock, TX 78681

   Hilton Garden Inns Franchise LLC      2/27/2030   

53.

   Holiday Inn   

Holiday Inn Charleston Mt. Pleasant

250 Johnnie Dodds Boulevard

Mount Pleasant, SC 29464

   Holiday Hospitality Franchising, LLC      2/27/2030   

54.

   Holiday Inn Express and Suites   

Holiday Inn Express and Suites: Kendall East-Miami

11520 SW 88th Street

Miami, FL 33176

   Holiday Hospitality Franchising, LLC      2/27/2030   

55.

   Homewood Suites by Hilton   

Homewood Suites by Hilton Boston-Peabody

57 Newbury Street

Boston, MA 01960

   Homewood Suites Franchise LLC      2/27/2030   

 

   Schedule XIII-6    Loan Agreement



--------------------------------------------------------------------------------

No.

  

Brand

  

Asset Name and Address

  

Franchisor

   Expiration  

56.

   Homewood Suites by Hilton   

Homewood Suites by Hilton Chicago-Downtown

40 East Grand Avenue

Chicago, IL 60611

   Homewood Suites Franchise LLC      2/27/2030   

57.

   Homewood Suites by Hilton   

Homewood Suites by Hilton Hartford/Windsor Locks

65 Ella Grasso Turnpike

Windsor Locks, CT 06096

   Homewood Suites Franchise LLC      2/27/2030   

58.

   Homewood Suites by Hilton   

Homewood Suites by Hilton Memphis-Germantown

7855 Wolf River Boulevard

Germantown, TN 38138

   Homewood Suites Franchise LLC      2/27/2030   

59.

   Homewood Suites by Hilton   

Homewood Suites by Hilton Phoenix-Biltmore

2001 East Highland Avenue

Phoenix, AZ 85016

   Homewood Suites Franchise LLC      2/27/2030   

60.

   Homewood Suites by Hilton   

Homewood Suites by Hilton San Antonio-Northwest

4323 Spectrum One

San Antonio, TX 78230

   Homewood Suites Franchise LLC      2/27/2030   

61.

   Hyatt Place   

Hyatt Place Albuquerque/Uptown

6901 Arvada North East

Albuquerque, NM 87110

   Hyatt Place Franchising, L.L.C.      2/27/2035   

62.

   Hyatt Place   

Hyatt Place Baltimore/BWI Airport

940 International Drive

Linthicum Heights, MD 21090

   Hyatt Place Franchising, L.L.C.      2/27/2035   

63.

   Hyatt Place   

Hyatt Place Baton Rouge/I-10

6080 Bluebonnet Boulevard

Baton Rouge, LA 70809

   Hyatt Place Franchising, L.L.C.      2/27/2035   

64.

   Hyatt Place   

Hyatt Place Birmingham/Hoover

2980 John Hawkins Parkway

Birmingham, AL 35244

   Hyatt Place Franchising, L.L.C.      2/27/2035   

 

   Schedule XIII-7    Loan Agreement



--------------------------------------------------------------------------------

No.

  

Brand

  

Asset Name and Address

  

Franchisor

   Expiration  

65.

   Hyatt Place   

Hyatt Place Cincinnati Blue Ash

11435 Reed Hartman Highway

Blue Ash, OH 45241

   Hyatt Place Franchising, L.L.C.      2/27/2035   

66.

  

Hyatt Place

  

Hyatt Place Columbus/Worthington

7490 Vantage Drive

Columbus, OH 43235

   Hyatt Place Franchising, L.L.C.      2/27/2035   

67.

  

Hyatt Place

  

Hyatt Place Indianapolis/Keystone

9104 Keystone Crossing

Indianapolis, IN 46240

   Hyatt Place Franchising, L.L.C.      2/27/2035   

68.

  

Hyatt Place

  

Hyatt Place Kansas City/Overland Park/Metcalf

6801 West 112th Street

Overland Park, KS 66211

   Hyatt Place Franchising, L.L.C.      2/27/2035   

69.

  

Hyatt Place

  

Hyatt Place Las Vegas

4520 Paradise Road

Las Vegas, NV 89109

   Hyatt Place Franchising, L.L.C.      2/27/2035   

70.

  

Hyatt Place

  

Hyatt Place Memphis/Wolfchase Galleria

7905 Giacosa Place

Memphis, TN 38133

   Hyatt Place Franchising, L.L.C.      2/27/2035   

71.

  

Hyatt Place

  

Hyatt Place Miami Airport—West/Doral

3655 NW 82nd Avenue

Miami, FL 33166

   Hyatt Place Franchising, L.L.C.      2/27/2035   

72.

  

Hyatt Place

  

Hyatt Place Minneapolis Airport-South

7800 International Drive

Bloomington, MN 55425

   Hyatt Place Franchising, L.L.C.      2/27/2035   

73.

  

Hyatt Place

  

Hyatt Place Nashville/Franklin/Cool Springs

650 Bakers Bridge Avenue

Franklin, TN 37067

   Hyatt Place Franchising, L.L.C.      2/27/2035   

74.

  

Hyatt Place

  

Hyatt Place Richmond/Innsbrook

4100 Cox Road

Glen Allen, VA 23060

   Hyatt Place Franchising, L.L.C.      2/27/2035   

 

   Schedule XIII-8    Loan Agreement



--------------------------------------------------------------------------------

No.

  

Brand

  

Asset Name and Address

  

Franchisor

   Expiration  

75.

   Hyatt Place   

Hyatt Place Tampa Airport/Westshore

4811 West Main Street

Tampa Airport/Westshore, FL 33607

   Hyatt Place Franchising, L.L.C.      2/27/2035   

76.

   Residence Inn   

Residence Inn Boise Downtown

1401 Lusk Avenue

Boise, ID 83706

   Marriott International, Inc.      12/22/2022   

77.

   Residence Inn   

Residence Inn Chattanooga Downtown

215 Chestnut Street

Chattanooga, TN 37402

   Marriott International, Inc.      2/27/2030   

78.

   Residence Inn   

Residence Inn Fort Myers

2960 Colonial Boulevard

Fort Myers, FL 33912

   Marriott International, Inc.      2/27/2030   

79.

   Residence Inn   

Residence Inn Knoxville Cedar Bluff

215 Langley Place at North Peters Road

Knoxville, TN 37922

   Marriott International, Inc.      2/27/2030   

80.

   Residence Inn   

Residence Inn Lexington South/Hamburg Place

2688 Pink Pigeon Parkway

Lexington, KY 40509

   Marriott International, Inc.      2/27/2030   

81.

   Residence Inn   

Residence Inn Los Angeles LAX/El Segundo

2135 East El Segundo Boulevard

El Segundo, CA 90245

   MIF, L.L.C.      2/27/2030   

82.

   Residence Inn   

Residence Inn Macon

3900 Sheraton Drive

Macon, GA 31210

   Marriott International, Inc.      2/27/2030   

83.

   Residence Inn   

Residence Inn Mobile

950 West I-65 Service Road S.

Mobile , AL 36609

   Marriott International, Inc.      2/27/2030   

84.

   Residence Inn   

Residence Inn Portland Downtown/Lloyd Center

1710 NE Multnomah Street

Portland, OR 97232

   Marriott International, Inc.      12/22/2022   

 

   Schedule XIII-9    Loan Agreement



--------------------------------------------------------------------------------

No.

  

Brand

  

Asset Name and Address

  

Franchisor

   Expiration  

85.

   Residence Inn   

Residence Inn San Diego Rancho Bernardo/Scripps Poway

12011 Scripps Highlands Drive

San Diego, CA 92131

   MIF, L.L.C.      2/27/2030   

86.

   Residence Inn   

Residence Inn Sarasota Bradenton

1040 University Parkway

Sarasota, FL 34234

   Marriott International, Inc.      2/27/2030   

87.

   Residence Inn   

Residence Inn Savannah Midtown

5710 White Bluff Road

Savannah, GA 31405

   Marriott International, Inc.      2/27/2030   

88.

   Residence Inn   

Residence Inn Tallahassee North/I-10 Capital Circle

1880 Raymond Diehl Road

Tallahassee, FL 32308

   Marriott International, Inc.      2/27/2030   

89.

   Residence Inn   

Residence Inn Tampa North/I-75 Fletcher

13420 North Telecom Parkway

Tampa, FL 33637

   Marriott International, Inc.      2/27/2030   

90.

   Residence Inn   

Residence Inn Tampa Sabal Park/Brandon

9719 Princess Palm Avenue

Tampa, FL 33619

   Marriott International, Inc.      2/27/2030   

91.

   SpringHill Suites   

SpringHill Suites Austin Round Rock

2960 Hoppe Trail

Round Rock, TX 78681

   Marriott International, Inc.      2/27/2030   

92.

   SpringHill Suites   

SpringHill Suites Grand Rapids North

450 Center Drive

Grand Rapids, MI 49544

   Marriott International, Inc.      2/27/2030   

93.

   SpringHill Suites   

SpringHill Suites Houston Hobby Airport

7922 Mosley Road

Houston, TX 77061

   Marriott International, Inc.      2/27/2030   

 

   Schedule XIII-10    Loan Agreement



--------------------------------------------------------------------------------

No.

  

Brand

  

Asset Name and Address

  

Franchisor

   Expiration  

94.

   SpringHill Suites   

SpringHill Suites Lexington Near the University of Kentucky

863 S. Broadway

Lexington, KY 40504

   Marriott International, Inc.      2/27/2030   

95.

   SpringHill Suites   

SpringHill Suites San Antonio Medical Center/Northwest

3636 NW Loop 410

San Antonio, TX 78201

   Marriott International, Inc.      2/27/2030   

96.

   SpringHill Suites   

SpringHill Suites San Diego Rancho Bernardo/Scripps Poway

12032 Scripps Highlands Drive

San Diego, CA 92131

   MIF, L.L.C.      2/27/2030   

 

   Schedule XIII-11    Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT I

Property Accounts and Property Account Banks

 

Property Name

  

Bank

  

Name on Account

  

Account Number

  

Management Company

Hyatt Place Indianapolis/Keystone    PNC Bank, N.A.    ARC Hospitality Portfolio
I TRS, LLC dba Hyatt Place Indianapolis/Keystone FBO Berkadia    4123876799   
Crestline Hotels and Resorts, LLC Courtyard Lexington South/Hamburg Place   
JPMorgan Chase Bank, N.A.    ARC Hospitality Portfolio I MISC TRS, LLC dba
Courtyard Lexington South/ Hamburg Place FBO Berkadia    687005863    Musselman
Hotels Management, L.L.C. Courtyard Louisville Downtown    JPMorgan Chase Bank,
N.A.    ARC Hospitality Portfolio I MISC TRS, LLC dba Courtyard Louisville
Downtown FBO Berkadia    687008180    Musselman Hotels Management, L.L.C.
Residence Inn Lexington South/Hamburg Place    JPMorgan Chase Bank, N.A.    ARC
Hospitality Portfolio I MISC TRS, LLC dba Residence Inn Lexington South/ Hamburg
Place FBO Berkadia    687006788    Musselman Hotels Management, L.L.C.
SpringHill Suites Lexington Near the University of Kentucky    JPMorgan Chase
Bank, N.A.    ARC Hospitality Portfolio I MISC TRS, LLC dba Springhill Suites
Lexington Near the University of Kentucky FBO Berkadia    687007505    Musselman
Hotels Management, L.L.C. Homewood Suites by Hilton Hartford/Windsor Locks   
Bank of America, N.A.    ARC Hospitality Portfolio I TRS Holdco, LLC (HIL)
Homewood Suites Hartford    1291859235    Homewood Suites Management LLC Hampton
Inn Detroit/Madison Heights/South Troy        Bank of America, N.A.    ARC
Hospitality Portfolio I TRS Holdco, LLC (HIL) Hampton Inn Detroit/Madison
Heights    1291063571    Hampton Inns Management LLC



--------------------------------------------------------------------------------

Hampton Inn Detroit/Northville    JPMorgan Chase Bank, N.A.    ARC Hospitality
Portfolio I TRS Holdco, LLC (HIL) Hampton Inn Detroit/Northville    689055015   
Hampton Inns Management LLC Hampton Inn St. Louis/Westport    Bank of America,
N.A.    ARC Hospitality Portfolio I TRS Holdco, LLC (HIL) Hampton Inn St.
Louis/Westport    1291063576    Hampton Inns Management LLC Hampton Inn
Albany-Wolf Road (Airport)    Bank of America, N.A.    ARC Hospitality Portfolio
I TRS Holdco, LLC (HIL) Hampton Inn Albany    1291063590    Hampton Inns
Management LLC Hampton Inn Cleveland/Westlake    JPMorgan Chase Bank, N.A.   
ARC Hospitality Portfolio I TRS Holdco, LLC (HIL) Hampton Inn Cleveland/Westlake
   689053986    Hampton Inns Management LLC Hampton Inn Columbus/Dublin   
JPMorgan Chase Bank, N.A.    ARC Hospitality Portfolio I TRS Holdco, LLC (HIL)
Hampton Inn Columbus/Dublin    689053978    Hampton Inns Management LLC Hampton
Inn State College    PNC Bank, N.A.    ARC Hospitality Portfolio I TRS Holdco,
LLC (HIL) Hampton Inn State College    5303575111    Hampton Inns Management LLC
Hampton Inn Chattanooga-Airport/I-75    Bank of America, N.A.    ARC Hospitality
Portfolio I TRS Holdco, LLC (HIL) Hampton Inn Chattanooga    1291859230   
Hampton Inns Management LLC Hampton Inn Pickwick Dam—at Shiloh Falls    Hardin
County Bank    ARC Hospitality Portfolio I TRS Holdco, LLC (HIL) Hampton Inn
Pickwick    50009540    Hampton Inns Management LLC Hampton Inn Beckley   
JPMorgan Chase Bank, N.A.    ARC Hospitality Portfolio I TRS Holdco, LLC (HIL)
Hampton Inn Beckley    689055007    Hampton Inns Management LLC Hampton Inn
Morgantown    PNC Bank, N.A.    ARC Hospitality Portfolio I TRS Holdco, LLC
(HIL) Hampton Inn Morgantown    5303575103    Hampton Inns Management LLC
Courtyard Knoxville Cedar Bluff        SunTrust Bank, N.A.    ARC Hospitality
Portfolio I TRS Holdco LLC dba Courtyard Knoxville    1000176350899    Mckibbon
Hotel Management, Inc



--------------------------------------------------------------------------------

Residence Inn Knoxville Cedar Bluff    SunTrust Bank, N.A.    ARC Hospitality
Portfolio I TRS Holdco LLC dba Residence Inn Knoxville    1000176350881   
Mckibbon Hotel Management, Inc Courtyard Bowling Green Convention Center   
Branch Banking and Trust Company    ARC Hospitality Portfolio I TRS, LLC dba
Courtyard Bowling Green Convention Center FBO Berkadia    4123876815   
Crestline Hotels and Resorts, LLC Hyatt Place Indianapolis/Keystone    PNC Bank,
N.A.    ARC Hospitality Portfolio I TRS, LLC dba Hyatt Place
Indianapolis/Keystone FBO Berkadia    4123876799    Crestline Hotels and
Resorts, LLC



--------------------------------------------------------------------------------

EXHIBIT J

Closing Date Managers

 

HOTEL NAME

  

STATE

  

ADDRESS

  

CITY/
STATE/ZIP

  

OPERATOR

  

MANAGER

  

CURRENT
LIQUOR
LICENSE
HOLDER

  

WHO
SHOULD
HOLD
LL

  

NEW
LIQUOR
LICENSE
HOLDER

  

 

  

 

Courtyard Asheville    NC    One Buckstone Place    Asheville, NC 28805   
American Realty Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel
Management, Inc.    Owner    Owner or manager       Consolidation is required   
10 Courtyard Athens Downtown    GA    166 North Finley Street    Athens, GA
30601    American Realty Capital Hospitality Grace Portfolio, LLC    McKibbon
Hotel Management, Inc.    Manager    Manager    Manager       82 Courtyard
Bowling Green Convention Center    KY    1010 Wilkinson Trace    Bowling Green,
KY 42104    American Realty Capital Hospitality Grace Portfolio, LLC   
Crestline Hotels & Resorts, LLC    Manager             25 Courtyard Chicago
Elmhurst/Oakbrook Area    IL    370 North IL Route 83    Elmhurst, Il 60126   
American Realty Capital Hospitality Grace Portfolio, LLC    First Hospitality
Group, Inc.    Owner    Owner or manager          90 Courtyard Dallas
Medical/Market Center    TX    2150 Market Center Blvd.    Dallas, TX 75207   
American Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels &
Resorts, LLC    Manager          Consolidation is required    4 Courtyard
Gainesville    FL    3700 SW 42nd Street    Gainesville, FL 32608    American
Realty Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel Management,
Inc.    Manager    Owner or joint          72 Courtyard Jacksonville Airport
Northeast    FL    14668 Duval Road    Jacksonville, FL 32218    American Realty
Capital Hospitality Grace Portfolio, LLC    Pillar Hotels and Resorts, L.P.   
Manager    Owner or joint          88 Courtyard Knoxville Cedar Bluff    TN   
216 Langley Place    Knoxville, TN 37922    American Realty Capital Hospitality
Grace Portfolio, LLC    McKibbon Hotel Management, Inc.    Manager    Owner or
manager          85 Courtyard Lexington South/Hamburg Place    KY    1951
Pleasant Ridge    Lexington, KY 40509    American Realty Capital Hospitality
Grace Portfolio, LLC    Musselman Hotels Management, L.L.C.    Owner            
91 Courtyard Louisville Downtown    KY    100 South Second Street    Louisville,
KY40202    American Realty Capital Hospitality Grace Portfolio, LLC    Musselman
Hotels Management, L.L.C.    Owner             92 Courtyard Mobile    AL    1000
West I-65 Service Road    Mobile, AL 36609    American Realty Capital
Hospitality Grace Portfolio, LLC    McKibbon Hotel Management, Inc.    Owner   
Owner       Consolidation with others required if they are under owner    70
Courtyard Orlando Altamonte Springs/Maitland    FL    1750 Pembrook Drive   
Orlando, FL 32810    American Realty Capital Hospitality Grace Portfolio, LLC   
McKibbon Hotel Management, Inc.    Owner    Owner or joint          73 Courtyard
Sarasota Bradenton Airport    FL    850 University Parkway    Sarasota, FL 34234
   American Realty Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel
Management, Inc.    Manager    Owner or joint          74 Courtyard Tallahassee
North/I-10 Capital Circle    FL    1972 Raymond Diehl Road    Tallahassee, FL
32308    American Realty Capital Hospitality Grace Portfolio, LLC    McKibbon
Hotel Management, Inc.    Manager    Owner or joint          75 Embassy Suites
Orlando International Drive/Jamaican Court    FL    8250 Jamaican Court   
Orlando, FL 32819    American Realty Capital Hospitality Grace Portfolio, LLC   
Crestline Hotels & Resorts, LLC    Owner    Owner or joint          19 Fairfield
Inn & Suites Atlanta Vinings    GA    2450 Paces Ferry Road    Atlanta , GA
30339    American Realty Capital Hospitality Grace Portfolio, LLC    Crestline
Hotels & Resorts, LLC    N/A    N/A    N/A       22 Fairfield Inn & Suites
Dallas Medical/Market Center    TX    2110 Market Center Boulevard at Stemmons
   Dallas, TX 75207    American Realty Capital Hospitality Grace Portfolio, LLC
   Crestline Hotels & Resorts, LLC    N/A    N/A    N/A    Consolidation is
required    5 Hampton Inn & Suites Boynton Beach    FL    1475 West Gateway
Boulevard    Boynton Beach, FL 33426    American Realty Capital Hospitality
Grace Portfolio, LLC    Hampton Inns Management LLC (Hilton)    N/A    N/A   
N/A       42 Hampton Inn & Suites Nashville/Franklin (Cool Springs)    TN   
7141 South Springs Drive    Franklin, TN 37067    American Realty Capital
Hospitality Grace Portfolio, LLC    Pillar Hotels and Resorts, L.P.    Owner   
Owner or manager          106 Hampton Inn Albany-Wolf Road (Airport)    NY    10
Ulenski Drive    Albany, NY 12005    American Realty Capital Hospitality Grace
Portfolio, LLC    Hampton Inns Management LLC (Hilton)    N/A    N/A    N/A   
   55 Hampton Inn Colorado Springs Air Force Academy    CO    7245 Commerce
Center Drive    Colorado Springs, CO 80919    American Realty Capital
Hospitality Grace Portfolio, LLC    Hampton Inns Management LLC (Hilton)    N/A
   N/A    N/A    Pillar    40 Hampton Inn Baltimore/Glen Burnie        MD   
6617 Ritchie Highway    Glen Burnie, MD 21061    American Realty Capital
Hospitality Grace Portfolio, LLC    Hampton Inns Management LLC (Hilton)    N/A
   N/A    N/A       50



--------------------------------------------------------------------------------

HOTEL NAME

  

STATE

  

ADDRESS

  

CITY/
STATE/ZIP

  

OPERATOR

  

MANAGER

  

CURRENT
LIQUOR
LICENSE
HOLDER

  

WHO
SHOULD
HOLD
LL

  

NEW
LIQUOR
LICENSE
HOLDER

  

 

  

 

Hampton Inn Beckley    WV    110 Harper Park Drive    Beckley, WV 25801   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC (Hilton)    N/A    N/A    N/A    Consolidation is required    68
Hampton Inn Birmingham/Mountain Brook    AL    2731 US Highway 280   
Birmingham, AL 35223    American Realty Capital Hospitality Grace Portfolio, LLC
   Hampton Inns Management LLC (Hilton)    N/A    N/A    N/A    Consolidation
with others required if they are under owner    38 Hampton Inn Boca Raton    FL
   1455 Yamato Road    Boca Raton, FL 33431    American Realty Capital
Hospitality Grace Portfolio, LLC    Hampton Inns Management LLC (Hilton)    N/A
   N/A    N/A       43 Hampton Inn Boca Raton – Deerfield Beach    FL    660
West Hillsboro Boulevard    Deerfield Beach, FL 33441    American Realty Capital
Hospitality Grace Portfolio, LLC    Hampton Inns Management LLC (Hilton)    N/A
   N/A    N/A       44 Hampton Inn Boston/Peabody    MA    59 Newbury Street
Route 1 North    Peabody, MA 01960    American Realty Capital Hospitality Grace
Portfolio, LLC    Pillar Hotels and Resorts, L.P.    N/A    N/A    N/A       95
Hampton Inn Charleston-Airport/Coliseum    SC    4701 Saul White Boulevard North
   Charleston, SC 29418    American Realty Capital Hospitality Grace Portfolio,
LLC    Hampton Inns Management LLC (Hilton)    N/A    N/A    N/A       61
Hampton Inn Charlotte/Gastonia    NC    1859 Remount Road    Gastonia, NC 28054
   American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC (Hilton)    N/A    N/A    N/A    Consolidation is required    11
Hampton Inn Chattanooga-Airport/I-75    TN    7013 Shallowford Road   
Chattanooga, TN 37421    American Realty Capital Hospitality Grace Portfolio,
LLC    Hampton Inns Management LLC (Hilton)    N/A    N/A    N/A       63
Hampton Inn Chicago/Gurnee    IL    5550 Grand Avenue    Gurnee, IL 60031   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC (Hilton)    N/A    N/A    N/A       48 Hampton Inn
Cleveland/Westlake    OH    29690 Detroit Road    Westlake, OH 44145    American
Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns Management LLC
(Hilton)    N/A    N/A    N/A       56 Hampton Inn Columbia—I-26 Airport    SC
   1094 Chris Drive    West Columbia, SC 29169    American Realty Capital
Hospitality Grace Portfolio, LLC    Hampton Inns Management LLC (Hilton)    N/A
   N/A    N/A       62 Hampton Inn Columbus/Dublin    OH    3920 Tuller Road   
Dublin, OH 43017    American Realty Capital Hospitality Grace Portfolio, LLC   
Hampton Inns Management LLC (Hilton)    N/A    N/A    N/A       57 Hampton Inn
Columbus-Airport    GA    5585 Whitesville Road    Columbus, GA 31904   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC (Hilton)    N/A    N/A    N/A       47 Hampton Inn Dallas
-Addison    TX    4505 Beltway Drive    Addison, TX 75001    American Realty
Capital Hospitality Grace Portfolio, LLC    Hampton Inns Management LLC (Hilton)
   N/A    N/A    N/A    Consolidation is required    13 Hampton Inn
Detroit/Madison Heights/South Troy    MI    32420 Stephenson Highway    Madison
Heights, MI 48071    American Realty Capital Hospitality Grace Portfolio, LLC   
Hampton Inns Management LLC (Hilton)    N/A    N/A    N/A    Consolidation is
required    51 Hampton Inn Detroit/Northville    MI    20600 Haggerty Road   
Northville, MI 48167    American Realty Capital Hospitality Grace Portfolio, LLC
   Hampton Inns Management LLC (Hilton)    N/A    N/A    N/A    Consolidation is
required    52 Hampton Inn Fayetteville I-95 10/25/2007    NC    1922 Cedar
Creek Road    Fayetteville, NC 28312    American Realty Capital Hospitality
Grace Portfolio, LLC    Hampton Inns Management LLC (Hilton)    N/A    N/A   
N/A    Consolidation is required    12 Hampton Inn Grand Rapids-North    MI   
500 Center Drive    Grand Rapids, MI 49544    American Realty Capital
Hospitality Grace Portfolio, LLC    Pillar Hotels and Resorts, L.P.    N/A   
N/A    N/A    Consolidation is required    97 Hampton Inn Kansas City/Overland
Park    KS    10591 Metcalf Frontage Road    Overland Park, KS 66212    American
Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns Management LLC
(Hilton)    N/A    N/A    N/A    Consolidation is required    49 Hampton Inn
Kansas City-Airport    MO    11212 North Newark Circle    Kansas City, MO 64153
   American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC (Hilton)    N/A    N/A    N/A       53 Hampton Inn Memphis-Poplar
   TN    5320 Poplar Avenue    Memphis, TN 38119    American Realty Capital
Hospitality Grace Portfolio, LLC    Hampton Inns Management LLC (Hilton)    N/A
   N/A    N/A       64 Hampton Inn Morgantown        WV    1053 Van Voorhis Road
   Morgantown, WV 26505    American Realty Capital Hospitality Grace Portfolio,
LLC    Hampton Inns Management LLC (Hilton)    N/A    N/A    N/A   
Consolidation is required    69



--------------------------------------------------------------------------------

HOTEL NAME

  

STATE

  

ADDRESS

  

CITY/
STATE/ZIP

  

OPERATOR

  

MANAGER

  

CURRENT
LIQUOR
LICENSE
HOLDER

  

WHO
SHOULD
HOLD
LL

  

NEW
LIQUOR
LICENSE
HOLDER

  

 

  

 

Hampton Inn Norfolk-Naval Base    VA    8501 Hampton Boulevard    Norfolk, VA
23505    American Realty Capital Hospitality Grace Portfolio, LLC    Hampton
Inns Management LLC (Hilton)    N/A    N/A    N/A       67 Hampton Inn Palm
Beach Gardens    FL    4001 RCA Boulevard    Palm Beach Gardens, FL 33410   
American Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns
Management LLC (Hilton)    N/A    N/A    N/A       45 Hampton Inn Pickwick
Dam—at Shiloh Falls    TN    90 Old South Road    Counce, TN 38326    American
Realty Capital Hospitality Grace Portfolio, LLC    Hampton Inns Management LLC
(Hilton)    N/A    N/A    N/A       65 Hampton Inn Scranton at Montage Mountain
   PA    22 Montage Mountain Road    Scranton, PA 18507    American Realty
Capital Hospitality Grace Portfolio, LLC    Hampton Inns Management LLC (Hilton)
   N/A    N/A    N/A       59 Hampton Inn St. Louis/Westport    MO    2454 Old
Dorsett Road    Maryland Heights, MO 63043    American Realty Capital
Hospitality Grace Portfolio, LLC    Hampton Inns Management LLC (Hilton)    N/A
   N/A    N/A       54 Hampton Inn State College    PA    1101 East College
Avenue    State College, PA 16801    American Realty Capital Hospitality Grace
Portfolio, LLC    Hampton Inns Management LLC (Hilton)    N/A    N/A    N/A   
   60 Hampton Inn West Palm Beach Florida Turnpike    FL    2025 Vista Parkway
   West Palm Beach, FL 33411    American Realty Capital Hospitality Grace
Portfolio, LLC    Hampton Inns Management LLC (Hilton)    N/A    N/A    N/A   
   46 Hilton Garden Inn Austin/Round Rock    TX    2310 North IH35    Round
Rock, TX 78681    American Realty Capital Hospitality Grace Portfolio, LLC   
Crestline Hotels & Resorts, LLC    Manager          Consolidation is required   
6 Holiday Inn Charleston Mt. Pleasant    SC    250 Johnny Dodds Boulevard   
Mount Pleasant, SC 29464    American Realty Capital Hospitality Grace Portfolio,
LLC    Pillar Hotels and Resorts, L.P.    Owner             105 Holiday Inn
Express and Suites: Kendall East-Miami    FL    11520 SW 88th Street    Miami,
FL 33176    American Realty Capital Hospitality Grace Portfolio, LLC    McKibbon
Hotel Management, Inc.    N/A    N/A    N/A       76 Homewood Suites by Hilton
Boston-Peabody    MA    57 Newbury Street    Boston, MA 01960    American Realty
Capital Hospitality Grace Portfolio, LLC    Pillar Hotels and Resorts, L.P.   
N/A    N/A    N/A       96 Homewood Suites by Hilton Chicago-Downtown    IL   
40 East Grand Avenue    Chicago, IL 60611    American Realty Capital Hospitality
Grace Portfolio, LLC    Crestline Hotels & Resorts, LLC    Owner    Owner or
manager          23 Homewood Suites by Hilton Hartford/Windsor Locks    CT    65
Ella Grasso Turnpike    Windsor Locks, CT 06096    American Realty Capital
Hospitality Grace Portfolio, LLC    Homewood Suites Management LLC (Hilton)   
N/A    N/A    N/A    Musselman    41 Homewood Suites by Hilton
Memphis-Germantown    TN    7855 Wolf River Boulevard    Germantown, TN 38138   
American Realty Capital Hospitality Grace Portfolio, LLC    Homewood Suites
Management LLC (Hilton)    N/A    N/A    N/A       66 Homewood Suites by Hilton
Phoenix-Biltmore    AZ    2001 East Highland Avenue    Phoenix, AZ 85016   
American Realty Capital Hospitality Grace Portfolio, LLC    Homewood Suites
Management LLC (Hilton)    N/A    N/A    N/A       39 Homewood Suites by Hilton
San Antonio-Northwest    TX    4323 Spectrum One    San Antonio, TX 78230   
American Realty Capital Hospitality Grace Portfolio, LLC    Homewood Suites
Management LLC (Hilton)    N/A    N/A    N/A    Consolidation is required    14
Hyatt Place Albuquerque/Uptown    NM    6901 Arvada North East    Albuquerque,
NM 87110    American Realty Capital Hospitality Grace Portfolio, LLC   
Crestline Hotels & Resorts, LLC    Manager    Owner or manager          31 Hyatt
Place Baltimore/BWI Airport    MD    940 International Drive    Linthicum
Heights, MD 21090    American Realty Capital Hospitality Grace Portfolio, LLC   
Crestline Hotels & Resorts, LLC    Owner    Crestline or owner subsidiary      
   27 Hyatt Place Baton Rouge/I-10    LA    6080 Bluebonnet Boulevard    Baton
Rouge, LA 70809    American Realty Capital Hospitality Grace Portfolio, LLC   
Crestline Hotels & Resorts, LLC    Owner    Owner          26 Hyatt Place
Birmingham/Hoover    AL    2980 John Hawkins Parkway    Birmingham, AL 35244   
American Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels &
Resorts, LLC    Owner    Owner       Consolidation with others required if they
are under owner    16 Hyatt Place Cincinnati Blue Ash    OH    11435 Reed
Hartman Highway    Blue Ash, OH 45241    American Realty Capital Hospitality
Grace Portfolio, LLC    Crestline Hotels & Resorts, LLC    Manager    Manager   
      32 Hyatt Place Columbus/Worthington        OH    7490 Vantage Drive   
Columbus, OH 43235    American Realty Capital Hospitality Grace Portfolio, LLC
   Crestline Hotels & Resorts, LLC    Manager    Manager          33



--------------------------------------------------------------------------------

HOTEL NAME

  

STATE

  

ADDRESS

  

CITY/
STATE/ZIP

  

OPERATOR

  

MANAGER

  

CURRENT
LIQUOR
LICENSE
HOLDER

  

WHO
SHOULD
HOLD
LL

  

NEW
LIQUOR
LICENSE
HOLDER

  

 

  

 

Hyatt Place Indianapolis/Keystone    IN    9104 Keystone Crossing   
Indianapolis, IN 46240    American Realty Capital Hospitality Grace Portfolio,
LLC    Crestline Hotels & Resorts, LLC    Owner    Owner or manager          24
Hyatt Place Kansas City/Overland Park/Metcalf    KS    6801 West 112th Street   
Overland Park, KS 66211    American Realty Capital Hospitality Grace Portfolio,
LLC    Crestline Hotels & Resorts, LLC    Owner    Must be KS entity      
Consolidation is required    15 Hyatt Place Las Vegas    NV    4520 Paradise
Road    Las Vegas, NV 89109    American Realty Capital Hospitality Grace
Portfolio, LLC    Pillar Hotels and Resorts, L.P.    Owner             102 Hyatt
Place Memphis/Wolfchase Galleria    TN    7905 Giacosa Place    Memphis, TN
38133    American Realty Capital Hospitality Grace Portfolio, LLC    Crestline
Hotels & Resorts, LLC    Owner    Owner or manager          34 Hyatt Place Miami
Airport—West/Doral    FL    3655 NW 82nd Avenue    Miami, FL 33166    American
Realty Capital Hospitality Grace Portfolio, LLC    Crestline Hotels & Resorts,
LLC    Owner    Owner or joint          20 Hyatt Place Minneapolis Airport-South
   MN    7800 International Drive    Bloomington, MN 55425    American Realty
Capital Hospitality Grace Portfolio, LLC    First Hospitality Group, Inc.   
Owner             99 Hyatt Place Nashville/Franklin/Cool Springs    TN    650
Bakers Bridge Avenue    Franklin, TN 37067    American Realty Capital
Hospitality Grace Portfolio, LLC    Crestline Hotels & Resorts, LLC    Owner   
Owner or manager          35 Hyatt Place Richmond/Innsbrook    VA    4100 Cox
Road    Glen Allen, VA 23060    American Realty Capital Hospitality Grace
Portfolio, LLC    Crestline Hotels & Resorts, LLC    Owner    Owner or manager
         36 Hyatt Place Tampa Airport/Westshore    FL    4811 West Main Street
   Tampa Airport/Westshore, FL 33607    American Realty Capital Hospitality
Grace Portfolio, LLC    Crestline Hotels & Resorts, LLC    Owner    Owner or
joint          21 Residence Inn Boise Downtown    ID    1401 Lusk Avenue   
Boise, ID 83706    American Realty Capital Hospitality Grace Portfolio, LLC   
Innventures IVI, LP    Owner             89 Residence Inn Chattanooga Downtown
   TN    215 Chestnut Street    Chattanooga, TN 37402    American Realty Capital
Hospitality Grace Portfolio, LLC    McKibbon Hotel Management, Inc.    Owner   
Owner or manager          86 Residence Inn Fort Myers    FL    2960 Colonial
Boulevard    Fort Myers, FL 33912    American Realty Capital Hospitality Grace
Portfolio, LLC    McKibbon Hotel Management, Inc.    N/A    N/A    N/A       77
Residence Inn Knoxville Cedar Bluff    TN    215 Langley Place at North Peters
Road    Knoxville, TN 37922    American Realty Capital Hospitality Grace
Portfolio, LLC    McKibbon Hotel Management, Inc.    Manager    Owner or manager
         87 Residence Inn Lexington South/Hamburg Place    KY    2688 Pink
Pigeon Parkway    Lexington, KY 40509    American Realty Capital Hospitality
Grace Portfolio, LLC    Musselman Hotels Management, L.L.C.    Owner            
93 Residence Inn Los Angeles LAX/El Segundo    CA    2135 East El Segundo
Boulevard    El Segundo, CA 90245    American Realty Capital Hospitality Grace
Portfolio, LLC    Crestline Hotels & Resorts, LLC    Manager          McKibbon
   1 Residence Inn Macon    GA    3900 Sheraton Drive    Macon, GA 31210   
American Realty Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel
Management, Inc.    Manager    Manager          83 Residence Inn Mobile    AL   
950 West I-65 Service Road S.    Mobile , AL 36609    American Realty Capital
Hospitality Grace Portfolio, LLC    McKibbon Hotel Management, Inc.    Owner   
Owner       Consolidation with others required if they are under owner    71
Residence Inn Portland Downtown/Lloyd Center    OR    1710 NE Multnomah Street
   Portland, OR 97232    American Realty Capital Hospitality Grace Portfolio,
LLC    Innventures IVI, LP    Owner             104 Residence Inn San Diego
Rancho Bernardo/Scripps Poway    CA    12011 Scripps Highlands Drive    San
Diego, CA 92131    American Realty Capital Hospitality Grace Portfolio, LLC   
Crestline Hotels & Resorts, LLC    Manager          Hilton    2 Residence Inn
Sarasota Bradenton    FL    1040 University Parkway    Sarasota, FL 34234   
American Realty Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel
Management, Inc.    Manager    Owner or joint          78 Residence Inn Savannah
Midtown    GA    5710 White Bluff Road    Savannah, GA 31405    American Realty
Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel Management, Inc.   
Manager    Manager          84 Residence Inn Tallahassee North/I-10 Capital
Circle        FL    1880 Raymond Diehl Road    Tallahassee, FL 32308    American
Realty Capital Hospitality Grace Portfolio, LLC    McKibbon Hotel Management,
Inc.    Manager    Owner or joint          79



--------------------------------------------------------------------------------

HOTEL NAME

  

STATE

  

ADDRESS

  

CITY/
STATE/ZIP

  

OPERATOR

  

MANAGER

  

CURRENT
LIQUOR
LICENSE
HOLDER

  

WHO
SHOULD
HOLD
LL

  

NEW
LIQUOR
LICENSE
HOLDER

  

 

  

 

Residence Inn Tampa North/I-75 Fletcher    FL    13420 North Telecom Parkway   
Tampa, FL 33637    American Realty Capital Hospitality Grace Portfolio, LLC   
McKibbon Hotel Management, Inc.    Manager    Owner or joint          81
Residence Inn Tampa Sabal Park/Brandon    FL    9719 Princess Palm Avenue   
Tampa, FL 33619    American Realty Capital Hospitality Grace Portfolio, LLC   
McKibbon Hotel Management, Inc.    Owner    Owner or joint          80
SpringHill Suites Austin Round Rock    TX    2960 Hoppe Trail    Round Rock, TX
78681    American Realty Capital Hospitality Grace Portfolio, LLC    Crestline
Hotels & Resorts, LLC    N/A    N/A    N/A    Consolidation is required    7
SpringHill Suites Grand Rapids North    MI    450 Center Drive    Grand Rapids,
MI 49544    American Realty Capital Hospitality Grace Portfolio, LLC    Pillar
Hotels and Resorts, L.P.    N/A    N/A    N/A    Consolidation is required    98
SpringHill Suites Houston Hobby Airport    TX    7922 Mosley Road    Houston, TX
77061    American Realty Capital Hospitality Grace Portfolio, LLC    Crestline
Hotels & Resorts, LLC    Manager          Consolidation is required    8
SpringHill Suites Lexington Near the University of Kentucky    KY    863 S.
Broadway    Lexington, KY 40504    American Realty Capital Hospitality Grace
Portfolio, LLC    Musselman Hotels Management, L.L.C.    Owner             94
SpringHill Suites San Antonio Medical Center/Northwest    TX    3636 NW Loop 410
   San Antonio, TX 78201    American Realty Capital Hospitality Grace Portfolio,
LLC    Crestline Hotels & Resorts, LLC    N/A    N/A    N/A    Consolidation is
required    9 SpringHill Suites San Diego Rancho Bernardo/Scripps Poway    CA   
12032 Scripps Highlands Drive    San Diego, CA 92131    American Realty Capital
Hospitality Grace Portfolio, LLC    Crestline Hotels & Resorts, LLC    N/A   
N/A    N/A    CRESTLINE    3



--------------------------------------------------------------------------------

EXHIBIT K

Expiring Franchise Properties

SCHEDULE XVII

EXPIRING FRANCHISE AGREEMENTS

 

No.

  

Brand

  

Asset Name and Address

  

Franchisor

  

Expiration

1.    Hampton Inn & Suites   

Hampton Inn Colorado Springs Air Force Academy

7245 Commerce Center Drive

Colorado Springs, CO 80919

   Hampton Inns Franchise LLC    10/31/2017 2.    Hampton Inn   

Hampton Inn Charleston-Airport/Coliseum

4701 Saul White Boulevard North

Charleston, SC 29418

   Hampton Inns Franchise LLC    10/31/2017 3.    Hampton Inn   

Hampton Inn Chattanooga-Airport/I-75

7013 Shallowford Road

Chattanooga, TN 37421

   Hampton Inns Franchise LLC    10/31/2017 4.    Hampton Inn   

Hampton Inn Columbus-Airport

5585 Whitesville Road

Columbus, GA 31904

   Hampton Inns Franchise LLC    10/31/2017 5.    Hampton Inn   

Hampton Inn Fayetteville I-95 10/25/2007

1922 Cedar Creek Road

Fayetteville, NC 28312

   Hampton Inns Franchise LLC    12/31/2016

Loan Agreement

 

Schedule XIII-1



--------------------------------------------------------------------------------

EXHIBIT L

Scheduled PIP

NONE.



--------------------------------------------------------------------------------

EXHIBIT M

PIP Work Other Than Scheduled PIP

 

Hotel Name

   Estimated PIP
Cost $000s      PIP Completion
Date  

HP Albuquerque/Uptown

     1,633         2015   

HP Baltimore/BWI Airport

     1,762         2015   

HP Baton Rouge/I-10

     1,752         2016   

HP Birmingham/Hoover

     1,715         2016   

HP Cincinnati/Blue Ash

     1,782         2015   

HP Columbus

     1,526         2016   

HP Indianapolis

     1,494         2015   

HP Kansas City/Overland Park/Metcalf

     1,622         2016   

HP Las Vegas

     2,544         2015   

HP Memphis/Wolfchase Galleria

     1,613         2016   

HP Miami Airport—West/Doral

     438         2016   

HP Minneapolis Airport

     1,771         2015   

HP Nashville/Franklin/Cool Springs

     1,696         2016   

HP Richmond/Innsbrook

     1,907         2015   

HP Tampa Airport Westshore

     1,547         2015   

HoI Mt Pleasant

     3,994         2016   

CY Asheville

     1,484         2016   

CY Dallas Medical/Market Center

     2,755         2016   

CY Gainesville

     197         2016   

CY Jacksonville Airport Northeast

     1,587         2016   

CY Knoxville Cedar Bluff

     1,104         2016   

CY Mobile

     1,114         2016   

CY Sarasota Bradenton Airport

     1,495         2016   

FFIS Atlanta Vinings

     2,075         2016   

RI Boise Downtown

     1,965         2016   

RI Chattanooga Downtown

     1,920         2016   

RI Fort Myers

     210         2016   

RI Knoxville Cedar Bluff

     1,710         2016   

RI Lexington South/Hamburg Place

     2,527         2016   

RI Los Angeles LAX/El Segundo

     2,290         2016   

RI Macon

     1,580         2016   

RI Savannah Midtown

     1,640         2016   

RI Tallahassee North/I-10 Capital Circle

     2,198         2016   

SHS Austin Round Rock

     2,243         2016   

SHS Grand Rapids North    

     716         2016   



--------------------------------------------------------------------------------

SHS San Diego Rancho Bernardo/Scripps Poway

  445      2017   

ES Orlando-Int’l/ Dr

  1,665      2016   

HGI Austin/Round Rock

  3,139      2016   

HI Beckley

  1,700      2016   

HI Birmingham

  843      2016   

HI Boca Raton/Deerfield Beach

  2,112      2016   

HI Boston/Peabody

  573      2016   

HI Charlotte/Gastonia

  1,577      2016   

HI Chicago/Gurnee

  1,366      2016   

HI Cleveland/Westlake

  646      2016   

HI Columbus/Dublin

  979      2016   

HI Kansas City—Airport

  865      2016   

HI Memphis-Poplar

  2,553      2016   

HI Norfolk

  3,859      2016   

HI Pickwick Dam—At Shiloh Falls

  498      2016   

HI Scranton at Montage Mountain

  1,213      2016   

HI St Louis/Westport (Maryland Heights)

  895      2016   

HI State College

  3,465      2016   

HI West Palm Beach/FL Turnpike

  1,671      2016   

HIS Boynton Beach

  2,195      2016   

HIS Nashville/Franklin (Cool Springs)

  1,409      2016   

HWS Boston-Peabody

  3,711      2016   

HWS Hartford/Windsor Locks

  3,156      2016   

HWS Memphis/Germantown

  3,003      2016   

HWS San Antonio-Northwest

  4,913      2016   

HIE Miami

  2,420      2017   

HI Albany-Wolf Road (Airport)

  4,216      2017   

HI Columbia

  2,191      2017   

HI Dallas/Addison

  4,441      2017   

HI Detriot/Northville

  1,969      2017   

HI Grand Rapids—North

  2,429      2017   

HI Morgantown

  1,810      2017   

HI Overland Park

  2,660      2017   

HI Palm Beach Gardens

  1,401      2017   

HWS Chicago-Downtown

  7,428      2017   

HWS Phoenix-Biltmore

  4,242      2017   

CY Athens Downtown    

  961      2018   



--------------------------------------------------------------------------------

CY Bowling Green Convention Center

  1,905      2018   

RI Mobile

  352      2018   

RI San Diego Rancho Bernardo/Scripps Poway

  190      2018   

RI Sarasota Bradenton

  373      2018   

RI Tampa North/I-75 Fletcher

  585      2018   

RI Tampa Sabal Park/Brandon

  682      2018   

SHS Houston Hobby Airport

  258      2018   

SHS Lexington Near the University of Kentucky

  62      2018   

SHS San Antonio Medical Center/Northwest

  243      2018   

HI Baltimore/ Glen Burnie

  2,274      2018   

HI Boca Raton

  2,611      2018   

HI Detroit/Madison Heights/South Troy

  1,667      2018   

CY Chicago Elmhurst/Oakbrook Area

  1,058      2018   

CY Lexington South/Hamburg Place

  660      2018   

CY Louisville Downtown

  376      2018   

CY Orlando Altamonte Springs/Maitland

  319      2018   

RI Portland Downtown/Lloyd Center

  4,490      2018   

CY Tallahassee North/I-10 Capital Circle

  130      2019   

FFIS Dallas Medical/Market Center

  215      2019   

Total

$ 162,675   